Exhibit 10.14





--------------------------------------------------------------------------------



SENIOR SECURED
SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

DATED AS OF

June 30, 2020

AMONG
LILIS ENERGY, INC.,
as Borrower,
the Guarantors party hereto,

BMO HARRIS BANK N.A.,
as Administrative Agent, and Issuing Bank

and

the Lenders party hereto






--------------------------------------------------------------------------------

and
BMO CAPITAL MARKETS CORP.
as Sole Arranger





--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
Section 1.01    Terms Defined Above    1
Section 1.02    Certain Defined Terms    1
Section 1.03    Types of Loans and Borrowings    32
Section 1.04    Terms Generally; Rules of Construction    32
Section 1.05    Accounting Terms and Determinations; GAAP    32
Section 1.06    Times of Day    33
Section 1.07    Timing of Payment or Performance    33
Section 1.08    Divisions    33
Section 1.09    Rates    33
ARTICLE II
THE CREDITS
Section 2.01    Commitments    33
Section 2.02    Loans and Borrowings    34
Section 2.03    Requests for Borrowings    35
Section 2.04    Interest Elections    35


1



--------------------------------------------------------------------------------





Section 2.05    Funding of Borrowings    37
Section 2.06    Termination, Reduction and Increases of Aggregate
Commitments    37
Section 2.07    [Reserved]    39
Section 2.08    [Reserved]    39
Section 2.09    Letters of Credit    39
Section 2.10    Defaulting Lenders    44
Section 2.11    Collateral; Guarantee    46
ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
Section 3.01    Repayment of Loans    47
Section 3.02    Interest    47
Section 3.03    Alternate Rate of Interest    48
Section 3.04    Prepayments    49
Section 3.05    Fees    51
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    52
Section 4.02    Presumption of Payment by the Borrower    53


2



--------------------------------------------------------------------------------





Section 4.03    Certain Deductions by the Administrative Agent    53
Section 4.04    Disposition of Proceeds    53
ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES
Section 5.01    Increased Costs    53
Section 5.02    Break Funding Payments    54
Section 5.03    Taxes    55
Section 5.04    Designation of Different Lending Office    58
Section 5.05    Replacement of Lenders    58
ARTICLE VI
CONDITIONS PRECEDENT
Section 6.01    Interim Facility Effective Date    59
Section 6.02    Final Facility Effective Date    61
Section 6.03    Each Credit Event    61
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
Section 7.01    Organization; Powers    62
Section 7.02    Authority; Enforceability    63
Section 7.03    Approvals; No Conflicts    63


3



--------------------------------------------------------------------------------





Section 7.04    Financial Condition; No Material Adverse Change    63
Section 7.05    Litigation    64
Section 7.06    Environmental Matters    64
Section 7.07    Compliance with the Laws; No Default    65
Section 7.08    Investment Company Act    65
Section 7.09    Taxes    65
Section 7.10    ERISA    65
Section 7.11    Disclosure; No Material Misstatements    66
Section 7.12    Insurance    66
Section 7.13    Restriction on Liens    67
Section 7.14    Group Members    67
Section 7.15    Foreign Operations    67
Section 7.16    Location of Business and Offices    67
Section 7.17    Properties; Title, Etc.    67
Section 7.18    Maintenance of Properties    68
Section 7.19    Gas Imbalances    68


4



--------------------------------------------------------------------------------





Section 7.20    Marketing of Production    69
Section 7.21    [Reserved]    69
Section 7.22    Swap Agreements    69
Section 7.23    Use of Loans and Letters of Credit    69
Section 7.24    [Reserved]    69
Section 7.25    Foreign Corrupt Practices    69
Section 7.26    Anti-Corruption Laws; Sanctions; OFAC    70
Section 7.27    [Reserved]    70
Section 7.28    EEA Financial Institution    70
ARTICLE VIII
AFFIRMATIVE COVENANTS
Section 8.01    Financial Statements; Other Information    70
Section 8.02    Notices of Material Events    73
Section 8.03    Existence; Conduct of Business    74
Section 8.04    Payment of Obligations    74
Section 8.05    Performance of Obligations under Loan Documents    74
Section 8.06    Operation and Maintenance of Properties    74


5



--------------------------------------------------------------------------------





Section 8.07    Insurance    75
Section 8.08    Books and Records; Inspection Rights    75
Section 8.09    Compliance with Laws    76
Section 8.10    Environmental Matters    76
Section 8.11    Further Assurances    77
Section 8.12    [Reserved]    77
Section 8.13    [Reserved]    77
Section 8.14    Additional Collateral; Additional Guarantors    77
Section 8.15    ERISA Compliance    78
Section 8.16    Cash Management    78
Section 8.17    EEA Financial Institution    78
Section 8.18    [Reserved]    78
Section 8.19    [Reserved]    78
Section 8.20    [Reserved]    78
Section 8.21    Operators’ Lien Waiver    78
Section 8.22    Marketing Activities    79


6



--------------------------------------------------------------------------------





Section 8.23    Chapter 11 Milestones    79
Section 8.24    Dataroom    80
Section 8.25    Certificate of Insurance    80
ARTICLE IX
NEGATIVE COVENANTS
Section 9.01    Financial Covenants    80
Section 9.02    Indebtedness    80
Section 9.03    Liens    82
Section 9.04    Restricted Payments; Limitations on Debt Payments, Redemption
and Amendments    82
Section 9.05    Investments, Loans and Advances    83
Section 9.06    Nature of Business; No International Operations    84
Section 9.07    Proceeds of Loans    84
Section 9.08    ERISA Compliance    84
Section 9.09    Sale or Discount of Receivables    85
Section 9.10    Mergers, Etc    85
Section 9.11    Sale of Properties    85
Section 9.12    Sales and Leasebacks    86


7



--------------------------------------------------------------------------------





Section 9.13    Environmental Matters    86
Section 9.14    Transactions with Affiliates    86
Section 9.15    Negative Pledge Agreements; Dividend Restrictions    86
Section 9.16    Take-or-Pay or Other Prepayments    87
Section 9.17    Swap Agreements    87
Section 9.18    Amendments to Organizational Documents    88
Section 9.19    Changes in Fiscal Periods    88
Section 9.20    Key Employee Plans    88
Section 9.21    Superpriority Claims    88
Section 9.22    Amendments to Approved Plan of Reorganization and Approved
Bidding Procedures    88
ARTICLE X
EVENTS OF DEFAULT; REMEDIES
Section 10.01    Events of Default    88
Section 10.02    Remedies    92
ARTICLE XI
THE ADMINISTRATIVE AGENT
Section 11.01    Appointment; Powers    93
Section 11.02    Duties and Obligations of Administrative Agent    93


8



--------------------------------------------------------------------------------





Section 11.03    Action by Administrative Agent    94
Section 11.04    Reliance by Administrative Agent    94
Section 11.05    Subagents    95
Section 11.06    Resignation of Administrative Agent    95
Section 11.07    Administrative Agent as a Lender    95
Section 11.08    No Reliance    95
Section 11.09    Administrative Agent May File Proofs of Claim    96
Section 11.10    Authority of Administrative Agent to Release Guarantors and
Collateral and Liens    96
Section 11.11    Duties of the Arranger    97
Section 11.12    Credit Bidding    97
Section 11.13    [Reserved]    98
Section 11.14    Certain ERISA Matters    98
ARTICLE XII
MISCELLANEOUS
Section 12.01    Notices    99
Section 12.02    Waivers; Amendments    100
Section 12.03    Expenses, Indemnity; Damage Waiver    102


9



--------------------------------------------------------------------------------





Section 12.04    Successors and Assigns    104
Section 12.05    Survival; Revival; Reinstatement    107
Section 12.06    Counterparts; Integration; Effectiveness    108
Section 12.07    Severability    109
Section 12.08    Right of Setoff    109
Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVER OF TRIAL BY JURY    110
Section 12.10    Headings    111
Section 12.11    Confidentiality    111
Section 12.12    Interest Rate Limitation    111
Section 12.13    Collateral Matters; Swap Agreements    112
Section 12.14    No Third Party Beneficiaries    112
Section 12.15    EXCULPATION PROVISIONS    112
Section 12.16    USA Patriot Act Notice    113
Section 12.17    Flood Insurance Provisions    113
Section 12.18    Releases of Guarantors and Collateral    113
Section 12.19    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions    114


10



--------------------------------------------------------------------------------





Section 12.20    [Reserved]    114
Section 12.21    Acknowledgement Regarding Any Supported QFCs    114
ARTICLE XIII
GUARANTEE
Section 13.01    Guarantee of Payment    115
Section 13.02    Guarantee Absolute    115
Section 13.03    Reinstatement    116
Section 13.04    Subrogation    116
Section 13.05    Subordination    116
Section 13.06    Payments Generally    116
Section 13.07    Setoff    116
Section 13.08    Formalities    117
Section 13.09    Limitations on Guarantee    117
Section 13.10    Survival    117
Section 13.11    Keepwell    117




11



--------------------------------------------------------------------------------







Annex, Exhibits and Schedules
Annex I
List of Refinanced Loan Amounts, Interim Facility Commitment Cap and Commitments
Exhibit A
Form of Note
Exhibit B
Form of Borrowing Request
Exhibit C
Form of Interest Election Request
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Interim Order
Exhibit F
Security Instruments
Exhibit G
Form of Assignment and Assumption
Exhibit H-1
Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders; non-partnerships)
Exhibit H-2
Form of U.S. Tax Compliance Certificate (Foreign Participants; non-partnerships)
Exhibit H-3
Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)
Exhibit H-4
Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders; partnerships)
Exhibit I
[Reserved]
Exhibit J
Form of Counterpart Agreement


Schedule 1.01


Approved Counterparties
Schedule 7.05
Litigation
Schedule 7.14
Group Members
Schedule 7.19
Gas Imbalances
Schedule 7.20
Marketing of Production
Schedule 7.22
Swap Agreements
Schedule 8.10(b)
Environmental Matters
Schedule 9.02
Interim Facility Effective Date Existing Indebtedness
Schedule 9.05
Investments





12



--------------------------------------------------------------------------------






THIS SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated
as of June 30, 2020 is among Lilis Energy, Inc., a Nevada corporation (the
“Borrower”), the Subsidiaries of the Borrower party hereto as Guarantors, each
of the Lenders from time to time party hereto and BMO Harris Bank N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
R E C I T A L S
A.     The Borrower has entered into a Second Amended and Restated Senior
Secured Revolving Credit Agreement, dated as of October 10, 2018 (as amended and
in effect prior to the date hereof, the “Pre-Petition Credit Agreement”), among
the Borrower, the Guarantors, BMO Harris Bank N.A., as administrative agent, and
each lender from time to time party thereto.
B.     On June 28, 2020, (the “Petition Date”), each of the Loan Parties
(collectively, the “Debtors”) filed a voluntary petition for relief
(collectively, the “Cases”) under Chapter 11 of the Bankruptcy Code with the
United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”). The Debtors are continuing in the possession of their
assets and continuing to operate their respective businesses and manage their
respective properties as debtors and debtors in possession under Sections
1107(a) and 1108 of the Bankruptcy Code.
C. In connection with the Cases, the Borrower has requested that the Lenders
provide the Borrower with a senior secured super-priority debtor-in-possession
revolving credit facility in an aggregate principal amount of up to $30,000,000
(the “DIP Facility”) in commitments and loans from the Lenders, which shall
consist of (a) a new money revolving loan facility in the aggregate principal
amount of up to $15,000,000 (the “New Money Facility”), as the same may be
increased in accordance with Section 2.06(c), (b) a $1,500,000 term loan upon
entry of the Interim Order, to roll up a portion of Pre-Petition Non-Affiliate
Obligations (the “Interim Refinancing Facility”) and (c) a $13,500,000 term loan
upon entry of the Final Order, to roll up a portion of Pre-Petition
Non-Affiliate Obligations (together with the Interim Refinancing Facility, the
“Refinancing Facility”), in each case to be afforded the liens and priority set
forth in the DIP Order and as set forth in the other Loan Documents and to be
used during the Cases for the purposes set forth in Section 9.07, and up to
$5,000,000 of which New Money Facility shall be available for borrowings and
other extensions of credit as of the Interim Facility Effective Date.
D.     In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
Section 1.01    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.
Section 1.02    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“ABR Loans” means Loans bearing interest based upon the Alternate Base Rate.
“Accounting Changes” has the meaning assigned to such term in Section 1.05.





--------------------------------------------------------------------------------





“Adequate Protection Obligations” shall have the meaning assigned to such term
in the DIP Order.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, (and with respect to clause (c) of the definition of “Alternate
Base Rate” for an Interest Period of one (1) month) an interest rate per annum
equal to the LIBO Rate for such Interest Period multiplied by the Statutory
Reserve Rate.
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means, at any time, an amount equal to the sum of the
Commitments in effect at such time, including, for the avoidance of doubt, any
increases to the Commitments in accordance with Section 2.06(c). The Aggregate
Commitments as of the Interim Facility Effective Date shall be $15,000,000.
“Agreement” means this Senior Secured Super-Priority Debtor-in-Possession
Revolving Credit Agreement, including the Schedules and Exhibits hereto, as the
same may be amended, modified, supplemented, restated, replaced or otherwise
modified from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If Alternate Base Rate is being used as an
alternative rate of interest pursuant to Section 3.03(c)(for the avoidance of
doubt, until an amendment has become effective pursuant to Section 3.03(c)(i)),
then Alternate Base Rate shall be the greatest of (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
Alternate Base Rate as determined pursuant to the foregoing would be less than
2.00%, such rate shall be deemed to be 2.00% for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Margin” means for any day with respect to a Loan that is (a) a New
Money Loan that is an ABR Loan, 5.50%, (b) an Interim Refinanced Loan or a
Refinanced Loan that in either case


2



--------------------------------------------------------------------------------





is an ABR Loan, 4.50%, (c) a New Money Loan that is a Eurodollar Loan, 6.50% and
(d) an Interim Refinanced Loan or a Refinanced Loan that in either case is a
Eurodollar Loan, 5.50 %.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment,
which percentage as of the date hereof is set forth on Annex I.
“Approved Bidding Procedures” means the “Alternative Bidding Procedures” (as
defined in the Restructuring Support Agreement) substantially in the form
attached to the Restructuring Support Agreement, or such other procedures in
form and substance reasonably satisfactory to the Administrative Agent and the
Majority Lenders.
“Approved Counterparty” means (a) any Secured Swap Provider, (b) each Person
listed on Schedule 1.01 and each of such Person’s Affiliates, or (c) any other
Person whose long term senior unsecured debt rating at the time a particular
Swap Agreement transaction is entered into is A- or A3 by S&P or Moody’s (or
their equivalent), respectively, or higher.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Approved Plan of Reorganization” means any of the following: (a) if an Approved
Sale is consummated, a plan of reorganization which distributes the cash
proceeds from such sale of an amount satisfactory to the Administrative Agent
and Lenders to the Debtors’ holders of claims in accordance with the priorities
set forth in the Bankruptcy Code, (b) a plan of reorganization which provides on
the effective date of such Approved Plan of Reorganization (i) for termination
of the Commitments under the DIP Facility and payment in full in cash of all
Secured Obligations under the Loan Documents owed to the Lenders in respect of
the DIP Facility and (ii) for the payment in full in cash of the Pre-Petition
Non-Affiliate Obligations unless an alternative treatment is approved by more
than half of the Pre-Petition Non-Affiliated Lenders holding greater than 66
2/3% of the Pre-Petition Non-Affiliate Obligations or (c) a plan of
reorganization which is otherwise approved by the Administrative Agent and the
Majority Lenders in their sole discretion.
“Approved Sale” means a sale of all or substantially of all of the Debtors’
assets pursuant to section 363 of the Bankruptcy Code consummated in accordance
with the Approved Bidding Procedures.
“ARM/SCM Litigation” means the litigation pending in the District Court of
Harris County, Texas, 333rd Judicial District styled as ARM Energy Management
LLC, SCM Crude, LLC, and Salt Creek Midstream, LLC v. Lilis Energy, Inc., Cause
No. 2020-28573.
“Arranger” means BMO Capital Markets Corp in its capacity as the arranger.
“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect.
“Assignee” has the meaning assigned to such term in Section 12.04(b)(i).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and


3



--------------------------------------------------------------------------------





accepted by the Administrative Agent, substantially in the form of Exhibit G or
any other form approved by the Administrative Agent.
“Auction” means an auction for the sale of all or substantially all of the
Debtors’ assets if more than one qualified bid is received pursuant to the
Approved Bidding Procedures, which auction will be conducted in a manner
consistent with the Approved Bidding Procedures.
“Availability Limit” means (a) during the Interim Period, the Interim Facility
Commitment Cap and (b) during the Final Period, the Aggregate Commitments.
“Availability Period” means the period from and including the Interim Facility
Effective Date to but excluding the Termination Date.
“Avoidance Action Proceeds” means proceeds from any Avoidance Actions.
“Avoidance Actions” means any and all actual or potential avoidance, recovery,
subordination or other claims, causes of action or remedies that may be brought
by or on behalf of the Debtors or their estates or other authorized parties in
interest under the Bankruptcy Code or applicable non-bankruptcy law, including
claims, causes of action or remedies under sections 502, 510, 544, 545, 547
through 553, and 724(a) of the Bankruptcy Code or under similar local, state,
federal or foreign statute and common law, including fraudulent transfer law.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” means Title 11, U.S. Code, as now or hereafter in effect, or
any successor thereto.
“Bankruptcy Court” has the meaning specified in the recitals hereto.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.


4



--------------------------------------------------------------------------------





“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include, SOFR, Compounded SOFR or Term SOFR) that has been selected
by the Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for dollar-denominated syndicated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than 1.00%, the Benchmark Replacement
will be deemed to be 1.00% for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for
dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;


5



--------------------------------------------------------------------------------





(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
3.03(b) and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 3.03(b).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Borrower” has the meaning assigned to such term in the preamble hereto.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.


6



--------------------------------------------------------------------------------





“Borrowing Request” means a request by the Borrower substantially in the form of
Exhibit B for a Borrowing in accordance with Section 2.03.
“Budget” means the Initial Budget or any subsequent budget delivered by the
Borrower pursuant to Section 8.01(n)(ii)(B).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
“Carve-Out” has the meaning assigned to such term in the applicable DIP Order.
“Cases” has the meaning specified in the recitals hereto.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent (in a manner reasonably satisfactory to the Administrative
Agent and the applicable Issuing Bank, which shall require such deposit to made
into a controlled account), for the benefit of any Issuing Bank, the Lenders or
any Secured Parties and other Persons as the context requires, as collateral for
LC Exposure or obligations of the Lenders to fund participations in respect of
LC Exposure, cash or deposit account balances or, if the Administrative Agent
and any applicable Issuing Bank shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and any such Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such Cash Collateral and other credit support.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one (1) year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one (1) year from the date of acquisition; (d) shares of money market
funds investing exclusively in investments described in clauses (a), (b) and (c)
of this definition and (e) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government.


7



--------------------------------------------------------------------------------





“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Order” means an order of the Bankruptcy Court reasonably
acceptable to the Administrative Agent governing the Debtors’ authorization to
continue using its cash management system.
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of any Group Member.
“Change in Control” shall mean and be deemed to have occurred if (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) (other than the Permitted Holders) is or becomes the beneficial
owner (as defined in Rules 13(d)-3 and 13(d)-5 of the Exchange Act), directly or
indirectly, of more than thirty-five percent (35%) of the Equity Interests in
the Borrower, with ordinary voting power to elect or appoint the directors or
managers of the Borrower, (b) a Disposition by the Borrower or a Subsidiary
occurs pursuant to which the Borrower or any Subsidiary Disposes of, in one
transaction or a series of related transactions, all or substantially all of the
properties and assets of the Borrower and its Subsidiaries taken as a whole, (c)
[reserved] or (d) occupation at any time of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were not
(i) directors of the Borrower on the date of this Agreement, (ii) nominated or
appointed by the board of directors of the Borrower, or (iii) directors
nominated or appointed by the Permitted Holders pursuant to a right of
appointment approved by the board of directors of the Borrower.
“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or Issuing Bank (or, for purposes of
Section 5.01(b)), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any, with any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Chapter 11 Milestones” has the meaning assigned to such term in Section 8.23.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Collateral” means the DIP Collateral (as defined in the DIP Order); provided
that the Collateral shall not include the Excluded Collateral; provided,
further, notwithstanding anything in this Agreement or any other Loan Document
to the contrary, the Collateral does not include any Building or Manufactured
(Mobile) Home (each as defined in the applicable Flood Insurance Regulations)
and no Building or Manufactured (Mobile) Home will be encumbered by any Loan
Documents unless and until the Lenders are given 30 days’ prior written notice
thereof and each Lender confirms within such 30 day period to


8



--------------------------------------------------------------------------------





the Administrative Agent that its flood due diligence has been completed and
flood insurance compliance has been confirmed (including the receipt of evidence
of any required flood insurance).
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make or continue New Money Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.06, (b) modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b) or (c) otherwise modified pursuant to the terms of this
Agreement.
“Commitment Fee Rate” means 1.00% per annum.
“Commitment Increase Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(I).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a Compliance Certificate, signed by a Financial
Officer, substantially in the form of Exhibit D.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with: (a) the rate, or methodology for
this rate, and conventions for this rate selected or recommended by the Relevant
Governmental Body for determining compounded SOFR; provided that: (b) if, and to
the extent that, the Administrative Agent determines that Compounded SOFR cannot
be determined in accordance with clause (a) above, then the rate, or methodology
for this rate, and conventions for this rate that the Administrative Agent
determines are substantially consistent with at least five currently outstanding
dollar-denominated syndicated credit facilities at such time (as a result of
amendment or as originally executed) that are publicly available for review.
“Confirmation Order” means an order, in form and substance reasonably
satisfactory to the Administrative Agent, confirming an Approved Plan of
Reorganization.
“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit J delivered by a Guarantor pursuant to Section 8.14.


9



--------------------------------------------------------------------------------





“Covered Entity” means any of the following:
(a)     a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(b)     a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(c)     a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to such term in Section 12.21.
“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.
“Debtors” has the meaning specified in the recitals hereto.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.10, any Lender that (a) has
failed, within two (2) Business Days of the date required to be funded or paid,
to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or (iii) pay over to the Administrative
Agent, any Issuing Bank or any other Lender any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower, the Administrative Agent or any
Issuing Bank in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent, acting in
good faith, to provide a certification in writing from an Responsible Officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, or (d) has become the subject of a Bankruptcy Event or
Bail-In Action.
“DIP Facility” has the meaning specified in the recitals hereto.
“DIP Order” means the Interim Order and the Final Order, as applicable.
“Disclosure Statement” means the disclosure statement in form and substance
reasonably acceptable to the Administrative Agent, in respect of an Approved
Plan of Reorganization.


10



--------------------------------------------------------------------------------





“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, casualty, condemnation or other
disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is put-able, exchangeable or
convertible) or upon the happening of any event, (a) matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), other than as a result of an asset
sale or change of control, pursuant to a sinking fund obligation or otherwise,
or (b) is redeemable for any consideration other than other Equity Interests
(which would not constitute Disqualified Capital Stock) at the option of the
holder thereof (other than as a result of an asset sale or change of control or
such redemption is otherwise permitted by this Agreement (including as a result
of a waiver hereunder)), in whole or in part, on or prior to the date that is
ninety-one (91) days after the Maturity Date; provided that, if such Equity
Interests are issued to any plan for the benefit of employees of the Borrower or
its Subsidiaries or by any such plan to such employees, such Equity Interests
shall not constitute Disqualified Capital Stock solely because they may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Equity Interests held by any future, present or former employee, director,
manager or consultant of the Borrower, any of its Subsidiaries or any of its
parent entities or any other entity in which a Loan Party has an Investment and
is designated in good faith as an “affiliate” by the board of directors or
managers of the Borrower, in each case pursuant to any equity holders’
agreement, management equity plan or stock incentive plan or any other
management or employee benefit plan or agreement shall not constitute
Disqualified Capital Stock solely because such Equity Interests may be required
to be repurchased by the Borrower or its Subsidiaries.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Group Member” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
“Early Opt-in Election” means the occurrence of:
(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Majority Lenders to the Administrative Agent (with a copy to the Borrower) that
the Majority Lenders have determined that syndicated credit facilities
denominated in dollars being executed at such time, or that include language
similar to that contained in Section 3.03(c), are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
LIBO Rate, and
(b)(i) the election by the Administrative Agent or (ii) the election by the
Majority Lenders to declare that an Early Opt-in Election with respect to such
rate has occurred and the provision, as applicable, by the Administrative Agent
of written notice of such election to the Borrower and the Lenders or by the
Majority Lenders of written notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


11



--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means all Governmental Requirements relating to the
environment, the preservation or reclamation of natural resources, the
regulation or management of any harmful or deleterious substances, or to health
and safety as it relates to environmental protection or exposure to harmful or
deleterious substances.
“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
“ERISA Affiliate” means any entity (whether or not incorporated) which together
with the Borrower or a Subsidiary would be treated as a single employer under
section 4001(b)(1) of ERISA or section 414(b) or (c) of the Code or for purposes
of provisions relating to section 412 of the Code and section 302 of ERISA,
section 414 (m) or (o) of the Code.
“ERISA Event” means (a) a Reportable Event, (b) the withdrawal of the Borrower,
any other Group Member or any ERISA Affiliate from a Plan subject to Section
4063 of ERISA during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete or
partial withdrawal by the Borrower, any other Group Member or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing (or the receipt by any Group
Member or any ERISA Affiliate) of a notice of intent to terminate a Plan under
Section 4041(c) of ERISA or the treatment of a Plan amendment as a termination
under Section 4041 of ERISA, (e) the institution of proceedings to terminate a
Plan by the PBGC, (f) the receipt by any Group Member, or any ERISA Affiliate of
a notice of withdrawal liability pursuant to Section 4202 of ERISA, (g) any
other event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or the incurrence by any Group Member or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
including but not limited to the imposition of any Lien in favor of the PBGC,
(h) on and after the effectiveness of the Pension Act, a determination that a
Plan is, or would be expected to be, in “at risk” status (as defined in
303(i)(4) of ERISA or 430(i)(4) of the Code) or (i) the failure of any Group
Member or any ERISA Affiliate to make by its due date, after expiration of any
applicable grace period, a required installment under Section 430(j) of the Code
with respect to


12



--------------------------------------------------------------------------------





any Plan or any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, or the failure by the Borrower,
any other Group Member or any of their respective ERISA Affiliates to make any
required contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Loans” means Loans bearing interest based upon the Adjusted LIBO
Rate.
“Event of Default” has the meaning assigned to such term in Section 10.01.
“Excepted Liens” means:
(a) Liens for Taxes, assessments or other governmental charges or levies which
are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP;
(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;
(c) statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties each of which is in respect of obligations for work performed
after the Petition Date and that are not delinquent or which are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;
(d) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements, in each case, which are usual and customary in the oil and
gas business and are for claims which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP, provided that any such Lien
referred to in this clause (d) does not materially impair (i) the use of the
Property covered by such Lien for the purposes for which such Property is held
by the Borrower or any other Group Member or (ii) the value of such Property
subject thereto;
(e) Liens arising by virtue of any statutory or common law provision or
customary deposit account terms relating to banker’s liens, rights of set-off or
similar rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit


13



--------------------------------------------------------------------------------





account is intended by Borrower or any other Group Member to provide collateral
to the depository institution (other than pursuant to the Loan Documents);
(f) zoning and land use requirements, easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any Property of
the Borrower or any other Group Member for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, in
each case that do not secure any monetary obligations and which in the aggregate
do not materially impair (i) the use of such Property for the purposes of which
such Property is held by the Borrower or any other Group Member or (ii) the
value of such Property subject thereto;
(g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature, in each case, incurred in the ordinary
course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced;
(i) Liens, titles and interests of lessors of personal Property leased by such
lessors to the Borrower or any other Group Member, restrictions and prohibitions
on encumbrances and transferability with respect to such Property and the
Borrower’s or such Group Member’s interests therein imposed by such leases, and
Liens and encumbrances encumbering such lessors’ titles and interests in such
Property and to which the Borrower’s or such Group Member’s leasehold interests
may be subject or subordinate, in each case, whether or not evidenced by UCC
financing statement filings or other documents of record; provided that such
Liens do not secure Indebtedness of the Borrower or any other Group Member and
do not encumber Property of the Borrower or any other Group Member other than
the Property that is the subject of such leases;
(j) Liens, titles and interests of licensors of software and other intangible
personal Property licensed by such licensors to the Borrower or any other Group
Member, restrictions and prohibitions on encumbrances and transferability with
respect to such Property and the Borrower’s or such Group Member’s interests
therein imposed by such licenses, and Liens and encumbrances encumbering such
licensors’ titles and interests in such Property and to which the Borrower’s or
such Group Member’s license interests may be subject or subordinate, in each
case, whether or not evidenced by UCC financing statement filings or other
documents of record; provided that such Liens do not secure Indebtedness of the
Borrower or any other Group Member and do not encumber Property of the Borrower
or any other Group Member other than the Property that is the subject of such
licenses;
(k) Liens on cash earnest money deposited pursuant to the terms of an agreement
to acquire assets used in, or Persons engaged in, the oil and gas business, as
permitted by this Agreement, in order to secure the obligations of the Borrower
or any other Group Member in connection with such agreement;
(l) rights reserved to or vested in a Governmental Authority having jurisdiction
to control or regulate any Oil and Gas Property in any manner whatsoever and all
laws of such Governmental Authority;


14



--------------------------------------------------------------------------------





(m) consents to assignment and similar contractual provisions affecting any Oil
and Gas Property, including customary preferential rights to purchase and calls
on production by sellers relating to Hydrocarbon Interests acquired by any Group
Member; and
(n) Non-Primed Liens.
provided, further that Liens described in clauses (a) through (e) shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced (except any such action that is subject to the automatic stay of
Section 362 of the Bankruptcy Code or as otherwise permitted by a final order of
the Bankruptcy Court), and no intention to subordinate the Liens granted in
favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Excepted Liens.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Account” means (a) each account all or substantially all of the
deposits in which consist of amounts utilized to fund payroll, employee benefit
or tax obligations of the Borrower and its Subsidiaries and (b) fiduciary, trust
or escrow accounts.
“Excluded Collateral” means (a) Avoidance Actions, (b) Excluded Leases (as
defined in the DIP Order), (c) proceeds of any of the foregoing, but only to the
extent such proceeds would otherwise independently constitute “Excluded
Collateral” under clauses (a) through (b) and (d) any Excluded Account; provided
that “Excluded Collateral” shall not include any Avoidance Action Proceeds.
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Credit Party or required to be withheld or deducted from a payment to a Credit
Party: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.05) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Credit Party’s failure to comply with Section 5.03(g) and
Section 5.03(d), and any U.S. federal withholding Taxes imposed under FATCA.


15



--------------------------------------------------------------------------------





“Fair Market Value” means, with respect to (a) any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset or assets at such date of determination assuming a
Disposition by a willing seller to a willing purchaser dealing at arm’s length
and arranged in an orderly manner over a reasonable period of time having regard
to the nature and characteristics of such asset, as determined by the Borrower
in good faith and (b) any Unwind or other amendment in respect of a Swap
Agreement, the value of the consideration obtainable in connection with the
Unwind or amendment at such date of determination assuming an Unwind or
amendment by willing parties dealing at arm’s length, as determined by the
Borrower in good faith.
“FASB” means Financial Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation or official agreement implementing an official government agreement
with respect to the foregoing.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the NYFRB shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Final Facility Effective Date” has the meaning assigned to such term in Section
6.02.
“Final Order” means the order or judgment of the Bankruptcy Court in
substantially in the form of the Interim Order with such changes as are
reasonably acceptable to the Administrative Agent.
“Final Period” means the period from and including the Final Facility Effective
Date to but excluding the Termination Date.
“Financial Advisor” means, (a) RPA Advisors, LLC or (b) any other Person from
time to time retained by or on behalf of the Administrative Agent to provide
financial advisory services.
“Financial Officer” means, for any Person, the chief executive officer, chief
financial officer, principal accounting officer, treasurer, controller or other
natural person principally responsible for the financial matters of such Person.
Unless otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
“Fiscal Quarter” means each fiscal quarter of the Borrower for accounting and
tax purposes, ending on the last day of each March, June, September and
December.
“Fiscal Year” means each fiscal year of the Borrower for accounting and tax
purposes, ending on December 31 of each year.


16



--------------------------------------------------------------------------------





“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42
USC 4001, et seq.), as the same may be amended or recodified from time to time,
(d) the Flood Insurance Reform Act of 2004 and (e) the Biggert Waters Flood
Reform Act of 2012, and any regulations promulgated thereunder.
“Foreign Subsidiaries” means any Subsidiary that is not a Domestic Group Member.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05; provided that the accounting for operating leases and
Capital Leases Obligations under GAAP as in effect on the date hereof
(including, without limitation, ASC 840) shall apply for the purposes of
determining compliance with the provisions of this Agreement, including the
definition of Capital Lease Obligations (it being understood, for avoidance of
doubt, that no operating leases, or obligations in respect of operating leases,
shall be treated as Capital Lease Obligations, respectively, hereunder).
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Governmental Requirement” means any law (including common law), statute, code,
ordinance, order, determination, rule, regulation, judgment, decree, injunction,
franchise, permit, certificate, license, authorization or other directive or
requirement, whether now or hereinafter in effect, including applicable
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
“Group Members” means the collective reference to the Borrower and the
Subsidiaries.
“Guarantee” shall mean the guarantee made by any Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement.
“Guaranteed Liabilities” has the meaning assigned to such term in Section 13.01.
“Guarantors” means each Group Member.
“Hazardous Material” means any chemical, compound, material, product, byproduct,
substance or waste that is defined, regulated or otherwise classified as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,”
“toxic waste,” “extremely hazardous substance,” “toxic substance,”
“contaminant,” “pollutant,” or words of similar meaning under any applicable
Environmental Law, and for the avoidance of doubt includes Hydrocarbons,
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, and infectious or medical wastes.
“Highest Lawful Rate” means, as to any Lender, at the particular time in
question, the maximum non-usurious rate of interest which, under applicable law,
such Lender is then permitted to contract for, charge or collect from the
Borrower on the Loans or the other obligations of the Borrower hereunder, and as
to any other Person, at the particular time in question, the maximum
non-usurious rate of interest which, under applicable law, such Person is then
permitted to contract for, charge or collect with respect


17



--------------------------------------------------------------------------------





to the obligation in question. If the maximum rate of interest which, under
applicable law, the Lenders are permitted to contract for, charge or collect
from the Borrower on the Loans or the other obligations of the Borrower
hereunder shall change after the date hereof, the Highest Lawful Rate shall be
automatically increased or decreased, as the case may be, as of the effective
time of such change without notice to the Borrower or any other Person.
“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheets of the Borrower and its consolidated Subsidiaries as of December
31, 2019 and the related audited statements of operations, stockholders equity
and cash flows for the fiscal year ended December 31, 2019 and (b) the unaudited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
of March 31, 2020 and the related unaudited statements of operations,
stockholders equity and cash flows for the fiscal quarter ended March 31, 2020.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Borrower or any other Group
Member, as the context requires.
“Hydrocarbons” means all oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and all products refined or
separated therefrom and all other minerals which may be produced and saved from
or attributable to the Oil and Gas Properties of any Person, including all oil
in tanks, and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests or other properties
constituting Oil and Gas Properties.
“Impacted Interest Period” has the meaning given to such term in the definition
of “LIBO Rate”.
“Indebtedness” of any Person means (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, bank guarantees, surety or other bonds and similar
instruments;
(c) all accounts payable and all accrued expenses, liabilities or other
obligations of such Person to pay the deferred purchase price of Property or
services (including insurance premium payables and contingent obligations when
they become due and payable), other than those which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP;
(d) the principal component of all Capital Lease Obligations;
(e) all Indebtedness (as defined in the other clauses of this definition) of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Indebtedness is assumed by such Person (provided
that, to the extent recourse is limited to such Property, the amount of such
Indebtedness for


18



--------------------------------------------------------------------------------





purposes of this clause (e) shall be an amount equal to the lesser of the amount
of such Indebtedness and the Fair Market Value of the encumbered Property);
(f) all Indebtedness (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the Indebtedness (howsoever such assurance shall be
made) to the extent of the lesser of the amount of such Indebtedness and the
maximum stated amount of such guarantee or assurance against loss;
(g) all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position or covenants of others and, to the extent
entered into as a means of providing credit support for the obligations of
others and not primarily to enable such Person to acquire any such Property, all
obligations or undertakings of such Person to purchase the Indebtedness of
Property of others;
(h) any Indebtedness of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability;
(i) Disqualified Capital Stock;
(j) net Swap Obligations of such Person (for purposes hereof, the amount of any
net Swap Obligations on any date shall be deemed to be the Swap Termination
Value thereof as of such date); and
(k) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment.
The Indebtedness of any Person shall include all obligations of such Person of
the character described above to the extent such Person remains legally liable
in respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP;
provided that Indebtedness shall not include (i) trade and other ordinary course
payables and accrued expenses arising in the ordinary course of business that
are not overdue by more than ninety (90) days, (ii) deferred or prepaid
revenues, (iii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller, (iv) in the case of the Group Members, (A) all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business and (B)
intercompany liabilities in connection with the cash management, tax and
accounting operations of the Group Members, (v) in-kind obligations relating to
net oil, natural gas liquids or natural gas balancing positions arising in the
ordinary course of business and (vi) any obligation in respect of a farm-in
agreement or similar arrangement whereby such Person agrees to pay all or a
share of the drilling, completion or other expenses of an exploratory or
development well (which agreement may be subject to a maximum payment
obligation, after which expenses are shared in accordance with the working or
participation interest therein or in accordance with the agreement of the
parties) or perform the drilling, completion or other operation on such well in
exchange for an ownership interest in an oil or gas property.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 12.03(b).
“Information” has the meaning assigned to such term in Section 12.11.


19



--------------------------------------------------------------------------------





“Initial Budget” has the meaning set forth in Section 6.01(n).
“Interest Election Request” means a request by the Borrower substantially in the
form of Exhibit C to convert or continue a Borrowing in accordance with Section
2.04.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar month to occur while such Loan is outstanding and the final
maturity date of such Loan and (b) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than one (1) months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of one (1) months’ duration after the first day
of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months thereafter, as the Borrower may elect in its Borrowing Request or
Interest Election Request, as applicable, given with respect thereto; provided,
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (c) no Interest Period may have a term which would extend
beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interim Facility Commitment Cap” means, as to each Lender, the amount set forth
opposite such Lender’s name on Annex I under the caption “Interim Facility
Commitment Cap”. The aggregate amount of the Interim Facility Commitment Cap is
$5,000,000.
“Interim Facility Effective Date” has the meaning assigned to such term in
Section 6.01.
“Interim Order” means an order of the Bankruptcy Court in substantially the form
attached hereto as Exhibit E and otherwise reasonably satisfactory in form and
substance to the Administrative Agent, approving, inter alia, this Agreement and
the other Loan Documents, and (a) authorizing the incurrence by the Borrower of
interim secured indebtedness in accordance with this Agreement, (b) providing
for the lifting of the automatic stay (to the extent applicable) arising under
section 362 of the Bankruptcy Code to enable the Administrative Agent or any
Lender to effectuate, among other things, their respective rights and remedies
under Section 10.02 and the Loan Documents, and (c) subject to the terms
thereof, approving the payment by the Borrower of the fees and other amounts
contemplated by this Agreement.
“Interim Refinanced Loan Amount” means, as to each Lender, the amount set forth
opposite such Lender’s name on Annex I under the caption “Interim Refinanced
Loan Amount”.
“Interim Period” means the time period commencing on the date of the Bankruptcy
Court’s entry of the Interim Order and ending on (but excluding) the earlier to
occur of (i) the Final Facility Effective Date and (ii) the Maturity Date.


20



--------------------------------------------------------------------------------





“Interim Refinanced Loans” has the meaning assigned to such term in Section
2.01(b).
“Interim Refinancing Facility” has the meaning specified in the recitals hereto.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided that if any Interpolated
Rate shall be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such short sale); (b) the making of any advance, loan
or capital contribution to, assumption of Indebtedness of, purchase or other
acquisition of any other Indebtedness of, or equity participation or interest
in, or other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory, goods, supplies or
services sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person constituting a business unit; or (d) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person.
“Issuing Bank” means (a) BMO Harris Bank N.A. and (b) each Lender approved by
the Administrative Agent that is reasonably requested by the Borrower that
agrees to act as an issuer of Letters of Credit hereunder, in each case, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.09(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. References
herein and in the other Loan Documents to an Issuing Bank shall be deemed to
refer to such Issuing Bank in respect of the applicable Letter of Credit or to
all Issuing Banks, as the context requires.
“LC Availability Requirements” has the meaning assigned to such term in Section
2.09(a).
“LC Commitment” means an amount equal to $0. For the avoidance of doubt, the LC
Commitment is part of, and not in addition to, the aggregate Commitments.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.


21



--------------------------------------------------------------------------------





“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.
“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption or otherwise that
is in the Register, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption or otherwise and is no longer in the
Register.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with an Issuing Bank
relating to any Letter of Credit.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than 1.00%, such rate shall be deemed to be 1.00%
for the purposes of this Agreement.  
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations,
including if they burden Property to the extent they secure an obligation owed
to a Person other than the owner of the Property. For the purposes of this
Agreement, the Borrower and the other Group Members shall be deemed to be the
owner of any Property which they have acquired or hold subject to a conditional
sale agreement, or leases under a financing lease or other arrangement pursuant
to which title to the Property has been retained by or vested in some other
Person in a transaction intended to create a financing.
“Liquidity” means, as of any date of determination, the sum of (without
duplication) (a) the unused Commitments then available to be drawn in accordance
with this Agreement and (b) the aggregate amount of unrestricted cash and cash
equivalents of the Borrower or any of other Loan Parties at such time (it being
understood that unrestricted cash shall exclude any cash and cash equivalents
which are subject to a Lien in favor of any Person other than the Administrative
Agent).
“Loan Documents” means this Agreement, any Notes, any Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the DIP Order and
all other agreements, instruments, consents


22



--------------------------------------------------------------------------------





and certificates heretofore or hereafter executed and delivered by the Borrower,
any other Loan Party or any of their respective Affiliates in connection with
this Agreement.
“Loan Party” means the Borrower and each Guarantor.
“Loans” means, individually, any New Money Loan, Interim Refinanced Loan or
Refinanced Loan made by any Lender pursuant to this Agreement, and collectively,
the New Money Loans and Refinanced Loans made by the Lenders to the Borrower
pursuant to this Agreement.
“Majority Lenders” means (a) at any time while no Loans or LC Exposure are
outstanding, Lenders having greater than fifty percent (50%) of the Aggregate
Commitments and (b) at any time while any Loans or LC Exposure are outstanding,
Lenders holding greater than fifty percent (50%) of the outstanding aggregate
principal amount of the Loans and participation interests in Letters of Credit
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)); provided that, in each case, there “Majority Lenders” shall
include at least two (2) Lenders who were Lenders on the Interim Facility
Effective Date.
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or financial condition
of the Borrower and the other Group Members taken as a whole, other than any
change, event or occurrence, arising individually or in the aggregate, from
events that could reasonably be expected to result from the filing or
commencement of the Cases, (b) the ability of the Borrower and the other Loan
Parties, taken as a whole, to perform their obligations under the Loan
Documents, (c) the validity or enforceability of any Loan Document or (d) the
rights and remedies of or benefits available to the Administrative Agent,
Issuing Bank or Lender under any Loan Document.
“Maturity Date” means the earliest of (a) the Scheduled Maturity Date, (b) the
effective date of an Approved Plan of Reorganization and (c) the date on which
the Debtors consummate a sale of all or substantially all of the assets of the
Debtors pursuant to section 363 of the Bankruptcy Code or otherwise.
“Maximum Liability” has the meaning assigned to such term in Section 13.09.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more Loan Parties for the benefit of the Secured Parties as security for the
Secured Obligations, together with any supplements, modifications or amendments
thereto and assumptions or assignments of the obligations thereunder by any Loan
Party. “Mortgages” shall mean all of such Mortgages collectively.
“Mortgaged Property” means any Property owned by any Loan Party which is subject
to the Liens existing and to exist under the terms of the Security Instruments.
“Multiemployer Plan” means a multiemployer plan as defined in section 3(37) or
4001(a)(3) of ERISA.
“Net Proceeds” means the aggregate cash proceeds received by any Group Member in
respect of any Disposition of Property (including any cash subsequently received
upon the sale or other Disposition or collection of any non-cash consideration
received in any sale net of amounts provided as a reserve, in accordance with
GAAP, against any liabilities under any indemnification obligations or


23



--------------------------------------------------------------------------------





purchase price adjustment associated with such Disposition), and net of (without
duplication of amounts deducted above) (a) the direct costs relating to such
sale of Property, incurrence of Indebtedness or issuance of Equity Interests
(including legal, accounting and investment banking fees, and sales commissions
paid to unaffiliated third parties) and (b) Taxes paid or payable as a result
thereof (after taking into account any tax credits or deductions utilized or
reasonably expected to be utilized and any tax sharing arrangements).
“New Money Facility” has the meaning specified in the recitals hereto.
“New Money Loans” has the meaning assigned to such term in Section 2.01(a).
“Non-Primed Liens” has the meaning assigned to such term in the applicable DIP
Order.
“Non-U.S. Lender” means a Lender, with respect to the Borrower, that is not a
U.S. Person.
“Notes” means the promissory notes, if any, of the Borrower described in Section
2.02(d) and being substantially in the form of Exhibit A, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including all units created under orders,
regulations and rules of any Governmental Authority) which may affect all or any
portion of the Hydrocarbon Interests; (d) all operating agreements, contracts
and other agreements, including production sharing contracts and agreements,
which relate to any of the Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; (f) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, gathering


24



--------------------------------------------------------------------------------





systems, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing. Unless otherwise indicated herein, each reference to the term “Oil
and Gas Properties” shall mean Oil and Gas Properties of the Borrower or any
other Group Member, as the context requires.
“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to such corporation’s
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.05).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning assigned to such term in Section 12.04(c).
“Participant Register” has the meaning assigned to such term in Section
12.04(c).
“Patriot Act” has the meaning assigned to such term in Section 12.16.
“Payment Currency” has the meaning assigned to such term in Section 13.06.
“Payment in Full” means (a) the Commitments have expired or been terminated, (b)
the principal of and interest on each Loan and all fees payable hereunder and
all other amounts payable under the Loan Documents shall have been paid in full
in cash (other than contingent indemnification obligations and other contingent
obligations not then due and payable) and (c) all Letters of Credit shall have
expired or terminated (or are Cash Collateralized or otherwise secured to the
satisfaction of each applicable


25



--------------------------------------------------------------------------------





Issuing Bank or other arrangements satisfactory to each applicable Issuing Bank
have been made with respect thereto) and all LC Disbursements shall have been
reimbursed.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006, as it presently exists
or as it may be amended from time to time, or any successor thereto.
“Permitted Holders” means (a)(i) Värde Partners, Inc., its affiliated investment
managers and funds or accounts managed by any of them (but excluding any
portfolio companies that are owned in whole or in part by any of the foregoing)
and (ii) any partner, member, manager, principal, director or officer of any of
the foregoing and, (b) any holder of Specified Preferred Stock.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petition Date” has the meaning specified in the recitals hereto.
“Plan” means any “employee pension benefit plan”, as defined in section 3(2) of
ERISA, other than a Multiemployer Plan, that is subject to Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA and which (a) is currently or
hereafter sponsored, maintained or contributed to by a Group Member or an ERISA
Affiliate or (b) was at any time during the six calendar years immediately
preceding the date hereof, sponsored, maintained or contributed to by a Group
Member or an ERISA Affiliate or to which a Group Member or an ERISA Affiliate
has any liability.
“Plan Asset Regulations” means of 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pre-Petition” means the time period ending immediately prior to the filing of
the Cases.
“Pre-Petition Agent” means the “Administrative Agent”, as defined in the
Pre-Petition Credit Agreement.
“Pre-Petition Credit Agreement” has the meaning specified in the recitals
hereto.
“Pre-Petition Loans” means the “Loans” as defined in the Pre-Petition Credit
Agreement.
“Pre-Petition Non-Affiliated Lenders” means the “Non-Affiliated Lender” as
defined in the Pre-Petition Credit Agreement
“Pre-Petition Non-Affiliate Obligations” means all of the “Secured Obligations”
of the “Non-Affiliated Lenders” as set forth in the Pre-Petition Credit
Agreement.
“Pre-Petition Obligations” means all of the “Secured Obligations” as set forth
in the Pre-Petition Credit Agreement.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
Such rate is set by the Administrative Agent as a general reference rate of
interest, taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many


26



--------------------------------------------------------------------------------





of the Administrative Agent’s commercial or other loans are priced in relation
to such rate, that it is not necessarily the lowest or best rate actually
charged to any customer and that the Administrative Agent may make various
commercial or other loans at rates of interest having no relationship to such
rate.
“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.
“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 12.21.
“Qualified ECP Counterparty” means in respect of any Swap Agreement, a Guarantor
that (a) has total assets exceeding $10,000,000 at the time any guaranty of
obligations under such Swap Agreement or grant of the relevant security interest
becomes effective or (b) otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act.
“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, payment of interest, defeasance or any other acquisition
or retirement for value (or the segregation of funds with respect to any of the
foregoing) of such Indebtedness. “Redeem” has the correlative meaning thereto.
“Refinanced Loan Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Refinanced Loan Amount”.
“Refinanced Loans” has the meaning assigned to such term in Section 2.01(c).
“Refinancing Facility” has the meaning specified in the recitals hereto.
“Register” has the meaning assigned to such term in Section 12.04(b)(iv).
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.


27



--------------------------------------------------------------------------------





“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.
“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or any successor
thereto.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, with respect to a Plan, other than those
events as to which the 30-day notice has been waived in regulations issued by
the PBGC.
“Reserve Report” means that certain Reserve Report dated as of April 1, 2020 and
delivered to the Administrative Agent prior to the Petition Date.
“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any Financial Officer, chief operating officer, general counsel, or
any vice president of such Person, and any other senior officer designated as
such in writing to the Administrative Agent. Unless otherwise specified, all
references to a Responsible Officer herein shall mean a Responsible Officer of
the Borrower.
“Restricted Payment” means any dividend or other distribution or return of
capital (whether in cash, securities or other Property) with respect to any
Equity Interests in any Person, or any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests.
“Restructuring Support Agreement” means the Restructuring Support Agreement,
dated as of June 28, 2020, among the Pre-Petition Non-Affiliated Lenders, Värde
(as defined therein) and the Loan Parties.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s New Money Loans and its
LC Exposure at such time.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the date hereof, Crimea,
Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.


28



--------------------------------------------------------------------------------





“Scheduled Maturity Date” means the date that is the five (5) month anniversary
of the date of this Agreement.
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Secured Cash Management Bank” means any Lender or any Affiliate of a Lender
that is a counterparty to a Cash Management Agreement with the Borrower or any
other Group Member.
“Secured Cash Management Obligations” means all obligations of the Borrower or
any other Group Member arising from time to time under any Cash Management
Agreement with a Secured Cash Management Bank.
“Secured Obligations” means any and all amounts owing or to be owing by any Loan
Party (a) to the Administrative Agent, any Issuing Bank, any Lender or any other
Person under any Loan Document, (b) to any Secured Swap Provider under a Secured
Swap Agreement or (c) to any Secured Cash Management Bank in respect of Secured
Cash Management Obligations, and all renewals, extensions and/or rearrangements
of any of the foregoing, in each case, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising (including interest accruing after the maturity of
the Loans and LC Disbursements and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding); provided
that solely with respect to any Group Member that is not an “eligible contract
participant” under the Commodity Exchange Act, Excluded Swap Obligations of such
Group Member shall in any event be excluded from “Secured Obligations” owing by
such Group Member.
“Secured Parties” means, collectively, the Administrative Agent, each Issuing
Bank, the Lenders, each Secured Cash Management Bank, each Secured Swap Provider
and any other Person owed Secured Obligations, and “Secured Party” means any of
them individually.
“Secured Swap Agreement” means a Swap Agreement between (a) any Loan Party and
(b) a Secured Swap Provider.
“Secured Swap Provider” means, with respect to any Swap Agreement, (a) a Lender
or an Affiliate of a Lender who is the counterparty to any such Swap Agreement
(regardless of whether such Swap Agreement was entered into prior to the time it
(or its Affiliate) became a Lender or while it (or its Affiliate) was a Lender)
with a Loan Party and (b) any Person who was a Lender or an Affiliate of a
Lender at the time when such Person entered into any such Swap Agreement who is
a counterparty to any such Swap Agreement with a Loan Party; provided that any
such Secured Swap Provider that ceases to be a Lender or an Affiliate of a
Lender shall continue to be a “Secured Swap Provider” for purposes of this
Agreement to the extent that such Secured Swap Provider entered into a Secured
Swap Agreement with a Loan Party prior to the date hereof or at the time such
Secured Swap Provider was a Lender (or Affiliate of a Lender) hereunder and such
Secured Swap Agreement remains in effect and there are remaining obligations
under such Secured Swap Agreement (but excluding any transactions, confirms, or
trades entered into after such Person ceases to be a Lender or an Affiliate of a
Lender).
“Security Instruments” means (a) any security agreement executed by the Borrower
and the Subsidiaries of the Borrower in favor of the Administrative Agent, for
the benefit of the Secured Parties, at the reasonable request of the
Administrative Agent and in form and substance reasonably satisfactory to the
Administrative Agent, (b) the Mortgages, (c) the other agreements, instruments
or certificates


29



--------------------------------------------------------------------------------





described or referred to in Exhibit F, (d) the DIP Order and (e) any and all
other agreements, instruments, consents or certificates now or hereafter
executed and delivered by the Borrower, the other Loan Parties or any other
Person, in each case in connection with, or as security for the payment or
performance of the Secured Obligations, as such agreements may be amended,
modified, supplemented or restated from time to time.
“Series C Preferred Stock” means the Borrower’s Series C-1 9.75% Participating
Preferred Stock and Series C-2 9.75% Participating Preferred Stock.
“Series D Preferred Stock” means the Borrower’s Series D 8.25% Participating
Preferred Stock.  
“Series E Preferred Stock” means the Borrower’s Series E 8.25% Convertible
Participating Preferred Stock.
“Series F Preferred Stock” means the Borrower’s Series F 9.00% Participating
Preferred Stock.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark, (or
a successor administrator) on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Specified Preferred Stock” shall mean (a) the Series C Preferred Stock, (b) the
Series D Preferred Stock, (c) the Series E Preferred Stock, and (d) the Series F
Preferred Stock.
“Statutory Reserve Rate” means a fraction (expressed as a decimal) not to exceed
the number one, the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve percentages
(including any basis, marginal, special, emergency or supplemental reserves)
expressed as a decimal established by any Governmental Authority of the Board or
any other Governmental Authority having jurisdiction for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Equity Interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity are at the time owned, or the
management of which is otherwise Controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a direct or indirect Subsidiary or Subsidiaries of the Borrower.
“Superpriority Claim” means a claim against each Loan Party in each of the Cases
on a joint and several basis that is a superpriority administrative expense
claim having priority over any or all administrative expenses and other claims
of the kind specified in, or otherwise arising or ordered under, any sections of
the Bankruptcy Code (including sections 105, 326, 328, 330, 331, 503(b), 506(c),
507(a),


30



--------------------------------------------------------------------------------





507(b), 546(c), 726 and/or 1113 or 1114 thereof), whether or not such claim or
expenses may become secured by a judgment Lien or other non-consensual Lien,
levy or attachment, which claims shall be payable from and have recourse to all
pre- and post-petition property of each Loan Party subject to the Carve-Out.
“Supported QFC” has the meaning assigned to such term in Section 12.21.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of any Loan Party shall be a Swap
Agreement.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), use or sales taxes,
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Termination Date” means the earliest of (a) the Maturity Date, (b) the date of
Payment in Full and (c) the date of termination of the Commitments in accordance
with the terms of this Agreement and/or the acceleration of all of the Secured
Obligations under this Agreement and the other Loan Documents following the
occurrence and continuance of an Event of Default in accordance with Section
10.02.
“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, each other Loan Document to
which it is a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, the Borrower’s grant of the
security interests and provision of Collateral under the Security Instruments
and Borrower’s grant of Liens on Mortgaged Properties (if applicable) and other
Properties pursuant to the Security Instruments and (b) each Loan Party, the
execution, delivery and performance by such Loan Party of each Loan Document to
which it is a party, the guaranteeing of the Secured Obligations and the other
obligations under the Security Instruments by such Loan Party and (c) each Loan
Party, such Loan Party’s grant of the security interests and provision of
Collateral under the Security Instruments, and the grant


31



--------------------------------------------------------------------------------





of Liens by such Loan Party on Mortgaged Properties (if applicable) and other
Properties pursuant to the Security Instruments.
“Transferee” means any Assignee or Participant.
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“UK Financial Institutions” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 1.00%, the Unadjusted Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement.
“Unwind” means, with respect to any Swap Agreement, the early termination,
unwind, cancelation or other Disposition of any such Swap Agreement. “Unwound”
shall have a meaning correlative to the foregoing.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 12.21.
“U.S. Tax Compliance Certificate” has the meaning assigned such term in Section
5.03(g)(ii)(B)(3).
“Variance Period” has the meaning assigned such term in Section 8.01(r).  
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower, the
Guarantors and/or one or more of the Wholly-Owned Subsidiaries.
“Withholding Agent” mean any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the


32



--------------------------------------------------------------------------------





Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule, and (b)
with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that Person or any other
Person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.
Section 1.03    Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
Section 1.04    Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and the word “or” is not exclusive. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and the word “through”
means “through and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. The use of the phrase “subject to” as used in connection with
Excepted Liens or otherwise and the permitted existence of any Excepted Liens or
any other Liens shall not be interpreted to expressly or impliedly subordinate
any Liens granted in favor of the Administrative Agent and the other Secured
Parties as there is no intention to subordinate the Liens granted in favor of
the Administrative Agent and the other Secured Parties. No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.
Section 1.05    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the initial financial statements to be delivered pursuant to Section 8.01(a),
except for Accounting Changes (as defined below) with which the Borrower’s
independent certified public accountants concur and which are disclosed to the
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a). In the event that
any Accounting Change shall occur and such change results in a change in the
method of calculation of financial covenants, standards or terms in this
Agreement, then the


33



--------------------------------------------------------------------------------





Borrower and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Majority Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
Section 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).
Section 1.07    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
Section 1.08    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
Section 1.09    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate”, “LIBO Screen Rate” or “Adjusted LIBO Rate” or with
respect to any rate that is an alternative or replacement for or successor to
any such rate (including, without limitation, any Benchmark Replacement) or the
effect of any of the foregoing, or of any Benchmark Replacement Conforming
Changes.


ARTICLE II    
THE CREDITS
Section 2.01    Commitments.
(a)    Subject to the terms and conditions set forth herein, including without
limitation, entry of the applicable DIP Order, each Lender agrees to make new
money loans (the “New Money Loans”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment, (ii) during the Interim Period, such Lender’s
Revolving Credit Exposure exceeding such Lender’s Applicable Percentage of the
Interim Facility Commitment Cap or (iii) the total Revolving Credit Exposures
exceeding the Availability Limit. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow the New Money Loans.


34



--------------------------------------------------------------------------------





(b)    Subject to the terms and conditions set forth herein, including entry of
the Interim Order, upon entry of the Interim Order $1,500,000 of the
Pre-Petition Loans attributable to the Pre-Petition Non-Affiliated Lenders under
the Pre-Petition Credit Agreement shall be deemed refunded, refinanced, replaced
and made hereunder and, on and after the entry of the Interim Order, shall
constitute Loans for all purposes hereunder and under the Loan Documents in the
principal amount of each Lender’s Interim Refinanced Loan Amount (the “Interim
Refinanced Loans”). Amounts rolled up under this Section 2.01(b) and repaid or
prepaid may not be reborrowed.
(c)    Subject to the terms and conditions set forth herein, including entry of
the Final Order, upon entry of the Final Order and without duplication of any
amounts referenced in clause (b) above, $13,500,000 of the Pre-Petition Loans
attributable to the Pre-Petition Non-Affiliated Lenders under the Pre-Petition
Credit Agreement shall be deemed refunded, refinanced, replaced and made
hereunder and, on and after the entry of the Final Order, shall constitute Loans
for all purposes hereunder and under the Loan Documents, in the principal amount
of (including each Lender’s Interim Refinanced Loan Amount) each Lender’s
Refinanced Loan Amount (together with the Interim Refinanced Loans, the
“Refinanced Loans”). Amounts rolled up under this Section 2.01(c) and repaid or
prepaid may not be reborrowed.
Section 2.02    Loans and Borrowings.
(a)    Borrowings; Several Obligations. Each New Money Loan shall be made as
part of a Borrowing consisting of New Money Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any New Money Loan required to be made by it shall not relieve any other Lender
of its obligations hereunder; provided that the Commitments are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)    Types of Loans. Subject to the terms of this Agreement, each Borrowing of
New Money Loans shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance herewith. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such New Money Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $100,000 and not less than
$500,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that an ABR Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.09(e). Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of eight
(8) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
(d)    Notes. If a Lender shall make a written request to the Administrative
Agent and the Borrower to have its Loans evidenced by a Note, then, for each
such Lender, the Borrower shall execute and deliver a single Note of the
Borrower dated, in the case of (i) any Lender party hereto as of the date of
this Agreement, as of the date of this Agreement or (ii) any Lender that becomes
a party


35



--------------------------------------------------------------------------------





hereto pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, payable to such Lender in a principal amount equal to
its Commitment as in effect on such date, and otherwise duly completed. Upon
request from a Lender, in the event that any such Lender’s Commitment increases
or decreases for any reason (whether pursuant to Section 2.06, Section 12.04(b)
or otherwise), the Borrower shall deliver or cause to be delivered on the
effective date of such increase or decrease, a new Note payable to such Lender
in a principal amount equal to its Commitment after giving effect to such
increase or decrease, and otherwise duly completed. The date, amount, Type,
interest rate and, if applicable, Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, may be
recorded by such Lender on its books for its Note, and, prior to any transfer,
may be recorded by such Lender on a schedule attached to such Note or any
continuation thereof or on any separate record maintained by such Lender;
provided that the failure to make any such notation or to attach a schedule
shall not affect any Lender’s or the Borrower’s rights or obligations in respect
of such Loans or affect the validity of such transfer by any Lender of its Note.
Section 2.03    Requests for Borrowings. To request a Borrowing of New Money
Loans, the Borrower shall notify the Administrative Agent of such request in
writing (a) in the case of a Eurodollar Borrowing, not later than 1:00 P.M.
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 1:00 P.M. on the date of the proposed
Borrowing; provided that no such notice shall be required for any deemed request
of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
provided in Section 2.09(e). Each such Borrowing Request shall be irrevocable
and delivered by hand delivery, fax or other electronic communication to the
Administrative Agent in substantially the form of Exhibit B and signed by the
Borrower. Each such written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(v)    the amount of the then-effective Commitments, Availability Limit and
Aggregate Commitments, the current total Revolving Credit Exposures (without
regard to the requested Borrowing) and the pro forma total Revolving Credit
Exposures (giving effect to the requested Borrowing);
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05; and
(vii)    a certification that the intended use of proceeds of such Borrowing are
in accordance with the Budget.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
Availability Limit.


36



--------------------------------------------------------------------------------





Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04    Interest Elections.
(a)    Conversion and Continuance. Each Borrowing of New Money Loans initially
shall be of the Type specified in the applicable Borrowing Request unless
otherwise precluded by the terms hereof and, if a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.04. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the New Money Loans comprising such Borrowing, and the
New Money Loans comprising each such portion shall be considered a separate
Borrowing.
(b)    Interest Election Requests. To make an election pursuant to this Section
2.04, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, fax or other electronic communication to the Administrative
Agent of a written Interest Election Request signed by the Borrower.
(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and Section
2.04(c)(iv) shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.
(d)    Notice to Lenders by the Administrative Agent. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.


37



--------------------------------------------------------------------------------





(e)    Effect of Failure to Deliver Timely Interest Election Request and Events
of Default on Interest Election. If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing, (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
Section 2.05    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each New Money Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 P.M. to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the applicable Borrowing Request; provided that ABR Loans made
to finance the reimbursement of an LC Disbursement as provided in Section
2.09(e) shall be remitted by the Administrative Agent to the applicable Issuing
Bank. Nothing herein shall be deemed to obligate any Lender to obtain the funds
for its Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.
(b)    Presumption of Funding by the Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to 1:00 P.M. on the proposed date
of any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
Section 2.06    Termination, Reduction and Increases of Aggregate Commitments.
(a)    Scheduled Termination of Commitments. Unless previously terminated in
accordance with this Agreement, the Commitments shall terminate on the Scheduled
Maturity Date. If at any time the Aggregate Commitments are terminated or
reduced to zero, then the Commitments shall terminate on the effective date of
such termination or reduction.
(b)    Optional Termination and Reduction of Aggregate Commitments.


38



--------------------------------------------------------------------------------





(i)    The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Commitments; provided that each reduction of the Aggregate Commitments
shall be in an amount that is an integral multiple of $500,000 and not less than
$100,000.
(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under Section 2.06(b)(i) at least
three (3) Business Days prior to the effective date of such termination or
reduction or such shorter time as the Administrative Agent may agree in writing,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
2.06(b)(ii) shall be irrevocable; provided that, any such notice of termination
of the Aggregate Commitments may state that such notice is conditioned upon the
occurrence of any event specified therein (including effectiveness of other
credit or debt facilities), in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied (it being understood that the
failure of such condition to be satisfied shall not relieve the Borrower of its
obligations under Section 5.02). Any termination or reduction of the Aggregate
Commitments shall be permanent and may not be reinstated, except pursuant to
Section 2.06(c). Each reduction of the Aggregate Commitments pursuant to this
Section 2.06(b)(ii) shall be made ratably among the Lenders in accordance with
each Lender’s Applicable Percentage.
(c)    Increases of Aggregate Commitments.
(i)    Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower
may increase the Aggregate Commitment then in effect by increasing the
Commitment of one or more Lenders.
(ii)    Any increase in the Aggregate Commitments shall be subject to the
following additional conditions:
(A)    such increase shall not be less than $500,000 unless the Administrative
Agent otherwise consents;
(B)    the aggregate amount of all increases in the Aggregate Commitments
pursuant to this Section 2.06(c) shall not exceed $13,000,000 during the term of
this Agreement.
(C)    no Default or Event of Default shall have occurred and be continuing on
the effective date of such increase or would result therefrom;
(D)    no Lender’s Commitment may be increased without the consent of such
Lender;
(E)    the representations and warranties of the Group Members set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects on and as of the date of such increase, except (I) to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such increase, such
representations and warranties shall be true and correct in all material
respects as of such specified earlier date, and (II) to the extent that any such
representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, such representation and warranty (as so
qualified) shall continue to be true and correct in all respects;


39



--------------------------------------------------------------------------------





(F)    the maturity date of the Commitments subject to such increase shall be
the same as the Maturity Date;
(G)    the Commitments subject to such increase shall be on the exact same terms
and pursuant to the exact same documentation applicable to this Agreement (other
than with respect to any arrangement, structuring, upfront or other fees or
discounts payable in connection with such increase);
(H)    the Borrower may only seek Commitments from existing Lenders;
(I)    if the Borrower elects to increase the Aggregate Commitments by
increasing the Commitment of a Lender, the Borrower and such Lender shall
execute and deliver to the Administrative Agent a certificate in a form
satisfactory to the Administrative Agent (a “Commitment Increase Certificate”);
and
(J)    the Borrower shall deliver or cause to be delivered any customary
documents (including, without limitation, a resolution duly adopted by the board
of directors (or equivalent body) of each Group Member authorizing such increase
in the Aggregate Commitments, in each case, to the extent reasonably requested
by the Administrative Agent.
(iii)    Subject to acceptance and recording thereof pursuant to Section
2.06(c)(iv), from and after the effective date specified in the Commitment
Increase Certificate (or if any Eurodollar Borrowings are outstanding, then the
last day of the Interest Period in respect of such Eurodollar Borrowings, unless
the Borrower has paid any compensation required by Section 5.02), the amount of
the Aggregate Commitments shall be increased as set forth therein. In addition,
to the extent necessary after giving effect to the modification to the
Applicable Percentages of each Lender pursuant to Section 2.06(c)(v), the Lender
shall purchase a pro rata portion of the outstanding Loans (and participation
interests in Letters of Credit) of each of the other Lenders (and such Lenders
hereby agree to sell and to take all such further action to effectuate such
sale) such that each Lender shall hold its Applicable Percentage of the
outstanding Loans (and participation interests) after giving effect to the
increase in the Aggregate Commitments (and the resulting modifications of each
Lender’s Commitment pursuant to Section 2.06(c)(iv) or Section 2.06(c)(v)).
(iv)    Upon its receipt of a duly completed Commitment Increase Certificate,
executed by the Borrower and the Lender party thereto, and the break-funding
payments from the Borrower, if any, required by Section 5.02, if applicable, the
Administrative Agent shall accept such Commitment Increase Certificate and
record the information contained therein in the Register required to be
maintained by the Administrative Agent pursuant to Section 12.04(b)(iv). No
increase in the Aggregate Commitments shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.06(c)(iv).
(v)    Upon any increase in the Aggregate Commitments pursuant to this Section
2.06(c), (A) each Lender’s Applicable Percentage shall be automatically deemed
amended to the extent necessary so that each such Lender’s Applicable Percentage
equals the percentage of the Aggregate Commitments represented by such Lender’s
Commitment, in each case after giving effect to such increase, and (B) Annex I
to this Agreement shall be deemed amended to reflect the Commitment of each
Lender as thereby increased, any changes in the Lenders’ Commitments pursuant to
the foregoing clause (A), and any resulting changes in the Lenders’ Applicable
Percentages.
Section 2.07    [Reserved].


40



--------------------------------------------------------------------------------





Section 2.08    [Reserved].
Section 2.09    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any other Loan Party, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the period from the Interim Facility Effective
Date until the day which is five (5) Business Days prior to the end of the
Availability Period; provided that, in addition to the conditions set forth in
Section 6.03, the Borrower may not request the issuance, amendment, renewal or
extension of Letters of Credit hereunder if (x) the LC Exposure would exceed the
LC Commitment, (y) the Revolving Credit Exposure of any Lender would exceed the
Commitment of such Lender or (z) the total Revolving Credit Exposures would
exceed the Availability Limit (collectively, the “LC Availability
Requirements”). In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Agreement submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Issuing Bank shall not at
any time be obligated to issue any Letter of Credit if such issuance would
conflict with, or cause the Issuing Bank or any of the Lenders to exceed any
limits imposed by, any applicable Governmental Requirement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:
(i)    requesting the issuance of a Letter of Credit or identifying the Letter
of Credit to be amended, renewed or extended;
(ii)    specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);
(iii)    specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.09(c));
(iv)    specifying the amount of such Letter of Credit;
(v)    specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and
(vi)    specifying the amount of the then effective Commitments and the
Availability Limit, the current total Revolving Credit Exposures (without regard
to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit) and the pro forma total Revolving
Credit Exposures (giving effect to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit).


41



--------------------------------------------------------------------------------





Each notice shall constitute a representation that, after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, the LC
Availability Requirements will be satisfied on the date of such issuance,
amendment, renewal or extension.
If requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit; provided that, in the event of any
conflict between such application and the terms of this Agreement, the terms of
this Agreement shall control.
(c)    Dollar Denominated; Expiration Date. Each Letter of Credit shall (i) be
denominated in dollars and (ii) expire at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension of a Letter of
Credit, one year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.09(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.09(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
and any taxes, fees, charges or other costs or expenses incurred by the Issuing
Bank in connection with such payment by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 12:00 Noon, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 A.M., on such date, or, if such notice has not
been received by the Borrower prior to such time on such date, then not later
than 12:00 Noon, on the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, unless the Borrower has notified the
relevant Issuing Bank and Administrative Agent that it will, and does, reimburse
such LC Disbursement by the required date and time, the Borrower shall, subject
to the satisfaction of the conditions to Borrowing set forth in Section 6.03, be
deemed to have requested, and the Borrower does hereby request under such
circumstances, that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. Each such payment shall be made to the Issuing Bank at its address
for notices referred to herein in dollars and in immediately available funds. If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly


42



--------------------------------------------------------------------------------





following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this Section 2.09(e), the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this Section 2.09(e) to reimburse the
applicable Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this Section
2.09(e) to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.09(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or any other Loan Document, or any term or provision
therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit or any Letter of
Credit Agreement, or (iv) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.09(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. An Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone


43



--------------------------------------------------------------------------------





(confirmed by fax or other electronic transmission) of such demand for payment
and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the applicable
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.09(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.09(h) shall be for the
account of such Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.09(e) to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
also be deemed to refer to such successor or to any previous Issuing Bank, or to
such successor and all previous Issuing Banks, as the context shall require.
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit. Subject to the appointment and acceptance of
a successor Issuing Bank, any Issuing Bank may resign as an Issuing Bank at any
time upon thirty (30) days’ prior written notice to the Administrative Agent,
the Borrower and the Lenders, in which case, such Issuing Bank shall be replaced
in accordance with this Section 2.09(i) above. Subject to the appointment and
acceptance of a successor Issuing Bank which is reasonably acceptable to the
Borrower, any Issuing Bank may resign as an Issuing Bank at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Borrower and
the Lenders, in which case, such Issuing Bank shall be replaced in accordance
with this Section 2.09(i).
(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of Cash Collateral pursuant to this
Section 2.09(j), (ii) [reserved], (iii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c) or (iv) the Borrower is required
to Cash Collateralize a Defaulting Lender’s LC Exposure pursuant to Section
2.10, then the Borrower shall deposit, in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 105% of (A) in the case of an Event of
Default, the LC Exposure (net of any Cash Collateral already held at the
applicable time by the Administrative Agent with respect to such LC Exposure)
and (B) in the case of the LC Exposure exceeding the LC Commitment, the amount
of such excess, and (C) in the case of a payment required by Section 3.04(c),
the amount of such excess as provided in Section 3.04(c), as of such date plus
any accrued and unpaid interest thereon. The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank(s) and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all


44



--------------------------------------------------------------------------------





cash, checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.09(j) shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit, and, to
the fullest extent permitted by applicable law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
the Borrower or any of its Subsidiaries may now or hereafter have against any
such beneficiary, the Issuing Bank(s), the Administrative Agent, the Lenders or
any other Person for any reason whatsoever. Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s and the
Guarantor’s obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Bank(s) for LC Disbursements for which it has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Borrower and the Guarantors under this Agreement or the other
Loan Documents. If the Borrower is required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default, and
the Borrower is not otherwise required to pay to the Administrative Agent the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to Section 3.04(c), then such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after all
Events of Default have been cured or waived.
Section 2.10    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Commitment Fees. Commitment fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 3.05(a).
(b)    Waivers and Amendments. The Commitment and the principal amount of the
Loans and participation interests in Letters of Credit of the Defaulting Lenders
(if any) shall not be included in determining whether the Majority Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 12.02); provided that, without
prejudice to the terms of Section 12.02, this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender or each Lender adversely
affected thereby.
(c)    LC Exposure. If any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:
(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentage


45



--------------------------------------------------------------------------------





(disregarding such Defaulting Lender’s Commitment) but only to the extent the
sum of all non-Defaulting Lenders’ Revolving Credit Exposure plus such
Defaulting Lender’s LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one (1) Business Day
following notice by the Administrative Agent Cash Collateralize for the benefit
of the Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.09(j) for so long as such LC Exposure is outstanding;
(iii)    if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
3.05(a) and Section 3.05(b) shall be adjusted to reflect such reallocations; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all fees payable pursuant to Section 3.05(a) with respect to
such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until
and to the extent that such LC Exposure is reallocated and/or Cash
Collateralized; and
(d)    Letters of Credit. So long as such Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or Cash Collateral will be
provided by the Borrower in accordance with Section 2.10(c), and participating
interests in any newly issued, extended, renewed or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(c)(i) (and such Defaulting Lender shall not participate therein).
(e)    New Letters of Credit. If (a) a Bankruptcy Event or a Bail-In Action with
respect to a Lender Parent of any Lender shall occur following the date hereof
and for so long as such event shall continue or (b) the Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit, unless the Issuing Bank shall have entered into arrangements
with the Borrower or such Lender, satisfactory to the Issuing Bank to defease
any risk to it in respect of such Lender hereunder.
(f)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank hereunder; third, to Cash Collateralize
the Issuing Bank’s LC Exposure with respect to such Defaulting Lender in
accordance with Section 2.09(j); fourth, as the Borrower may request (so long as
no Default or Event of Default


46



--------------------------------------------------------------------------------





exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Bank’s future LC Exposure with respect to future
Letters of Credit issued under this Agreement, in accordance with Section
2.09(j); sixth, to the payment of any amounts owing to the Lenders or the
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or repayment of any Letter of
Credit obligations in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
6.03 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and Letter of Credit obligations owed to, all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
Letter of Credit obligations owed to, such Defaulting Lender until such time as
all Loans and funded and unfunded participations in Letter of Credit obligations
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to Section 2.10(c)(i). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this Section
2.10 shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(g)    Defaulting Lender Cure. In the event that the Administrative Agent, the
Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.
Section 2.11    Collateral; Guarantee.
(a)    Priority and Liens. The parties hereto acknowledge and agree that, upon
entry of the DIP Order and the delivery and execution of this Agreement, the
Secured Obligations shall at all times be secured and perfected pursuant to, and
have the superpriority claims and liens as set forth in the DIP Order, subject
at all times to the Carve-Out.
(b)    Payment of Obligations. On the Termination Date, the Lenders shall be
entitled to immediate payment of all Secured Obligations without further
application to, or order of, the Bankruptcy Court.
(c)    No Discharge; Survival of Claims. Each Group Member agrees that (i) any
confirmation order entered in the Cases shall not discharge or otherwise affect
in any way any of the Secured Obligations, other than after Payment in Full and
termination of the Commitments on or before the effective date of the applicable
plan of reorganization, other than as may be contemplated in an Approved Plan of
Reorganization and (ii) to the extent the Secured Obligations are not satisfied
in full,


47



--------------------------------------------------------------------------------





(A) the Secured Obligations shall not be discharged by the entry of a
Confirmation Order (and each Loan Party, pursuant to Section 1141(d)(4) of the
Bankruptcy Code, hereby waives any such discharge) and (B) the Superpriority
Claim granted to the Secured Parties pursuant to the DIP Order and the Liens
granted to the Administrative Agent pursuant to the DIP Order shall not be
affected in any manner by the entry of a confirmation order.
(d)    Perfection and Protection of Security Interests and Liens. The Loan
Parties will from time to time deliver to the Administrative Agent all financing
statements, amendments, assignments and continuation statements, extension
agreements and other documents, properly completed and executed (and
acknowledged when required) by each Loan Party, as applicable, in form and
substance reasonably satisfactory to the Administrative Agent, in each case,
which the Administrative Agent reasonably requests for the purpose of
perfecting, confirming, or protecting its lien and security interest in
Collateral for the purpose of securing the Secured Obligations; provided that
the Loan Parties acknowledge that all such liens and security interests are
perfected upon entry of the Interim Order.
(e)    The Cases were commenced on the Petition Date in accordance with
applicable law and proper notice thereof and the proper notice for (i) the
motions seeking approval of the Loan Documents and the DIP Facility and (ii) the
hearings for the approval of the Interim Order and the Final Order were given in
each case. The Borrower has given, on a timely basis as specified in the Interim
Order, all notices required to be given on or prior to the date of this
representation to all parties specified in the Interim Order.
(f)    All Obligations of the Debtors to the Lenders under the Loan Documents,
including all Loans made under the DIP Facility, shall, subject to the
Carve-Out, at all times:
(i)    pursuant to Bankruptcy Code section 364(c)(1), be entitled to joint and
several Superpriority Claim status in the Cases, which claims in respect of the
New Money Facility and the Refinancing Facility shall be pari passu and shall be
senior in priority and payment to the Pre-Petition Secured Obligations;
(ii)    pursuant to Bankruptcy Code section 364(c)(2), be secured by a perfected
first priority Lien on the Collateral to the extent that such Collateral is not
subject to valid, perfected and non-avoidable liens as of the Petition Date or
liens that were in existence immediately prior to the Petition Date that are
perfected as expressly permitted by the Bankruptcy Code; provided that Avoidance
Action Proceeds shall not be so secured or perfected until entry of the Final
Order;
(iii)    pursuant to Bankruptcy Code section 364(c)(3), be secured by a
perfected junior lien on the Collateral that is subject only to the Non-Primed
Liens; and
(iv)    pursuant to Bankruptcy Code section 364(d), be secured by a perfected
first priority senior priming Lien on all other Collateral not described in
clauses (ii) and (iii) above, which Lien shall be senior to the Adequate
Protection Liens (as defined in the DIP Order) and senior and priming to (A) the
Liens securing the Pre-Petition Credit Agreement and (B) any Liens that are
junior to the Liens securing the Pre-Petition Credit Agreement or the Adequate
Protection Liens (as defined in the DIP Order), and shall be junior only to the
Non-Primed Liens and the Carve-Out.
ARTICLE III    
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES


48



--------------------------------------------------------------------------------





Section 3.01    Repayment of Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the Termination Date.
Section 3.02    Interest.
(a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.
(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
(c)    Post-Default Rate. Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing, then all Loans and other amounts outstanding,
shall bear interest, after as well as before judgment, at a rate per annum equal
to two percent (2%) plus the rate applicable to ABR Loans as provided in Section
3.02(a), but in no event to exceed the Highest Lawful Rate.
(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    Interest Rate Computations. All interest shall be computed on the basis
of a year of 360 days unless such computation would exceed the Highest Lawful
Rate, in which case interest shall be computed on the basis of a year of 365
days (or 366 days in a leap year), except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.
Section 3.03    Alternate Rate of Interest.
(a)    If prior to the first day of any Interest Period:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or
(ii)    the Administrative Agent shall have received notice from the Majority
Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (as conclusively


49



--------------------------------------------------------------------------------





certified by such Lenders) of making or maintaining their affected Loans
included in such Borrowing for such Interest Period,
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, fax or other electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective (and such Borrowing shall be automatically converted into ABR
Loans on the last day of the applicable Interest Period), and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
either as an ABR Borrowing or at an alternate rate of interest determined by the
Majority Lenders as their cost of funds.
(b)    If any Lender determines that any Governmental Requirement has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either convert or prepay all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrower will also pay accrued
interest on the amount so converted or prepaid.
(c)(i)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Majority Lenders; provided that,
with respect to any proposed amendment containing a SOFR-Based Rate, the
Majority Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Majority
Lenders have delivered to the Administrative Agent written notice that such
Majority Lenders accept such amendment. No replacement of the LIBO Rate with a
Benchmark Replacement pursuant to this Section 3.03(c) will occur prior to the
Benchmark Transition Start Date.
(ii)        In connection with the implementation of a Benchmark Replacement,
the Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(iii)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its


50



--------------------------------------------------------------------------------





related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
3.03(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.03(c).
(iv)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period, the component of the Alternate Base Rate based upon the
Adjusted LIBO Rate will not be used in any determination of the Alternate Base
Rate.
Section 3.04    Prepayments.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay, without premium or penalty (except with respect to
any amounts due under Section 5.02), any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b).
(b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by fax or other electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 P.M. three (3) Business Days before
the date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing,
not later than 1:00 P.M. one (1) Business Day before the date of prepayment (or,
in each case, such shorter time as the Administrative Agent may agree). Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.06(b), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06(b). Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 3.02
and any amounts due under Section 5.02.
(c)    Mandatory Prepayments.
(i)    Upon Optional Termination and Reduction. If, after giving effect to any
termination or reduction of the Aggregate Commitments pursuant to Section
2.06(b), the aggregate Revolving Credit Exposures of all Lenders exceeds the
Availability Limit, then the Borrower shall (A) prepay the Borrowings for New
Money Loans on the date of such termination or reduction in an aggregate
principal amount equal to the amount of such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of any LC Exposure,
pay to the Administrative Agent on behalf of the


51



--------------------------------------------------------------------------------





Lenders an amount equal to such remaining excess to be held as Cash Collateral
as provided in Section 2.09(j).
(ii)    Upon any Dispositions, Unwinds and Incurrence of Indebtedness. Subject
to the payment priorities set forth in the DIP Order, upon:
(A)    any Disposition or Unwind outside of the ordinary course of business
pursuant to Section 9.11 or, if any Group Member otherwise sells any Property
outside of the ordinary course of business as not otherwise permitted by this
Agreement or receives any insurance proceeds or condemnation proceeds, the
Borrower shall prepay first, the Refinanced Loans and second, if any amount is
remaining, the New Money Loans, in an aggregate amount equal to one hundred
percent (100%) of the Net Proceeds of such Disposition or Unwind. For the
avoidance of doubt, nothing in this paragraph is intended to permit any Loan
Party to sell Property other than pursuant to Section 9.11, and any such
non-permitted sale will constitute a Default under this Agreement; and
(B)    the incurrence or issuance of any Indebtedness not permitted under
Section 9.02 and the receipt of Net Proceeds thereof, the Borrower shall prepay
first, the Refinanced Loans and second, if any amount is remaining, the New
Money Loans, in an aggregate amount equal to one hundred percent (100%) of the
Net Proceeds received in respect of such Indebtedness. For the avoidance of
doubt, nothing in this paragraph is intended to permit any Group Member to incur
Indebtedness other than as permitted under Section 9.02, and any such incurrence
of Indebtedness shall be a violation of Section 9.02 and a breach of this
Agreement.
(iii)    Application of Prepayments to Types of Borrowings. Each prepayment of
Borrowings pursuant to this Section 3.04(c) shall be applied, first, ratably to
any ABR Borrowings then outstanding, and, second, ratably to any Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing in order of priority beginning
with the Eurodollar Borrowing with the least number of days remaining in the
Interest Period applicable thereto and ending with the Eurodollar Borrowing with
the most number of days remaining in the Interest Period applicable thereto.
(iv)    Interest to be Paid with Prepayments. Each prepayment of Borrowings
pursuant to this Section 3.04(c) shall be applied ratably to the Loans included
in the prepaid Borrowings. Prepayments pursuant to this Section 3.04(c) shall be
accompanied by accrued interest to the extent required by Section 3.02.
(d)    No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
Section 3.05    Fees.
(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender (determined taking into account (i) both Loans
and LC Exposure and (ii) the Availability Limit for the Interim Period) during
the period from and including the date of this Agreement to but excluding the
Termination Date. Accrued commitment fees shall be payable in arrears on the
last Business Day of each calendar month and on the Termination Date, commencing
on the first such date to occur after the date hereof. All commitment fees shall
be computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365


52



--------------------------------------------------------------------------------





days (or 366 days in a leap year) (or in such other manner as the Administrative
Agent shall provide so that such computation shall not exceed the Highest Lawful
Rate), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to each applicable
Issuing Bank a fronting fee, which shall accrue at the rate equal to the greater
of (A) $750 and (B) 0.20% per annum (or such other rate as may be agreed to with
such Issuing Bank) on the average daily amount of the LC Exposure attributable
to such Issuing Bank (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the date of this
Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure; provided
that in no event shall such fee be less than $750.00 during any quarter unless
no LC Exposure existed at any time during such quarter and (iii) to each Issuing
Bank, for its own account, its standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last Business Day of March, June, September and December of each
year shall be payable on such last Business Day, commencing on the first such
date to occur after the date of this Agreement; provided that all such fees
shall be payable on the Termination Date and any such fees accruing after the
Termination Date shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10 days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
(d)    Up-Front Fees. The Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of each Lender, an up-front fee (the “Up-Front Fee”) in
an amount equal to 2.00% of the Commitments of New Money Loans, which fee shall
be earned and due on (i) with respect to the portion of the Commitments that
become available on the Interim Facility Effective Date, the date on which the
Bankruptcy Court shall have entered the Interim Order and payable in full on the
Interim Facility Effective Date (and which shall be paid out of (or netted from)
the proceeds of a Borrowing made on the Interim Facility Effective Date) and
(ii) with respect to the remaining portion of the Commitments that become
available on the Final Facility Effective Date, the date on which the Bankruptcy
Court shall have entered the Final Order and payable in full on the Final
Facility Effective Date (and which may be paid out of (or netted from) the
proceeds of a Borrowing made on the Final Facility Effective Date).
ARTICLE IV    
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


53



--------------------------------------------------------------------------------





(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 11:00 A.M., on the date when
due, in immediately available funds, without defense, deduction, recoupment,
set-off or counterclaim. Fees, once paid, shall be fully earned and shall not be
refundable under any circumstances, absent manifest error. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the applicable Issuing Bank as expressly provided herein
and except that payments pursuant to Section 5.01, Section 5.02, Section 5.03
and Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
Section 4.02    Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable Issuing Bank that the Borrower


54



--------------------------------------------------------------------------------





will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
Section 4.03    Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.05(a), Section 2.09(d), Section 2.09(e) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Section 4.04    Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Secured Obligations and
other obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, for so long as no Event of
Default has occurred and is continuing, (a) the Administrative Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to and retained by the Borrower or any other Loan Party
and (b) the Lenders hereby authorize the Administrative Agent to take such
actions as may be necessary to cause such proceeds to be paid to the Borrower
and/or such Loan Parties.
ARTICLE V    
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES
Section 5.01    Increased Costs.
(a)    Changes in Law. If any Change in Law shall:
(i)    subject any Credit Party to any Taxes (other than (A) Indemnified Taxes,
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
(ii)    impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender or any Issuing Bank that is not otherwise
included in the determination of the Adjusted LIBO Rate; or


55



--------------------------------------------------------------------------------





(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (in each case, other than Taxes) affecting
this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, converting into, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or other Credit Party of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender or such other Credit
Party (whether of principal, interest or otherwise), then the Borrower will pay
to such Lender or such other Credit Party such additional amount or amounts as
will compensate such Lender or such other Credit Party for such additional costs
incurred or reduction suffered.
(b)    Capital and Liquidity Requirements. If any Lender or Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
Issuing Bank’s capital or on the capital of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by any Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in Section
5.01(a) or Section 5.01(b), including in reasonable detail a description of the
basis for such claim for compensation and a calculation of such amount or
amounts, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or Issuing Bank pursuant to this Section 5.01
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
Section 5.02    Break Funding Payments. The Borrower shall compensate each
Lender for the loss, cost and expense attributable to any of the following (a)
the payment of any principal of any Eurodollar Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other than
on the last day of


56



--------------------------------------------------------------------------------





the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 5.04. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02, including in reasonable
detail a calculation of such amount or amounts, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
Section 5.03    Taxes.
(a)    Defined Terms. For purposes of this Section 5.03, Section 5.04 and
Section 5.05, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.03), the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Credit Party, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.03) payable or paid by such Credit Party or required to be withheld or
deducted from a payment to such Credit Party and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Notwithstanding


57



--------------------------------------------------------------------------------





the foregoing in this Section 5.03(d), a Loan Party shall not be required to
indemnify any Credit Party pursuant to this Section 5.03(d) for any Indemnified
Taxes unless such Credit Party makes demand on such Loan Party for
indemnification no later than nine (9) months after the earlier of (i) the date
on which the relevant Governmental Authority makes written demand upon such
Credit Party for payment of such Indemnified Taxes, and (ii) the date on which
such Credit Party has made payment of such Indemnified Taxes; provided that, for
the avoidance of doubt, if the Indemnified Taxes imposed or asserted giving rise
to such claims are retroactive, then the nine (9) month period referred to above
still shall refer to the date on which written demand was made.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 5.03,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Lender
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(g)(ii)(A), Section 5.03(g)(ii)(B) and
Section 5.03(g)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,


58



--------------------------------------------------------------------------------





(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E or IRS Form W-8BEN; or
(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply


59



--------------------------------------------------------------------------------





with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes
with respect to such refund) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.
Section 5.04    Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.01 or Section 5.03, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be


60



--------------------------------------------------------------------------------





disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
Section 5.05    Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.03, (c) any Lender is a Defaulting Lender or
(d) any Lender fails to consent to an election, consent, approval, amendment,
waiver or other modification to this Agreement or any other Loan Document that
requires the consent of all Lenders or of all Lenders directly affected thereby,
and such election, consent, amendment, waiver or other modification is otherwise
consented to by the Majority Lenders, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 12.04(b)), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 5.02), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 or payments required
to be made pursuant to Section 5.03, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
ARTICLE VI    
CONDITIONS PRECEDENT
Section 6.01    Interim Facility Effective Date. The obligations of the Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder
during the Interim Period shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 12.02) (the “Interim Facility Effective Date”):
(a)    Cases. (i) The Cases shall have been commenced and (ii) the motion to
approve the Interim Order and the Final Order, and all “first day orders”
entered at the time of commencement of the Cases shall be reasonably
satisfactory in form and substance to the Administrative Agent.
(b)    Interim Order. The Administrative Agent shall have received a signed copy
of the Interim Order which shall have been entered by the Bankruptcy Court on or
before the fourth (4th) day after the Petition Date, and such Interim Order
shall not have been vacated, reversed, modified amended or stayed.
(c)    Fees and Expenses. Subject to the Interim Order, all reasonable and
documented pre- and post-petition fees, charges and expenses including, without
limitation, (i) the fees, charges and expenses Simpson Thacher & Bartlett LLP,
RPA Advisors, LLC and McGinnis Lochridge, in each case pursuant to invoices
delivered to the Borrower at least two (2) Business Days before the Interim
Facility Effective Date, (ii) the Up-Front Fee and (iii) all other amounts due
and payable under Section 12.03 pursuant to invoices delivered to the Borrower
at least two (2) Business Days before the Interim Facility


61



--------------------------------------------------------------------------------





Effective Date, in each case as required to be paid on or before the Interim
Facility Effective Date, shall have been paid or shall be paid out of (or netted
from) the proceeds of the initial Borrowing.
(d)    Loan Documents. The Loan Documents shall be in form and substance
reasonably satisfactory to the Borrower and the Administrative Agent and in
connection therewith the Administrative Agent shall have received from each
party hereto counterparts (in such number as may be requested by the
Administrative Agent) of this Agreement signed on behalf of such party.
(e)    Financial Information. The Administrative Agent and the Lenders shall
have received the Historical Financial Statements.
(f)    Perfected Security Interest. The Administrative Agent for the benefit of
the Secured Parties shall have a valid and perfected security interest in
substantially all of the assets of the Loan Parties pursuant to the Interim
Order.
(g)    Secretary’s Certificates. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower and each other Loan Party
setting forth (i) resolutions of its board of directors or other appropriate
governing body with respect to the authorization of such Person to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of such Person
(A) who are authorized to sign the Loan Documents to which such Person is a
party and (B) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such Responsible Officers, and (iv) the articles or certificate of
incorporation and by-laws or other applicable Organizational Documents of such
Person, certified by a Responsible Officer as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from such Person to
the contrary.
(h)    Corporate Status; Good Standing Certificates. The Administrative Agent
shall have received certificates of the appropriate State agencies with respect
to the existence, qualification and good standing of each Loan Party in each
jurisdiction where any such Loan Party is organized or owns Oil and Gas
Properties.
(i)    Responsible Officer’s Certificate re: Consents, Approvals, Litigation.
The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower in form and substance reasonably satisfactory to the
Administrative Agent certifying that (i) the Borrower has received all
government and third party approvals required by Section 7.03 and such approvals
have been obtained on satisfactory terms and (ii) no action, proceeding or
litigation (other than the Cases) is pending or threatened in any court or
before any Governmental Authority that involves any Loan Document or that is
seeking to enjoin or prevent the consummation of the Transactions.
(j)    Responsible Officer’s Certificate: Indebtedness. The Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower in
form and substance reasonably satisfactory to the Administrative Agent
certifying that the Borrower and the Group Members will have outstanding no
Indebtedness for borrowed money or Disqualified Capital Stock other than the
Secured Obligations under this Agreement or other Indebtedness permitted by
Section 9.02.
(k)    Patriot Act. The Administrative Agent shall have received all
documentation and other information that is required by bank regulatory
authorities under applicable “know your customer”


62



--------------------------------------------------------------------------------





and anti-money-laundering rules and regulations, including, without limitation,
the Patriot Act, for each Group Member, in each case no later than five (5) days
prior to the Interim Facility Effective Date. To the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five (5) days prior to the Interim Facility Effective Date,
the Administrative Agent and any Lenders who have provided a written request
therefor shall have received a Beneficial Ownership Certification with respect
to the Borrower.
(l)    No MAE. The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower, dated as of the Interim Facility Effective
Date, certifying that since December 31, 2019 there shall not have occurred any
change, development or event that, individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect on the Borrower,
its Subsidiaries, or their respective assets, business or financial condition,
taken as a whole.
(m)    [Reserved].
(n)    Initial Budget. The Administrative Agent shall have received the initial
Budget for the 13-week period following the Interim Facility Effective Date,
which shall be in a form satisfactory to the Administrative Agent in its
reasonable discretion and in substance reasonably acceptable to the
Administrative Agent and the Financial Advisor (the “Initial Budget”), together
with a certificate of the Borrower stating that such Initial Budget has been
prepared on a reasonable basis and in good faith and is based on assumptions
believed by the Borrower to be reasonable at the time made and from the best
information then available to the Borrower.
(o)    Diligence; Title. The Administrative Agent shall have received title
information as the Administrative Agent may reasonably require reasonably
satisfactory to the Administrative Agent setting forth the status of title to at
least 95% of the aggregate present net value of the existing Oil and Gas
Properties as set forth in the Reserve Report.
(p)    Key Employee Plans. (i) No existing key employee retention plan or
incentive plan shall have been amended or modified, (ii) no new key employee
retention plan or incentive plan shall have been entered into, and (iii) no
payment of any bonus, incentive, retention, severance, change of control or
termination payments shall have been paid to any member of management, in each
case within the seven (7) days prior to the Interim Facility Effective Date,
except for a single one-time bonus paid to a member of management disclosed to
the Administrative Agent prior to the date hereof in an amount that does not
exceed $10,000.
The Administrative Agent shall notify the Borrower and the Lenders of the
Interim Facility Effective Date, and such notice shall be conclusive and
binding.
Section 6.02    Final Facility Effective Date. The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder during
the Final Period shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02)
(the “Final Facility Effective Date”):
(a)    Final Order. The Bankruptcy Court shall have entered the Final Order
within forty (40) days (or such later date consented to by the Administrative
Agent and the Majority Lenders) following the Petition Date, which Final Order
shall (i) be in substantially the form of the Interim Order, with only such
modifications thereto as are reasonably satisfactory in form and substance to
the Administrative Agent, (ii) shall have been entered on the docket of the
Bankruptcy Court and (iii) shall be in full force and effect and shall not have
been (A) vacated, stayed or reversed, or (B) modified or


63



--------------------------------------------------------------------------------





amended in any respect without the prior written consent of the Administrative
Agent and the Majority Lenders in their reasonable discretion.
(b)    The Debtors shall be in compliance in all material respects with (i) the
DIP Order and (ii) Section 9.01(b).
The Administrative Agent shall notify the Borrower and the Lenders of the Final
Facility Effective Date, and such notice shall be conclusive and binding.
Section 6.03    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including the Refinanced Loans and initial
funding of the New Money Loans on the Interim Facility Effective Date), and of
the Issuing Bank(s) to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
(a)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
(b)    The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date.
(c)    (i) During the Interim Period, the Interim Order shall be in full force
and effect and shall not have been (A) vacated, stayed or reversed or (B)
modified or amended in any respect without the prior written consent of the
Administrative Agent and the Majority Lenders in their reasonable discretion and
(ii) during the Final Period, the Final Order shall be in full force and effect
and shall not have been (A) vacated, stayed or reversed or (B) modified or
amended in any respect without the prior written consent of the Administrative
Agent and the Majority Lenders in their reasonable discretion and (iii) the Loan
Parties shall be in compliance with the applicable DIP Order.
(d)    The making of such Loan (or the issuance, renewal or extension of any
Letter of Credit) shall not violate any Governmental Requirement and shall not
be enjoined, temporarily, preliminarily or permanently.
(e)    At the time of and immediately after giving effect to each such Borrowing
or the issuance, amendment, renewal or extension of each such Letter of Credit,
or both, as applicable, the aggregate Revolving Credit Exposures for all Lenders
shall not exceed the then-effective Availability Limit.
(f)    The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit (or an
amendment, extension or renewal of a Letter of Credit) in accordance with
Section 2.09(c), as applicable.


64



--------------------------------------------------------------------------------





Each request for any such Borrowing and for the issuance, amendment, renewal or
extension of any Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
Section 6.03(a) through Section 6.03(e).
ARTICLE VII    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders (including on the Interim
Facility Effective Date) that:
Section 7.01    Organization; Powers. Subject to any restrictions arising on
account of the Borrower’s or any Subsidiaries’ status as a “debtor” under the
Bankruptcy Code and entry of the DIP Order, each Group Member is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all governmental
licenses, authorizations, consents and approvals necessary to own its assets and
to carry on its business as now conducted, and is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where failure to have such power, authority, licenses,
authorizations, consents, approvals and foreign qualifications could not
reasonably be expected to have a Material Adverse Effect.
Section 7.02    Authority; Enforceability. Subject to entry of the DIP Order and
subject to any restrictions arising on account of the Borrower’s or any
Subsidiaries’ status as a “debtor” under the Bankruptcy Code, the Transactions
are within each Group Member’s corporate or equivalent powers and have been duly
authorized by all necessary corporate or equivalent and, if required, owner
action. Each Loan Document to which a Loan Party is a party has been duly
executed and delivered by it and constitutes its legal, valid and binding
obligation, as applicable, enforceable in accordance with its terms, subject to
entry of the DIP Order and subject to any restrictions arising on account of the
Borrower’s or any Subsidiaries’ status as a “debtor” under the Bankruptcy Code
and further subject to other applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 7.03    Approvals; No Conflicts. Subject to entry of the DIP Order, the
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person, nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect and other than (i) the
recording and filing of financing statements and the Security Instruments as
required by this Agreement and the applicable DIP Order and (ii) those third
party approvals or consents which could not reasonably be expected to have a
Material Adverse Effect, (b) will not violate (i) any applicable law or
regulation or any order of any Governmental Authority in any material respect or
(ii) the Organizational Documents of any Loan Party, (c) will not violate or
result in a default under any material indenture, note, credit agreement or
other similar instrument binding upon any Group Member or its Properties, or
give rise to a right thereunder to require any payment to be made by any Group
Member and (d) will not result in the creation or imposition of any Lien on any
Property of any Group Member (other than the Liens created by the Loan
Documents).
Section 7.04    Financial Condition; No Material Adverse Change.


65



--------------------------------------------------------------------------------





(a)    The Borrower has heretofore furnished to the Lenders the Historical
Financial Statements. Such financial statements, together with notes thereto,
present fairly, in all material respects, the financial position of the Borrower
and its Consolidated Subsidiaries as of such date in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the unaudited quarterly financial statements.
(b)    The most recent financial statements, together with notes thereto,
furnished pursuant to Section 8.01(a) present fairly, in all material respects,
the financial condition and results of operations and cash flows of the Borrower
and its Consolidated Subsidiaries as of date thereof and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the unaudited quarterly financial statements.
(c)    Since the Petition Date, and after giving effect to the Transactions,
there has been no event, development or circumstance that has had or would
reasonably be expected to have a Material Adverse Effect.
(d)    Neither the Borrower nor any other Group Member has on the Interim
Facility Effective Date any material Indebtedness (including Disqualified
Capital Stock) or any material contingent liabilities, material off-balance
sheet liabilities or partnerships, liabilities for taxes, or material and
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments other than in respect of the Secured
Obligations and the Pre-Petition Obligations.
Section 7.05    Litigation.
(a)    Subject to any restrictions arising on account of the Borrower’s or any
Subsidiaries’ status as a “debtor” under the Bankruptcy Code and except for the
Cases and as set forth on Schedule 7.05 there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against any Group Member that (i) are not fully covered by insurance
(except for normal deductibles) as to which there is a reasonable possibility of
an adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, (ii) involve any Loan Document or the Transactions or (iii) are not
otherwise subject to the automatic stay as a result of the Cases.
(b)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in a Material Adverse Effect.
Section 7.06    Environmental Matters. Except for such matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:
(a)    the Group Members and each of their respective Properties and operations
thereon are in compliance with all, and have not violated any, applicable
Environmental Laws;
(b)    (i) the Group Members hold and are in compliance with all, and have not
violated any, Environmental Permits required for their respective operations and
each of their respective properties; (ii) all such Environmental Permits are in
full force and effect; and (iii) no Group Member has received any notice or
otherwise has knowledge that any such Environmental Permit may be revoked,
adversely modified, or not renewed, or that any application for any
Environmental Permit may be protested or denied or that the anticipated terms
thereof may be adversely modified;


66



--------------------------------------------------------------------------------





(c)    (i) there are no actions, claims, demands, suits, investigations or
proceedings under any Environmental Laws or regarding any Hazardous Materials
that are pending or, to the Borrower’s knowledge, threatened, against any Group
Member or regarding any property with respect to which any Group Member has any
interest or obligation, or as a result of any operations of any Group Member on
any such property; and (ii) there are no consent decrees or other decrees,
consent orders, administrative orders or other administrative, arbitral or
judicial requirements outstanding under any Environmental Laws or regarding any
Hazardous Materials, directed to any Group Member or as to which any Group
Member is a party, or regarding any property with respect to which any Group
Member has any interest or obligation;
(d)    (i) there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials attributable to the operations of any Group
Member at, on, under or from any Group Member’s currently or formerly owned,
leased or operated property or, to the Borrower’s knowledge, at any other
location (including any location to which Hazardous Materials have been sent for
re-use, recycling, treatment, storage or disposal) for which any Group Member
could be liable, and (ii) Hazardous Materials are not otherwise present at any
such properties or other locations, in each case, in amounts or concentrations
or under conditions which constitute a violation of any applicable Environmental
Law, could reasonably be expected to give rise to any liability, or, with
respect to any Mortgaged Property, could reasonably be expected to impair its
fair saleable value;
(e)    no Group Member, nor to the Borrower’s knowledge any other Person for any
property with respect to which any Group Member has any interest or obligation,
has received any written notice of violation, alleged violation, non-compliance,
liability or potential liability or request for information regarding
Environmental Laws or Hazardous Materials, and, to the Borrower’s knowledge,
there are no conditions or circumstances that would reasonably be expected to
result in the receipt of any such notice or request for information;
(f)    no Group Member has assumed or retained any liability under applicable
Environmental Laws or regarding Hazardous Materials that could reasonably be
expected to result in liability to any Group Member; and
(g)    to the extent reasonably requested by the Administrative Agent, the Group
Members have provided to Lenders complete and correct copies of all material
environmental site assessment reports, investigations, studies, analyses, and
correspondence on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws) that are in
any Group Member’s possession or control and relating to their respective
Properties or operations thereon.
Section 7.07    Compliance with the Laws; No Default.
(a)    Each Group Member is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments
binding upon it or its Property, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business, in
each case except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
(b)    No Default has occurred and is continuing.
Section 7.08    Investment Company Act. No Group Member is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of, or subject to regulation under, the Investment Company Act of 1940,
as amended.


67



--------------------------------------------------------------------------------





Section 7.09    Taxes. Each Group Member has timely filed or caused to be filed
all material tax returns and reports required to have been filed and has paid or
caused to be paid all material taxes required to have been paid by it, except
(a) taxes that are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are being maintained in
accordance with GAAP, (b) to the extent otherwise excused or prohibited by the
Bankruptcy Court and not otherwise authorized by the Bankruptcy Court or (c) to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
Section 7.10    ERISA. Except as could not, whether individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect and to
the extent excused by the Bankruptcy Court or as a result of the filing of the
Cases:
(a)    each Plan is, and has been, operated, administered and maintained in
compliance with, and the Borrower and each ERISA Affiliate have complied with,
ERISA, the terms of the applicable Plan and, where applicable, the Code;
(b)    no act, omission or transaction has occurred which could result in
imposition on the Borrower or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i) or (l) of Section 502 of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
Section 409 of ERISA;
(c)    no liability to the PBGC (other than required premiums payments which are
not past due after giving effect to any applicable grace periods) by the
Borrower or any ERISA Affiliate has been or is expected by any Group Member or
any ERISA Affiliate to be incurred with respect to any Plan and no ERISA Event
with respect to any Plan has occurred;
(d)    the actuarial present value of the benefit liabilities under each Plan
which is subject to Title IV of ERISA does not (determined as of the end of the
most recent plan year) exceed the current value of the assets (computed on a
plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in Section 4041 of ERISA;
and
(e)    neither the Borrower nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period immediately preceding
the date hereof sponsored, maintained or contributed to, or has any actual or
contingent liability to any Multiemployer Plan.
Section 7.11    Disclosure; No Material Misstatements. The Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any Loan Party is
subject, and all other existing facts and circumstances applicable to the Loan
Parties known to the Borrower, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other written information (other
than any projections, forward-looking information or information of a general
economic or industry specific nature) furnished by or on behalf of the Group
Members to the Administrative Agent or any Lender or any of their Affiliates in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they were made, not materially misleading (giving
effect to all supplements thereto); provided that, with respect to projected
financial or other information, the Group Members represent only that such
information was prepared in good


68



--------------------------------------------------------------------------------





faith based upon assumptions believed to be reasonable at the time (it being
recognized by the parties hereto that such projected financial or other
information are as to future events and are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the Group Members’ control, and no assurance can be given that any particular
financial projections will be realized, and that actual results during the
period or periods covered by any such projections may differ from the projected
results, and such differences may be material, and that there are industrywide
risks normally associated with the types of businesses conducted by the Borrower
and its Subsidiaries). There are no statements or conclusions in any Reserve
Report which are based upon or include misleading material information or fail
to take into account material information regarding the matters reported
therein, it being understood that projections concerning volumes attributable to
the Oil and Gas Properties and production, cost estimates, geographical or
geological data and information of a general economic or general industry nature
contained in each Reserve Report are necessarily based upon professional
opinions, estimates and projections and the Group Members do not warrant that
such opinions, estimates and projections will ultimately prove to have been
accurate.
Section 7.12    Insurance. For the benefit of each Loan Party, the Borrower has
insurance coverage in at least such amounts and against such risk (including
public liability) as are required by Section 8.07.
Section 7.13    Restriction on Liens. Subject to any restrictions arising on
account of the Borrower’s or any Subsidiaries’ status as a “debtor” under the
Bankruptcy Code, no Group Member is a party to any material agreement or
arrangement (other than Capital Lease Obligations or purchase money loan
documents creating Liens permitted by Section 9.03(c), but then only on the
Property subject of such Capital Lease Obligations or purchase money loan
document or as otherwise permitted by Section 9.15), or, other than as a result
of the Cases, subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Secured Obligations and the Loan Documents.
Section 7.14    Group Members. Schedule 7.14 lists each Subsidiary of the
Borrower (and the direct and indirect ownership interest of the Borrower
therein), in each case on the Interim Facility Effective Date or as disclosed in
writing to the Administrative Agent (which shall promptly furnish a copy of such
disclosure to the Lenders), which shall be a supplement to Schedule 7.14. Each
Guarantor and Subsidiary as of the Interim Facility Effective Date has been so
designated on Schedule 7.14.
Section 7.15    Foreign Operations. No Group Member owns any Oil and Gas
Properties not located within the geographical boundaries of the United States
of America or in the offshore federal waters of the United States of America. No
Group Member owns, directly or indirectly, any Subsidiary that is not a Domestic
Group Member.
Section 7.16    Location of Business and Offices. The Borrower’s jurisdiction of
organization is Nevada; the name of the Borrower as listed in the public records
of its jurisdiction of organization is Lilis Energy, Inc.; and the
organizational identification number of the Borrower in its jurisdiction of
organization is E0615822007-2 (or, in each case, as set forth in an notice
delivered to the Administrative Agent pursuant to Section 8.01(l) in accordance
with Section 12.01). The Borrower’s principal place of business and chief
executive offices are located at the address specified in Section 12.01 (or as
set forth in a notice delivered pursuant to Section 8.01(l) and Section
12.01(c)). Each Group Member’s jurisdiction of organization, name as listed in
the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(l)).


69



--------------------------------------------------------------------------------





Section 7.17    Properties; Title, Etc. Other than as a result of the Cases and
subject to any necessary order or authorization of the Bankruptcy Court:
(a)    Each Group Member has good and defensible title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title to all its material personal Properties other than Properties sold,
transferred or otherwise disposed of in compliance with Section 9.11 from time
to time or those leases that have expired in accordance with their terms, in
each case, free and clear of all Liens except Liens permitted by Section 9.03,
except in each case where failure to have such title would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
After giving full effect to the Excepted Liens, the Group Member specified as
the owner owns the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Report, and except
as otherwise provided by statute, regulation or the standard and customary
provisions of any applicable joint operating agreement, the ownership of such
Properties shall not in any material respect obligate the Group Member to bear
the costs and expenses relating to the maintenance, development and operations
of each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Group Member’s net
revenue interest in such Property.
(b)    All leases and agreements necessary for the conduct of the business of
the Group Members are valid and subsisting, in full force and effect, and there
exists no default or event or circumstance which with the giving of notice or
the passage of time or both would give rise to a default under any such lease or
leases, which could reasonably be expected to have a Material Adverse Effect.
(c)    The rights and Properties presently owned, leased or licensed by the
Group Members including all easements and rights of way, include all rights and
Properties necessary to permit the Group Members to conduct their business in
all material respects in the same manner as its business is conducted on the
date hereof.
(d)    The rights and properties presently owned, leased or licensed by the
Group Member including all easements and rights of way, include all rights and
properties necessary to permit the Group Members to conduct their respective
businesses as currently conducted, except to the extent any failure to have any
such rights or properties would not reasonably be expected to have a Material
Adverse Effect.
(e)    Each Group Member owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual Property necessary to
operate its business, and the use thereof by the Group Member does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Group Members either own or have valid licenses
or other rights to use all databases, geological data, geophysical data,
engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.
Section 7.18    Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) of the Group Members
have been maintained, operated and developed in a good and workmanlike manner
and in conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests


70



--------------------------------------------------------------------------------





and other contracts and agreements forming a part of the Oil and Gas Properties
of the Group Members in all material respects. Specifically in connection with
the foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Group Members is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (ii)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of the Group Members is deviated from the vertical more than
the maximum permitted by Governmental Requirements, and such wells are, in fact
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties) of the Group Members. Subject to any
necessary order or authorization of the Bankruptcy Court, all pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Group Members that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Group Members, in a manner consistent with the Group Members’ past
practices (other than those the failure of which to maintain in accordance with
this Section 7.18 could not reasonably be expected to have a Material Adverse
Effect).
Section 7.19    Gas Imbalances. Except as set forth on Schedule 7.19, on a net
basis there are no gas imbalances, take or pay or other prepayments which would
require any Group Member to deliver Hydrocarbons produced from their Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor exceeding $1,000,000 of net aggregate liability.
Section 7.20    Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 7.20, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report, no material agreements exist, which are not cancelable on 60
days’ notice or less without penalty, for the sale of production from the Group
Members’ Hydrocarbons (including calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that (a)
pertain to the sale of production at a fixed price and (b) have a maturity or
expiry date of longer than six (6) months from the date hereof or the date of
such Reserve Report, as applicable.
Section 7.21    [Reserved].
Section 7.22    Swap Agreements. Schedule 7.22, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(d), as of the date specified therein, sets forth a true and
complete list of all Swap Agreements of the Group Members, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes) the estimated net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied,
but excluding the Security Instruments) and the counterparty to each such
agreement. The Borrower is a Qualified ECP Counterparty.
Section 7.23    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used by the Borrower (a) to provide working
capital for the Group Members and for other general corporate purposes in
accordance with the Budget, (b) in the case of the Refinancing Facility, to
refinance the Pre-Petition Non-Affiliate Obligations, pursuant to the terms set
forth in Article II, (c) to pay related transaction costs, fees and expenses,
(d) to make adequate protection payments as authorized by the Bankruptcy Court
in the Interim Order or the Final Order, as applicable and (e) to pay
obligations arising from or related to the Carve-Out. Notwithstanding anything
to the contrary, no portion of the Loans or the Collateral (including any cash
collateral) shall be used (i) to challenge the validity,


71



--------------------------------------------------------------------------------





perfection, priority, extent or enforceability of the obligations under the DIP
Facility or the facility under the Pre-Petition Credit Agreement, (ii) to
investigate or assert any other claims or causes of action against the
Administrative Agent, the Arranger, any other agent or any Lender with respect
to any holder of any such obligations, except as agreed by the Administrative
Agent and provided in the DIP Order or (iii) for any act which has the effect of
materially or adversely modifying or compromising the rights and remedies of the
Administrative Agent or the Lenders or any such party with respect to the DIP
Facility or any Pre-Petition Loan Documents. No Group Member is engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates the provisions of Regulations T, U or X of the
Board.
Section 7.24    [Reserved].
Section 7.25    Foreign Corrupt Practices. Neither the Borrower nor any of its
Subsidiaries, nor any director, officer, agent, employee or Affiliate of the
Borrower or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and, the Borrower, its
Subsidiaries and its and their Affiliates have conducted their business in
material compliance with the FCPA and have instituted and maintain policies and
procedures as it reasonably deems appropriate, in light of its business and
international activities, if any, designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith in all material
respects.
Section 7.26    Anti-Corruption Laws; Sanctions; OFAC.
(a)    The Borrower has implemented and maintains in effect policies and
procedures, if any, as it reasonably deems appropriate, in light of its business
and international activities (if any), designed to, in all material respects,
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Corruption Laws
and applicable Sanctions.
(b)    The Borrower, its Subsidiaries, and to such Person’s knowledge, its
respective officers and employees and, to the knowledge of the Borrower, its
directors and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in any Group Member being designated
as a Sanctioned Person.
(c)    None of (i) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (ii) to the knowledge of the Borrower, any agent of the Borrower
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.
(d)    The Borrower will not directly or, to its knowledge, indirectly use the
proceeds from the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person currently subject to any
applicable Sanctions.


72



--------------------------------------------------------------------------------





Section 7.27    [Reserved].
Section 7.28    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
ARTICLE VIII    
AFFIRMATIVE COVENANTS
Until Payment in Full, the Debtors and each Guarantor covenant and agree with
the Lenders that:
Section 8.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent for delivery to each Lender:  
(a)    Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each Fiscal Year, the audited consolidated balance sheet for the Borrower and
its Consolidated Subsidiaries and related statements of operations,
stockholders’ equity, and cash flows as of the end of and for such Fiscal Year,
setting forth in comparative form the figures for the previous Fiscal Year, all
reported on by BDO USA, LLP or other independent public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis, in each case, in accordance
with GAAP consistently applied.
(b)    Quarterly Financial Statements. As soon as available, but in any event no
later than the earlier of (i) the date that financial statements are required to
be filed in accordance with then applicable law and (ii) 60 days after the end
of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Borrower commencing with the Fiscal Quarter ending June 30, 2020, the unaudited
consolidated balance sheet for the Borrower and its Consolidated Subsidiaries
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such Fiscal Quarter and the then elapsed portion of the
Fiscal Year, setting forth, in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.
(c)    Certificate of Financial Officer - Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
Compliance Certificate (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) certifying that the Borrower
has been in compliance with Section 9.01 at such times as required therein and
in connection therewith, setting forth reasonably detailed calculations
demonstrating such compliance, (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the most recently
delivered financial statements referred to in Section 8.01(a) and Section
8.01(b) and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and (iv)
specifying any change in the identity of the Subsidiaries and Guarantors as at
the end of such Fiscal Year or Fiscal Quarter, as the case may be, from the
Subsidiaries and Guarantors, respectively, provided to


73



--------------------------------------------------------------------------------





the Lenders on the Interim Facility Effective Date or the most recent Fiscal
Year or Fiscal Quarter, as the case may be.
(d)    Certificate of Financial Officer - Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer, setting forth as of a recent date, a true
and complete list of all Swap Agreements of each Group Member, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark-to-market value therefor (as of the
last Business Day of the period covered by such financial statements), any new
credit support agreements relating thereto (other than Security Instruments) not
listed on Schedule 7.22, any margin required or supplied under any credit
support document, and the counterparty to each such agreement.
(e)    Certificate of Insurer -- Insurance Coverage. Within thirty (30) days
following any renewal of, or material change in, the insurance maintained in
accordance with Section 8.07, certificates of insurance coverage with respect to
the insurance required by Section 8.07, in form and substance reasonably
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.
(f)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by any Group Member with the SEC or with
any national securities exchange.
(g)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or material notice furnished
to or by any Person pursuant to the terms of any preferred stock designation,
indenture, loan or credit or other similar agreement evidencing any material
Indebtedness, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.
(h)    Lists of Purchasers. Concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a list of all Persons
purchasing Hydrocarbons from any Group Member (or, with respect to Oil and Gas
Properties that are not operated by a Group Member, a list of the operators of
such properties) the Borrower or any other Loan Party who collectively account
for at least 90% of the revenues resulting from the sale of all Hydrocarbons
from the Borrower and such other Loan Parties.
(i)    Notice of Sales of Oil and Gas Properties and Unwinds of Swap Agreements.
In the event the Borrower or any other Group Member intends to (i) Dispose of
any Oil and Gas Properties (or any Equity Interests of any Group Member that
owns Oil and Gas Properties) and/or (ii) Unwind or otherwise Dispose of any Swap
Agreement, prior written notice of the foregoing (of at least five (5) Business
Days or such shorter time as the Administrative Agent may agree in its sole
discretion), the price thereof, in the case of Oil and Gas Properties (or any
Equity Interests of any Group Member that owns Oil and Gas Properties), and, in
each case, the anticipated decline in the mark-to-market value thereof or net
cash proceeds therefrom, in the case of Swap Agreements, and, in each case, the
anticipated date of closing and any other details thereof reasonably requested
by the Administrative Agent.
(j)    Notice of Casualty Events. Prompt written notice, and in any event within
three (3) Business Days (or such other time as the Administrative Agent may
agree), of the occurrence of any Casualty Event or the commencement of any
action or proceeding that could reasonably be expected to result in a Casualty
Event of any Property of any Group Member.


74



--------------------------------------------------------------------------------





(k)    Information Regarding Borrower and Guarantors. At least ten (10) Business
Days prior written notice (or such other time as the Administrative Agent may
agree in its sole discretion) of any change (i) in a Loan Party’s name or in any
trade name used to identify such Loan Party in the conduct of its business or in
the ownership of its Properties, (ii) in the location of the Loan Party’s chief
executive office or principal place of business, (iii) in the Loan Party’s
jurisdiction of organization, and (iv) in the Loan Party’s federal taxpayer
identification number.
(l)    Production Report and Lease Operating Statements. (i) Beginning on the
first Thursday following the Petition Date, and on every Thursday thereafter a
report setting forth, for each calendar month during the then current Fiscal
Year to date, the volume of production and sales attributable to production (and
the prices at which such sales were made and the revenues derived from such
sales) for each such calendar month from the Oil and Gas Properties. (ii)
Concurrently with any delivery of financial statements under Section 8.01(a) or
Section 8.01(b), a report setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each calendar month during the then current Fiscal Year to date.
(m)    Patriot Act. Promptly upon request, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act and the Beneficial Ownership Regulation.
(n)    Budget. Beginning on the second Thursday following the Petition Date, and
on every second Thursday thereafter, (i) an accounts payable aging of the Group
Members and (ii) a budget (including (A) cash flow projections covering proposed
fundings, repayments, additional advances, investments and other cash receipts,
including anticipated Borrowings, and (B) disbursements for the Group Members,
including, for the avoidance of doubt, management compensation disbursements and
uses of the proceeds of Borrowings) covering the 13-week period following the
date of such delivery, in the case of clauses (i) and (ii), in form and
substance reasonably satisfactory to the Administrative Agent and the Financial
Advisor.
(o)    Notices of Certain Changes. Promptly, but in any event within thirty (30)
days after the execution thereof, copies of any amendment, modification or
supplement to the certificate or articles of incorporation, by-laws, any
preferred stock designation or any other Organizational Document of the Borrower
or any other Group Member.
(p)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including any Plan or Multiemployer
Plan and any reports or other information required to be filed under ERISA), or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.
(q)    [Reserved].
(r)    Variance Reports. No later than 5:00 p.m. (New York time) on the last
Business Day of every second week, beginning with the last Business Day of the
second week after the week in which the Petition Date occurs, the Borrower shall
deliver to the Administrative Agent, a statement of actual cash inflows and
outflows, for the Borrower and the other Loan Parties on a consolidated basis,
for the two immediately preceding weeks (such two week period, a “Variance
Period”), together with a comparison to the Budget for the corresponding period
and a detailed explanation of any variance in excess of fifteen percent (15%) of
the projected aggregate cash expenses and disbursements for such Variance Period
as set forth in the then applicable Budget, in each case, other than (i)
professional fees,


75



--------------------------------------------------------------------------------





expenses and disbursements incurred in the Cases during such Variance Period and
(ii) any fluctuations in the amount (but not the quantum of interest) of royalty
payments, payments to working interest holders or similar payments due on
account of production of oil and gas interests that are attributable to changes
in commodity prices, respectively, for such Variance Period as forecast in the
then applicable Budget.
(s)    Monthly Operating Reports. Substantially concurrently with the filing
thereof with the Bankruptcy Court, the monthly operating report of the Debtors
required to be filed with the Bankruptcy Court.
(t)    Motions, etc. To the extent reasonably practicable at least one day prior
to, and in any event no later than the day after, such filing or distribution,
copies of all pleadings and motions to be filed by or on behalf of the Debtors
with the Bankruptcy Court or the United States Trustee in the Cases, or to be
distributed by or on behalf of the Debtors to any official committee appointed
in the Cases; provided that copies of pleadings and motions to be so filed by or
on behalf of the Borrower or any of the Guarantors to the extent directly
relating to this Agreement or any other Loan Documents, including, without
limitation, any amendment, modification or supplement to this Agreement (or a
waiver of the provisions thereof) or any other matter adversely affecting the
liens, claims or rights of the Lenders under this Agreement or any other Loan
Document in any material respect shall be delivered to the Administrative Agent
and counsel to the Administrative Agent at least one day prior to such filing.
Section 8.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for delivery to each Lender) prompt written notice of the
following:
(a)    Defaults. The occurrence of any Default or Event of Default;
(b)    Governmental Matters. Other than the Cases, the filing or commencement
of, or the threat in writing of, any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against or
affecting any of the Group Members or any Affiliate thereof not previously
disclosed in writing to the Administrative Agent or any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Administrative Agent) that, in
either case, if adversely determined, would reasonably be expected to result in
a Material Adverse Effect; and
(c)    Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in a Material Adverse Effect.
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 8.03    Existence; Conduct of Business. Each Debtor will, and will cause
each Group Member to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises necessary to the conduct of its
business and maintain, if necessary, its qualification to do business in each
other material jurisdiction in which its Oil and Gas Properties is located or
the ownership of its Properties requires such qualification, except to the
extent that the failure to maintain such rights, licenses, permits, privileges
and franchises or to be so qualified could not reasonably be expected to cause a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 9.10.


76



--------------------------------------------------------------------------------





Section 8.04    Payment of Obligations. Each Debtor will, and will cause each
Group Member to, pay its obligations, including material tax liabilities, before
the same shall become delinquent or in default, except where (a) such payment is
excused by, or is otherwise prohibited by the provisions of the Bankruptcy Code
or order of the Bankruptcy Court or (b)(i) in the case of tax liabilities, the
taxes are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are being maintained in accordance
with GAAP or to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect or (ii) in the case of
obligations other than material tax liabilities, the failure to make such
payment could not reasonably be expected to result in a Material Adverse Effect.
Section 8.05    Performance of Obligations under Loan Documents. Except where
such payment is excused by, or is otherwise prohibited by the provisions of the
Bankruptcy Code or order of the Bankruptcy Court, the Borrower will pay the
Loans according to the reading, tenor and effect thereof, and each Debtor will,
and will cause each Group Member to, do and perform every act and discharge all
of the obligations to be performed and discharged by them under the Loan
Documents, including, without limitation, this Agreement, at the time or times
and in the manner specified.
Section 8.06    Operation and Maintenance of Properties. Subject to any
necessary order or authorization of the Bankruptcy Court, each Debtor will (at
its own expense), and will cause each other Group Member to:
(a)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the customary practices of the
industry and in compliance with all applicable contracts and agreements and in
compliance with all applicable Governmental Requirements, including applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;
(b)    subject to Dispositions permitted hereunder, keep and maintain all
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and preserve, maintain and keep in
good repair, working order and efficiency (ordinary wear and tear and depletion
excepted) all of its material Oil and Gas Properties and other Properties
material to the conduct of its business, unless the Borrower determines in good
faith that the continued maintenance of such Oil and Gas Properties and other
Properties is no longer economically desirable, necessary or useful to the
business of the Loan Parties;
(c)    promptly (i) pay and discharge, or use commercially reasonable efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
other similar payments accruing under the leases or other agreements affecting
or pertaining to its material Oil and Gas Properties, except to the extent being
contested in good faith by appropriate actions and (ii) do all other things
necessary, in accordance with industry standards, to keep unimpaired their
rights with respect thereto and prevent any forfeiture thereof or default
thereunder; except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and
(d)    promptly perform or use commercially reasonable efforts to cause to be
performed, in accordance with customary industry standards, the material
obligations required by each and all of


77



--------------------------------------------------------------------------------





the material assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Oil and Gas Properties and other material
Properties; and
(e)    operate its Oil and Gas Properties and other material Properties or use
commercially reasonable efforts to cause such Oil and Gas Properties and other
material Properties to be operated in accordance with the customary practices of
the industry and in material compliance with all applicable material contracts
and agreements and in compliance in all material respects with all Governmental
Requirements, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
To the extent a Debtor is not the operator of any Property, the Debtors shall
use commercially reasonable efforts to cause the operator to comply with this
Section 8.06; provided that failure of such operator to comply with this Section
8.06 shall not constitute a Default or Event of Default.
Section 8.07    Insurance. Each Debtor will, and will cause each Group Member
to, maintain, with financially sound and reputable insurance companies,
insurance, in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations. The loss payable clauses or provisions in the applicable
insurance policy or policies shall be endorsed in favor of and made payable to
the Administrative Agent as sole “loss payee” or other formulation acceptable to
the Administrative Agent and such liability policies shall name the
Administrative Agent and the Lenders as “additional insureds”. To the extent
that the insurer will agree to do so, such policies will also provide that the
insurer will endeavor to give at least 30 days prior notice of any cancellation
to the Administrative Agent.
Section 8.08    Books and Records; Inspection Rights. Each Debtor will, and will
cause each Group Member to, keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all Governmental
Requirements shall be made of all dealings and transactions in relation to its
business and activities. Each Debtor will, and will cause each Group Member to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior written notice, to visit and inspect its Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times during normal business hours and as often as
reasonably requested.
Section 8.09    Compliance with Laws. Subject to any necessary order or
authorization of the Bankruptcy Court, each Debtor will, and will cause each
Group Member to:
(a)    comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its Property in all material respects.
(b)    maintain in effect and enforce policies and procedures, if any, as it
reasonably deems appropriate, in light of its business and international
activities (if any), designed to ensure compliance in all material respects by
the Group Members and their respective directors, officers, employees and agents
with applicable Anti-Corruption Laws and applicable Sanctions.
Section 8.10    Environmental Matters.
(a)    Subject to the any necessary order or authorization of the Bankruptcy
Court, each Debtor will, and will cause each Group Member to: (i) comply with
all applicable Environmental Laws, and undertake reasonable efforts to ensure
that all tenants and subtenants (if any), and all Persons with whom any Debtor
or any Group Member has contracted for the exploration, development, production,


78



--------------------------------------------------------------------------------





operation, or other management of an oil or gas well or lease, comply with all
applicable Environmental Laws; and (ii) generate, use, treat, store, release,
transport, dispose of, and otherwise manage all Hazardous Materials in a manner
that could not reasonably be expected to result in any liability to any Debtor
or any Group Member or to adversely affect any real property owned, leased or
operated by any of them, and take reasonable efforts to prevent any other Person
from generating, using, treating, storing, releasing, transporting, disposing
of, or otherwise managing Hazardous Materials in a manner that could reasonably
be expected to result in a liability to any Debtor or any Group Member, or with
respect to any Mortgaged Property, could reasonably be expected to adversely
affect its fair saleable value (for the avoidance of doubt, with respect to
activities on properties neighboring such real property, such reasonable efforts
shall not include any obligation to monitor such activities or properties); it
being understood that this clause (a) shall be deemed not breached by a
noncompliance with any of the foregoing (i) or (ii) if, upon learning of such
noncompliance or any condition that results from such noncompliance, any
affected Debtor or Group Member promptly develops and diligently implements a
response to such noncompliance and any such condition that is consistent with
principles of prudent environmental management and all applicable Environmental
Laws, and provided that such response and condition, in the aggregate with any
other such responses and conditions, could not reasonably be expected to have a
Material Adverse Effect.
(b)    Each Debtor will, and will cause each Group Member to, promptly, but in
no event later than five (5) days after learning of any action, investigation,
demand or inquiry contemplated by this Section 8.10(b), notify the
Administrative Agent in writing of any action, investigation, demand, or inquiry
by any Person threatened in writing or commenced against any Debtor or any Group
Member, or any of their property or any property with respect to which a Debtor
or a Group Member has any interest or obligation, in connection with any
applicable Environmental Laws or regarding any Hazardous Materials (excluding
routine testing and corrective action), unless the Borrower reasonably
determines, based on the information reasonably available to it at the time,
that such action, investigation, demand or inquiry is unlikely to result in
costs and liabilities in excess of $100,000 (it being understood that the amount
will be determined in the aggregate with the costs and liabilities of all
related similar actions, investigations, demands or inquiries) and in any case
could not reasonably be expected to have a Material Adverse Effect (it being
understood that the Borrower shall be deemed to have given notice under this
Section 8.10(b) regarding the matters set forth on Schedule 8.10(b) to this
Agreement to the extent such matters are described thereon).
(c)    If an Event of Default has occurred and is continuing, the Administrative
Agent may (but shall not be obligated to), at the expense of the Debtors (such
expenses to be reasonable in light of the circumstances), conduct such
investigation as it reasonably deems appropriate to determine the nature and
extent of any noncompliance with applicable Environmental Laws, the nature and
extent of the presence of any Hazardous Material and the nature and extent of
any other environmental conditions that may exist at or affect any of the
Mortgaged Properties, and the Debtors and each relevant Group Member shall
reasonably cooperate with the Administrative Agent in conducting such
investigation and in implementing any response to such noncompliance, Hazardous
Material or other environmental condition as the Administrative Agent reasonably
deems appropriate. Such investigation and response may include, without
limitation, a detailed visual inspection of the Mortgaged Properties, including
all storage areas, storage tanks, drains and dry wells and other structures and
locations, as well as the taking of soil samples, surface water samples, and
ground water samples and such other investigations or analyses as the
Administrative Agent deems appropriate, and any containment, cleanup, removal,
repair, restoration, remediation or other remedial work. Upon reasonable request
and notice, the Administrative Agent and its officers, employees, agents and
contractors shall have and are hereby granted the right to enter upon the
Mortgaged Properties for the foregoing purposes.


79



--------------------------------------------------------------------------------





Section 8.11    Further Assurances.
(a)    Each Debtor (at its sole expense) will, and will cause each Group Member
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to (i) further evidence and more fully describe the collateral intended as
security for the Secured Obligations, (ii) correct any omissions in this
Agreement or the Security Instruments, (iii) state more fully the obligations
secured therein, (iv) perfect, protect or preserve any Liens created pursuant to
this Agreement or any of the Security Instruments or the priority thereof, or
(v) make any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the reasonable discretion of the
Administrative Agent to ensure that the Administrative Agent, on behalf of the
Secured Parties, has a perfected security interest in all assets of the Loan
Parties.
(b)    The Borrower hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Mortgaged Property without the signature of the Borrower
or any other Loan Party where permitted by law, which financing statements may
contain a description of collateral that describes such property in any manner
as the Administrative Agent may reasonably determine is necessary or advisable
to ensure the perfection of the security interest in the Collateral consistent
with the terms of the Loan Documents, including describing such property as “all
assets” or “all property” or words of similar effect. A carbon, photographic or
other reproduction of the Security Instruments or any financing statement
covering the Mortgaged Property or any part thereof shall be sufficient as a
financing statement where permitted by law.
Section 8.12    [Reserved].
Section 8.13    [Reserved].
Section 8.14    Additional Collateral; Additional Guarantors.
(a)    [Reserved].
(b)    Each Debtor shall guarantee the Secured Obligations pursuant to the
Guarantee. In connection with any such guarantee, each Debtor shall promptly,
(i) execute and deliver a Counterpart Agreement, and any other Loan Document
reasonably requested by the Administrative Agent and (ii) pledge all of the
Equity Interests of owned by Debtor pursuant to a Security Instrument or other
Loan Document.
(c)    Each Subsidiary of a Loan Party now existing or created, acquired or
coming into existence after the date hereof, other than the Guarantors party
hereto, shall promptly execute and deliver to the Administrative Agent a
Counterpart Agreement and any Security Instrument or other Loan Document (or
joinder thereto) as may be required by the Administrative Agent. Such Subsidiary
shall deliver to the Administrative Agent, simultaneously with its delivery of
such Counterpart Agreement and any such Security Instrument or other Loan
Document (or joinder), (i) written evidence reasonably satisfactory to the
Administrative Agent that such Subsidiary has taken all organizational action
necessary to duly approve and authorize its execution, delivery and performance
of such Counterpart Agreement (including under the Loan Guarantee), any such
Security Instrument and any other documents which it is required to execute, and
(ii) such additional closing documents, certificates and opinions of counsel as
the Administrative Agent shall reasonably require.


80



--------------------------------------------------------------------------------





Section 8.15    ERISA Compliance. Each Debtor will promptly furnish and will
cause each Group Member and any ERISA Affiliate to promptly furnish to the
Administrative Agent (a) upon becoming aware of the occurrence of any ERISA
Event or of any Prohibited Transaction, which could reasonably be expected to
have a Material Adverse Effect, in connection with any Plan or any trust created
thereunder, a written notice of the Borrower or such other Group Member or ERISA
Affiliate, as the case may be, specifying the nature thereof, what action such
Person is taking or proposes to take with respect thereto, if any, and, when
known, any action taken or proposed by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto, and (b) upon receipt
thereof, copies of any notice of the PBGC’s intention to terminate or to have a
trustee appointed to administer any Plan. Promptly following any request
therefor by the Administrative Agent in respect of documents received, the
Borrower will furnish or will cause any applicable Group Member and any
applicable ERISA Affiliate to furnish to the Administrative Agent copies of any
documents described in Sections 101(k) or 101(l) of ERISA that any Group Member
or any ERISA Affiliate may request with respect to any Multiemployer Plan to
which any Group Member or any ERISA Affiliate contributes or has an obligation
to contribute; provided, that if the Group Members or any of their ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Multiemployer Plan, then, upon reasonable request
of the Administrative Agent, the Group Members and/or their ERISA Affiliates
shall promptly, but in any event within five (5) Business Days following such
request, make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly, but in any event within five (5) Business
Days following receipt thereof; and provided further that if the Borrower, any
other Group Member or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
the Borrower or other Group Member or the applicable ERISA Affiliate shall not
be required to make a request for such documents or notices more than once
during any one twelve month period.
Section 8.16    Cash Management. Each Group Member shall maintain their cash
management system as required by the Cash Management Order.
Section 8.17    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
Section 8.18    [Reserved].
Section 8.19    [Reserved].
Section 8.20    [Reserved].
Section 8.21    Operators’ Lien Waiver. The Debtors will, and will cause each
Group Member and each Affiliate of any Group Member that is an operator of any
Oil and Gas Properties of any Group Member to, within thirty (30) days following
the Administrative Agent’s reasonable request therefor (or such longer period as
the Administrative Agent may agree in its sole discretion), execute and deliver
an operator’s lien waiver agreement in substantially similar form as was
delivered in connection with the Pre-Petition Credit Agreement by the Debtors.
Section 8.22    Marketing Activities. Each Debtor will, and will cause each
Group Member to, engage in marketing activities for any Hydrocarbons or enter
into any contracts related thereto only with respect to (i) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (ii) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Group


81



--------------------------------------------------------------------------------





Members that one of the Group Members has the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are
usual and customary in the oil and gas business and (iii) other contracts for
the purchase and/or sale of Hydrocarbons of third parties (A) which have
generally offsetting provisions (i.e. corresponding pricing mechanics, delivery
dates and points and volumes) such that no “position” is taken and (B) for which
appropriate credit support has been taken to alleviate the material credit risks
of the counterparty thereto.
Section 8.23    Chapter 11 Milestones. Each Debtor shall take the following
actions by the following dates (such dates, collectively, the “Chapter 11
Milestones”):
(a)    the Debtors shall have obtained approval of the Interim Order within four
(4) days following the Petition Date;
(b)    the Debtors shall have filed a notice of removal with the Bankruptcy
Court and the District Court of Harris County, Texas, 333rd Judicial District
with respect to the ARM/SCM Litigation within ten (10) days of the Petition
Date;
(c)    the Debtors shall have filed a motion to approve the Approved Bidding
Procedures within fifteen (15) days following the Petition Date;
(d)    the Debtors shall have obtained approval of the Final Order within fifty
(50) days following the Petition Date;
(e)    the Debtors shall have filed the Approved Plan of Reorganization and the
Disclosure Statement within fifty (50) days following the Petition Date;
(f)    the Debtors shall have obtained an order in form and substance
satisfactory to the Administrative Agent approving the Approved Bidding
Procedures within fifty (50) days following the Petition Date;
(g)    the Debtors shall have obtained approval of the Disclosure Statement
within eighty-five (85) days following the Petition Date;
(h)    if the Debtors have received more than one qualifying bids satisfying the
Approved Bidding Procedures, the Auction shall have occurred within one-hundred
(100) days following the Petition Date;
(i)    the Debtors shall have obtained the Confirmation Order within
one-hundred-twenty (120) days following the Petition Date;
(j)    if the Debtors have received any qualifying bids satisfying the Approved
Bidding Procedures, the Approved Sale shall have closed no later than
one-hundred-twenty (120) days after the Petition Date; and
(k)    an Approved Plan of Reorganization shall be effective within
one-hundred-tthirty-five (135) days following the Petition Date.
Section 8.24    Dataroom. Within forty (40) days following the Interim Facility
Effective Date, each Debtor will, and will cause each Group Member to, establish
and maintain a dataroom satisfactory to the Administrative Agent for prospective
bidders under the Approved Bidding Procedures and populate


82



--------------------------------------------------------------------------------





such dataroom with all information, including a customary confidential
information memorandum and “teaser”, with respect to the Debtors’ assets
necessary for such bidders to bid in accordance with the Approved Bidding
Procedures.
Section 8.25    Certificate of Insurance. Within five (5) Business Days
following the Interim Facility Effective Date, the Borrower will deliver to the
Administrative Agent certificates of insurance coverage of the Loan Parties in
form and substance reasonably satisfactory to the Administrative Agent
evidencing that the Loan Parties are carrying insurance in accordance with
Section 7.12.
ARTICLE IX    
NEGATIVE COVENANTS
Until Payment in Full, the Debtors and each Guarantor covenant and agree with
the Lenders that:
Section 9.01    Financial Covenants.
(a)    Minimum Liquidity. Beginning on the Final Facility Effective Date and
thereafter, the Debtors will not permit, and will not permit any Group member to
permit, Liquidity to be less than 1,500,000 for any period of two (2)
consecutive Business Days.
(b)    Variances. The Debtors will not permit, and will not permit any Group
Member to permit, during any Variance Period, the actual aggregate cash expenses
and disbursements of the Group Members during such Variance Period to be more
than one-hundred-and-fifteen percent (115%) of the projected aggregate cash
expenses and disbursements for such Variance Period as set forth in the then
applicable Budget, in each case, other than (i) professional fees, expenses and
disbursements incurred in the Cases during such Variance Period and (ii) any
fluctuations in the amount (but not the quantum of interest) of royalty
payments, payments to working interest holders or similar payments due on
account of production of oil and gas interests that are attributable to changes
in commodity prices, respectively, for such Variance Period as forecast in the
then applicable Budget.
Section 9.02    Indebtedness. The Debtors will not, and will not permit any
Group Member to, incur, create, assume or suffer to exist any Indebtedness,
except:
(a)    the Loans and the other Secured Obligations;
(b)    to the extent existing on the Petition Date, purchase money Indebtedness,
Indebtedness of any Group Member under Capital Lease Obligations, and
extensions, renewals, and replacements of any such Indebtedness that do not
increase the aggregate principal amount thereof; provided that the aggregate
principal amount of Indebtedness permitted by this clause (b) shall not exceed
$2,500,000 in the aggregate at any one time outstanding;
(c)    to the extent existing on the Petition Date, unsecured Indebtedness
associated with worker’s compensation claims, bonds or surety obligations
required by Governmental Requirements or by third parties in the ordinary course
of business;
(d)    (i) Indebtedness between the Borrower and its Subsidiaries which are Loan
Parties, (ii) Indebtedness between the Subsidiaries of the Borrower which are
Loan Parties and (iii) Indebtedness extended to the Borrower and its
Subsidiaries which are Loan Parties by any Group Members; provided


83



--------------------------------------------------------------------------------





that any such Indebtedness owed by either the Borrower or a Guarantor shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent;
(e)    Indebtedness in respect of the Pre-Petition Obligations;
(f)    endorsements of negotiable instruments for collection in the ordinary
course of business;
(g)    any guarantee of any other Indebtedness permitted to be incurred
hereunder;
(h)    unsecured Indebtedness in respect of Swap Agreements entered into in
compliance with Section 9.17;
(i)    to the extent existing on the Petition Date, Indebtedness arising under
insurance premium financing arrangements for insurance policies required
hereunder or otherwise maintained by a Debtor or any Group Member in the
ordinary course of business;
(j)    to the extent existing on the Petition Date, Indebtedness arising with
respect to agreements providing for indemnification, adjustment of purchase
price, earn outs, or similar obligations, in each case, incurred or assumed in
connection with the disposition or acquisition of any business, assets or
capital stock (including partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such Equity Interest) of
a Subsidiary solely to the extent such transaction is permitted under this
Agreement;
(k)    to the extent existing on the Petition Date, Indebtedness (other than
Indebtedness for borrowed money) incurred or deposits made by the Borrower or
any Loan Party (i) under worker’s compensation laws, unemployment insurance laws
or similar legislation, (ii) in connection with bids, tenders, contracts (other
than for the payment of Indebtedness) or leases to which the Borrower or any
Loan Party is a party, (iii) to secure public or statutory obligations of the
Borrower or any Loan Party, and (iv) of cash or U.S. Government Securities made
to secure the performance of statutory obligations, surety, stay, customs and
appeal bonds to which the Borrower or any Loan Party is party in connection with
the operation of the Oil and Gas Properties, in each case in the ordinary course
of business;
(l)    Indebtedness existing on the Petition Date and set forth in
Schedule 9.02;
(m)    Indebtedness in respect of Adequate Protection Obligations to the extent,
and subject to the conditions set forth in, the DIP Order; and
(n)    to the extent existing on the Petition Date, Indebtedness in connection
with the endorsement of negotiable instruments and other obligations in respect
of cash management services, netting services, overdraft protection and similar
arrangements, in each case incurred in the ordinary course of business.
Section 9.03    Liens. The Debtors will not, and will not permit any Group
Member to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:
(a)    Liens securing the payment of any Secured Obligations;


84



--------------------------------------------------------------------------------





(b)    Excepted Liens;
(c)    Liens existing on the Petition Date securing Indebtedness permitted by
Section 9.02(b) but only on the Property that is the subject of any such
Indebtedness (and any repairs, replacements, additions, fixtures, modifications,
accessions and improvements thereto, insurance thereon, and the proceeds of the
foregoing);
(d)    Liens securing the Pre-Petition Obligations; provided that such Liens are
subject to the terms and conditions of the DIP Order;
(e)    [Reserved];
(f)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto; and
(g)    Liens in respect of Adequate Protection Obligations to the extent, and
subject to the conditions set forth in, the DIP Order.
Section 9.04    Restricted Payments; Limitations on Debt Payments, Redemption
and Amendments.
(a)    The Debtors will not, and will not permit any of the Group Members to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:
(i)    the Borrower may make Restricted Payments with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);
(ii)    Subsidiaries may declare and pay dividends and other Restricted Payments
ratably to the Borrower and any other Loan Party; and
(iii)    the Debtors may make Restricted Payments in an aggregate amount
acceptable to the Administrative Agent in its sole discretion in connection with
stock option plans or other benefit plans for management or employees of the
Debtors that have been approved by an order of the Bankruptcy Court reasonably
satisfactory to the Administrative Agent.
(b)    Redemptions. The Debtors will not, and will not permit any Group Member
to, make any Redemption or any other prepayments of principal, interest or
payment of fees on, or in connection with, the Pre-Petition Loan Documents or
any other Indebtedness, other than payments expressly provided for herein or
pursuant to orders entered upon pleadings in form and substance reasonably
satisfactory to the Administrative Agent; and
(c)    Amendments. No Debtor shall consent to any amendment, waiver, or other
modification of the Pre-Petition Loan Documents or any other Indebtedness for
borrowed money.
Section 9.05    Investments, Loans and Advances. The Debtors will not, and will
not permit any Group Member to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:
(a)    Investments which are disclosed in Schedule 9.05;


85



--------------------------------------------------------------------------------





(b)    accounts receivable arising in the ordinary course of business or under
Section 9.09;
(c)    Investments in Cash Equivalents;
(d)    Investments (i) made by the Borrower in or to its Subsidiaries which are
Loan Parties (or Persons that become Loan Parties substantially
contemporaneously with such Investments), (ii) made by the Subsidiaries of the
Borrower which are Loan Parties to each other and the Borrower or (iii) made by
any Group Member in or to the Borrower or to its Subsidiaries which are Loan
Parties (or Persons that become Loan Parties substantially contemporaneously
with such Investments);
(e)    Subject to the limits in Section 9.06 and solely to the extent in
existence on the Petition Date, Investments in direct ownership interests in Oil
and Gas Properties and gas gathering systems related thereto or related to gas
and mineral leases, unitization agreements, joint bidding agreements, service
contracts or similar agreements that a reasonable and prudent oil and gas
industry owner or operator would find acceptable, farm-out, farm-in, joint
operating, joint venture, joint development or other area of mutual interest
agreements, gathering systems, pipelines or other similar arrangements which are
usual and customary in the oil and gas exploration and production business
located, in each case, within the geographic boundaries of the United States of
America;
(f)    [Reserved];
(g)    [Reserved];
(h)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to a
Group Member as a result of a bankruptcy or other insolvency proceeding of the
obligor in respect of such debts or upon the enforcement of any Lien in favor of
a Group Member; provided that the Borrower shall give the Administrative Agent
prompt written notice in the event that the aggregate amount of all Investments
held at any one time under this Section 9.05(h) exceeds $250,000;
(i)    demand deposits with financial institutions, prepaid expenses and
extensions of trade credit in the ordinary course of business (and any
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss);
(j)    Investments constituting Indebtedness permitted under Section 9.02(d);
(k)    extensions of trade credit and purchases of assets and services
(including purchases of inventory, supplies and materials) in the ordinary
course of business; and
(l)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices.
Section 9.06    Nature of Business; No International Operations. Subject to any
restrictions arising on account of the Debtors’ status as a “debtor” under the
Bankruptcy Code and entry of the DIP Order, the Debtors and the Group Members,
taken as a whole, will not allow any material change to be made in the character
of its business as an independent oil and gas exploration and production
company. The Debtors and the Group Members will not acquire or make any other
expenditures (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located


86



--------------------------------------------------------------------------------





within the geographical boundaries of the United States of America or in the
offshore federal waters of the United States of America. No Debtor or Group
Member will have any Foreign Subsidiaries.
Section 9.07    Proceeds of Loans. The Debtors will not permit the proceeds of
the Borrowings to be used for any purpose other than those permitted by Section
7.23. No Loan Party nor any Person acting on behalf of the Borrower has taken or
will take any action which may cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate Section
7 of the Exchange Act, in each case as now in effect or as the same may
hereinafter be in effect. If requested by the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be. The Borrower will not request any Borrowing or Letter
of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
Section 9.08    ERISA Compliance. Except as could not, whether individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, the
Debtors will not, and will not permit any Group Member or ERISA Affiliate to, at
any time:
(a)    engage in any transaction in connection with which the Debtors, any Group
Member or any ERISA Affiliate, could be subject to either a civil penalty
assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or
a tax imposed by Chapter 43 of Subtitle D of the Code;
(b)    terminate, or permit any ERISA Affiliate to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in
any liability of a Debtor, a Group Member or any ERISA Affiliate to the PBGC;
(c)    fail to make, or permit any ERISA Affiliate to fail to make, after giving
effect to any applicable grace period, full payment when due of all amounts
which, under the provisions of any Plan, agreement relating thereto or
applicable law, a Debtor, any Group Member or any ERISA Affiliate is required to
pay as contributions thereto;
(d)    fail to satisfy, or allow any ERISA Affiliate to fail to satisfy, the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA), in any case whether or not waived, with respect to any
Plan; and
(e)    acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to any
Debtor, Group Member or ERISA Affiliate if such Person sponsors, maintains or
contributes to, or at any time in the six-year period immediately preceding such
acquisition has sponsored, maintained, or contributed to, (1) any Multiemployer
Plan, or (2) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA and determined as of the end of the most recent plan
year) of such Plan allocable to such benefit liabilities.


87



--------------------------------------------------------------------------------





Section 9.09    Sale or Discount of Receivables. Except for receivables obtained
by the Debtors and the Group Members out of the ordinary course of business or
the settlement of joint interest billing accounts in the ordinary course of
business or discounts granted to settle collection of accounts receivable or the
sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction, the Debtors will not, and will not permit any Group
Member to, discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.
Section 9.10    Mergers, Etc. The Debtors will not, and will not permit any
Group Member to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person,
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve, except, in each case, in connection
with an Approved Plan of Reorganization.
Section 9.11    Sale of Properties. The Debtors will not, and will not permit
any Group Member to, sell, assign, farm-out, convey or otherwise transfer any
Property (subject to Section 9.10) except for:
(a)    the sale or other Disposition of Hydrocarbons in the ordinary course of
business;
(b)    Dispositions of any Property of any Debtor pursuant to an order of the
Bankruptcy Court; provided that such Disposition shall be subject to the prior
consent of the Administrative Agent;
(c)    the sale or transfer of equipment that (i) is obsolete, worn out, or no
longer necessary for the business of such Debtor or such Group Member or (ii) is
replaced by equipment of at least comparable value and use;
(d)    [Reserved]
(e)    [Reserved];
(f)    transfers of Properties from any Group Member to the Borrower or any
Subsidiary of the Borrower; provided, that, if the transferor of such Property
is a Loan Party, the transferee shall be a Loan Party;
(g)    Casualty Events with respect to Properties which are not Oil and Gas
Properties;
(h)    [Reserved];
(i)    Dispositions of accounts receivable in connection with the collection or
compromise thereof (other than in connection with any financing transaction);
(j)    [Reserved];
(k)    [Reserved];
(l)    any cash or Cash Equivalents in the ordinary course of business for their
Fair Market Value;


88



--------------------------------------------------------------------------------





(m)    claims against customers, working interest owners, other industry
partners or any other Person in connection with workouts or bankruptcy,
insolvency or other similar proceedings with respect thereto; provided that the
consideration received for such claim is at least equal to Fair Market Value;
(n)    solely to the extent constituting a Disposition, the incurrence of Liens,
the making of Investments and the making of Restricted Payments, in each case as
expressly permitted by this Agreement;
(o)    [Reserved]; and
(p)    leases, subleases, licenses or sublicenses (on a non-exclusive basis with
respect to any intellectual property) of real, personal or intellectual property
in the ordinary course of business.  
Section 9.12    Sales and Leasebacks. The Debtors will not, and will not permit
any other Group Member to, enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.
Section 9.13    Environmental Matters. The Debtors will not, and will not permit
any Group Member to, undertake (or allow to be undertaken at any property
subject to its control) anything which will subject any such property to any
obligation to conduct any investigation or remediation under any applicable
Environmental Laws or regarding any Hazardous Material that could reasonably be
expected to have a Material Adverse Effect, it being understood that the
foregoing will not be deemed to limit (i) any obligation under applicable
Environmental Law to disclose any relevant facts, conditions or circumstances to
the appropriate Governmental Authority as and to the extent required by any such
Environmental Law, (ii) any investigation or remediation required to be
conducted under applicable Environmental Law, (iii) any investigation reasonably
requested by a prospective purchaser of any property, provided that such
investigation is subject to conditions and limitations (including
indemnification and insurance obligations regarding the conduct of such
investigation) that are reasonably protective of the Debtors and any Group
Member, or (iv) any investigation or remediation required pursuant to any lease
agreements with the owners of any Properties.
Section 9.14    Transactions with Affiliates. The Debtors will not, and will not
permit any Group Member to, enter into any transaction, including any purchase,
sale, lease or exchange of Property or the rendering of any service, with any
Affiliate (other than (i) transactions between or among the Loan Parties and
(ii) those approved by the Bankruptcy Court pursuant to an order in form and
substance reasonably satisfactory to the Administrative Agent) unless such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate.
Section 9.15    Negative Pledge Agreements; Dividend Restrictions. The Debtors
will not, and will not permit any Group Member to, create, incur, assume or
suffer to exist any contract, agreement or understanding which in any way
prohibits or restricts (a) such Debtor or any Group Member from granting,
conveying, creating or imposing any Lien on any of its Property to secure the
Secured Obligations or (b) such Debtor or any Group Member from paying dividends
or making distributions to any Loan Party; provided that (i) the foregoing shall
not apply to restrictions and conditions under the Loan Documents, the
documentation evidencing any Specified Preferred Stock and the Pre-Petition Loan
Documents, (ii) the foregoing shall not apply to restrictions or conditions
imposed by any agreement


89



--------------------------------------------------------------------------------





relating to secured Indebtedness permitted by Section 9.02(b) if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (iii) [reserved], (iv) the foregoing shall not apply to
restrictions or conditions imposed by documents creating Liens which are
described in clause (d), (f), (i), or (j) of the definition of “Excepted Liens”,
(but then only with respect to the property or asset that is the subject of the
applicable lease, document or license described in such clause) which in any way
prohibits or restricts the granting, conveying, creation or imposition of any
Lien on any of its property in favor of the Administrative Agent and the Secured
Parties or restricts any Debtor or Group Member from paying dividends or making
distributions to the Borrower or any Guarantor, or which requires the consent of
or notice to other Persons in connection therewith, and (v) clauses (a) and
(b)(v) of the foregoing shall not apply to customary provisions in leases and
other contracts restricting the assignment thereof.
Section 9.16    Take-or-Pay or Other Prepayments. The Debtors will not, and will
not permit any Group Member to, allow take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Debtors or any Group Member that
would require such Debtor or such Group Member to deliver Hydrocarbons at some
future time without then or thereafter receiving full payment therefor to exceed
2.0% of the annual production of gas of the Debtors and the other Group Members
for the most recent calendar year, on an mcf equivalent basis in the aggregate.
Section 9.17    Swap Agreements.
(a)    The Debtors will not, and will not permit any Group Member to, enter into
any Swap Agreements with any Person other than:
(i)    Swap Agreements with an Approved Counterparty in respect of commodities
entered into not for speculative purposes the notional volumes for which (when
aggregated with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is entered into: eighty-five
percent (85%) of the reasonably anticipated projected production from proved
developed producing reserves from Oil and Gas Properties (as such production is
projected in the most recent Reserve Report delivered pursuant to the terms of
this Agreement) for each month during such period for each of crude oil, natural
gas and natural gas liquids, calculated separately; provided, that (A) put
option contracts or floors that are not related to corresponding calls, collars
or swaps shall not be included in calculating such percentage threshold and (B)
such Swap Agreements shall not, in any case, have a tenor of greater than four
(4) years. It is understood that Swap Agreements in respect of commodities which
may, from time to time, “hedge” the same volumes, but different elements of
commodity risk thereof, shall not be aggregated together when calculating the
foregoing limitations on notional volumes; and
(ii)    Swap Agreements in respect of interest rates with an Approved
Counterparty, which effectively convert interest rates from floating to fixed,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Debtors then in effect effectively converting interest rates from floating
to fixed) do not exceed 100% of the then outstanding principal amount of all
Loans and Pre-Petition Loans.
(b)    [Reserved];
(c)    Swap Agreements shall only be entered into in the ordinary course of
business (and not for speculative purposes);


90



--------------------------------------------------------------------------------





(d)    No Swap Agreement in respect of commodities shall be terminated, unwound,
cancelled or otherwise disposed of except to the extent permitted by Section
9.11; and
(e)    If, after the end of any calendar month, the aggregate volume of all Swap
Agreements in respect of commodities for which settlement payments were
calculated in such calendar month (other than puts, floors, and basis
differential swaps on volumes hedged by other Swap Agreements) exceeded 100% of
actual production of crude oil, natural gas and natural gas liquids, calculated
separately, in such calendar month, then, to the extent necessary, the Debtors
shall terminate, create off-setting positions, allocate volumes to other
production such Debtor or any Group Member is marketing, or otherwise unwind
existing Swap Agreements such that, at such time, future hedging volumes will
not exceed 100% of reasonably anticipated projected production of crude oil,
natural gas and natural gas liquids, calculated separately, for the then-current
and any succeeding calendar months.
Section 9.18    Amendments to Organizational Documents. The Debtors shall not,
and shall not permit any Group Member to, amend, supplement or otherwise modify
(or permit to be amended, supplemented or modified) its Organizational Documents
in any respect that could reasonably be expected to be materially adverse to the
interests of the Administrative Agent or the Lenders without the consent of the
Administrative Agent.
Section 9.19    Changes in Fiscal Periods. The Debtors shall not, and shall not
permit any Group Member to have its Fiscal Year end on a date other than
December 31 or change the method of determining Fiscal Quarters.
Section 9.20    Key Employee Plans. Other than as contemplated by the
Restructuring Support Agreement, no Debtor shall, and shall not permit any Group
Member to, (a) enter into any key employee retention plan or incentive plan, (b)
amend or modify any existing key employee retention plan or incentive plan or
(c) pay any bonus, incentive, retention, severance, change of control or
termination payments to any member of management, unless such plan, amendment,
modification or payment is reasonably satisfactory to the Administrative Agent.
Section 9.21    Superpriority Claims. The Debtors will not, and will not permit
any Group Member to, incur, create, assume, suffer to exist or permit any other
Superpriority Claim that is pari passu with or senior to the claims of the
Secured Parties against the Debtors except with respect to the Carve-Out.
Section 9.22    Amendments to Approved Plan of Reorganization and Approved
Bidding Procedures. The Debtors shall not, and shall not permit any Group Member
to, amend, supplement or otherwise modify (or permit to be amended, supplemented
or modified) the Approved Plan of Reorganization or the Approved Bidding
Procedures after approval by the Bankruptcy Court without the consent of the
Administrative Agent.
ARTICLE X    
EVENTS OF DEFAULT; REMEDIES
Section 10.01    Events of Default. One or more of the following events shall
constitute an “Event of Default”:
(a)    Payments. The Debtors shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise;


91



--------------------------------------------------------------------------------





(b)    Interest Payments. The Debtors shall fail to pay any interest on any Loan
or any fee or any other amount (other than an amount referred to in Section
10.01(a)) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
(3) Business Days;
(c)    Representations, Etc. Any representation or warranty made or deemed made
by or on behalf of the Debtors or any Group Member in or in connection with any
Loan Document or any amendment or modification of any Loan Document or waiver
under such Loan Document, or in any report, notice, certificate, financial
statement or other document furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect (unless already qualified
by materiality in which case such applicable representation and warranty shall
prove to have been incorrect) when made or deemed made;
(d)    Certain Covenants. (i) The Debtors or any Group Member shall fail to
observe or perform any covenant, condition or agreement contained in Section
8.01(l)(i), Section 8.01(r), Section 8.02, Section 8.03 (solely with respect to
legal existence of the Borrower), Section 8.14 or in Article IX;
(e)    Other Covenants. The Debtors or any Group Member shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b), Section 10.01(c) or
Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after the earlier to occur of (A) notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) or (B) a Responsible Officer of any Debtor
or such Group Member otherwise becoming aware of such default;
(f)    Payment Default Under Other Indebtedness. The Debtors or any Group Member
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Indebtedness incurred after the Petition Date in an
aggregate principal amount in excess of $250,000 (other than the Loans and
Letters of Credit), when and as the same shall become due and payable and such
failure continues after the applicable grace or notice period, if any, specified
in the relevant document for such Indebtedness;
(g)    Default Under Other Indebtedness. Without limiting Section 10.01(f), any
other event or condition occurs that results in any Indebtedness incurred after
the Petition Date in an aggregate principal amount in excess of $250,000 (other
than the Loans and Letters of Credit) of any Debtor or any Group Member becoming
due prior to its scheduled maturity or that enables or permits (after giving
effect to any applicable notice periods, if any, and any applicable grace
periods) the holder or holders of any such Indebtedness or any trustee or agent
on its or their behalf to cause any such Indebtedness to become due, or to
require the Redemption thereof or any offer to Redeem to be made in respect
thereof, prior to its scheduled maturity or require the Borrower or any other
Group Member to make an offer in respect thereof;
(h)    [Reserved].
(i)    [Reserved].
(j)    Judgments. (i) One or more judgments following the Petition Date for the
payment of money in an aggregate amount in excess of the greater of $250,000 (to
the extent not covered by independent third party insurance as to which the
insurer does not dispute coverage and is not subject to an insolvency
proceeding), (ii) any one or more non-monetary judgments that have, or could
reasonably


92



--------------------------------------------------------------------------------





be expected to have, individually or in the aggregate, a Material Adverse Effect
shall be rendered against any Debtor or any Group Member or any combination
thereof and the same shall remain undischarged for a period of sixty (60)
consecutive days during which execution shall not be effectively stayed
(including as a result of the automatic stay under the Cases) or (iii) an
injunction shall be entered against any Debtor in the ARM/SCM Litigation;
(k)    Loan Documents. The Loan Documents after delivery thereof shall for any
reason, except to the extent permitted by the terms thereof, cease to be in full
force and effect and valid, binding and enforceable in accordance with their
terms against the Borrower or a Loan Party party thereto or shall be repudiated
by any of them, or cease to create a valid and perfected Lien of the priority
required thereby on any of the Collateral purported to be covered thereby,
except to the extent permitted by the terms of this Agreement, or the Borrower
or any other Loan Party or any of their Affiliates shall so state or assert in
writing;
(l)    ERISA Events.     (a)(i) Any Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof or a waiver of such
standard or extension of any amortization period is sought or granted under
Section 412 of the Code; (ii) any Plan is or shall have been terminated or is
the subject of termination proceedings under ERISA (including the giving of
written notice thereof); (iii) an event shall have occurred or a condition shall
exist in either case entitling the PBGC to terminate any Plan or to appoint a
trustee to administer any Plan (including the giving of written notice thereof);
(iv) any Plan shall have an accumulated funding deficiency (whether or not
waived); and (v) any Debtor, any Group Member or any ERISA Affiliate has
incurred or is likely to incur a liability to or on account of a Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code (including the giving of written notice
thereof); and (b) there would result from any event or events set forth in
Section 10.01(l) the imposition of a lien, the granting of a security interest,
or a liability, or the reasonable likelihood of incurring a lien, security
interest or liability; and (c) such lien, security interest or liability will or
would be reasonably likely to have a Material Adverse Effect;
(m)    Change in Control. A Change in Control shall occur;
(n)    Changes in Cases. The Cases shall be dismissed or converted to a Chapter
7 case;
(o)    Chapter 11 Trustee. A Chapter 11 trustee, a responsible officer or an
examiner with enlarged powers (other than a fee examiner) beyond those set forth
in Section 1106(a)(3) and (4) of the Bankruptcy Code shall be appointed relating
to the operation of the business of any Loan Party in the Cases;
(p)    Interim Order; Final Order. The entry of the Final Order shall not have
occurred on or prior to the date that is fifty (50) days following the Petition
Date, or there shall be a breach by any Loan Party of any material provisions of
the Interim Order (prior to entry of the Final Order) or the Final Order, or the
Interim Order (prior to entry of the Final Order) or Final Order shall cease to
be in full force and effect or shall have been reversed, modified, amended,
stayed, vacated, supplemented or subject to stay pending appeal, in the case of
any supplement, modification or amendment, without the prior written consent of
Administrative Agent, or an order shall be entered in the Cases denying or
terminating use of cash collateral by the Debtor;
(q)    Section 506(c) Order. An order shall be entered in the Cases charging any
of the Collateral under Section 506(c) of the Bankruptcy Code against the
Lenders under which any person takes action against the Collateral or that
becomes a final non-appealable order, or the commencement


93



--------------------------------------------------------------------------------





of other actions that are adverse to the Administrative Agent, the Arranger, the
Lenders or their respective rights and remedies under the DIP Facility in any of
the Cases or inconsistent with the Loan Documents;
(r)    Third Party Foreclosure Order. An order shall be entered granting relief
from any stay of proceeding (including, without limitation, the automatic stay)
so as to allow a third party to proceed with foreclosure (or granting of a deed
in lieu of foreclosure) against any asset with a value in excess of $100,000;
(s)    Payment of Pre-Petition Claims; Set-Off. (a) The Debtors shall make
payment of any pre-Petition Date claims (other than as permitted by the Interim
Order, the Final Order or pursuant to an order entered in the Cases that is
supported, or not objected to, by the Administrative Agent), (b) any Person
exercises set-off or recoupment against a Group Member for an amount in excess
of $100,000 and (c) the Debtors file a motion seeking or the Bankruptcy Court
enters an order approving any settlement or other stipulation not approved by
the Administrative Agent (which approval shall not be unreasonably withheld)
with any secured creditor of any Debtor providing for payments as adequate
protection or otherwise to such secured creditor;
(t)    Liens. Any Lien securing or Superpriority Claim in respect of the
obligations under the DIP Facility shall cease to be valid, perfected (if
applicable) and enforceable in all respects or to have the priority granted
under the Interim Order and the Final Order, as applicable;
(u)    Superpriority Claims or Liens. Except, in each case, with respect to the
Carve-Out, there shall exist any claims or charges, or the Bankruptcy Court
shall enter an order authorizing any claims or charges, or the Debtors shall
seek, or support a third party seeking, entry of an order authorizing any claims
or charges, other than in respect of the DIP Facility or as otherwise permitted
under the Loan Documents, entitled to superpriority under Section 364(c)(1) of
the Bankruptcy Code pari passu or senior to the DIP Facility, or there shall
arise or be granted by the Bankruptcy Court, or the Debtors shall seek, or shall
support a third party seeking, entry of an order authorizing (i) any claim
having priority over any or all administrative expenses of the kind specified in
clause (b) of Section 503 or clause (b) of Section 507 of the Bankruptcy Code
(other than the Carve-Out) or (ii) any Lien on the Collateral having a priority
senior to or pari passu with the liens and security interests granted herein,
except as expressly provided herein or in the Interim Order or the Final Order,
whichever is in effect;
(v)    Adverse Claims. The Borrower or any other Group Member shall obtain court
authorization to commence, or shall commence, join in, assist, support or
otherwise participate as an adverse party in any suit or other proceeding
against the Administrative Agent, the Arranger or any of the Lenders relating to
the DIP Facility or the Pre-Petition Credit Agreement, or any court of competent
jurisdiction enters an order granting such authorization;
(w)    Other Plans of Reorganization. The filing by the Debtors, or confirmation
of, a plan of reorganization, other than an Approved Plan of Reorganization;
(x)    Approved Plan of Reorganization. After the entry thereof by the
Bankruptcy Court, the Confirmation Order shall cease to be in full force and
effect, or any Loan Party shall fail to satisfy in full all obligations under
the DIP Facility on or prior to the effective date of the Approved Plan of
Reorganization or fail to comply in any material respect with the Confirmation
Order, or the Confirmation Order shall have been revoked, remanded, vacated,
reversed or rescinded, or the Confirmation Order or Approved Plan is modified or
amended in a manner adverse to the Administrative Agent, the Lenders, the
Pre-Petition Agent or the Pre-Petition Non-Affiliated Lenders, in each case
without the consent of the Administrative Agent;


94



--------------------------------------------------------------------------------





(y)    Dispositions. Except as otherwise consented to by the Majority Lenders,
the Debtors or any Group Member shall have sold or otherwise Disposed, or filed
a motion to sell or otherwise Dispose, of all or a material portion of the
Collateral pursuant to the Bankruptcy Code other than as permitted pursuant to
(i) an Approved Sale, (ii) the Approved Plan of Reorganization or (iii) the Loan
Documents;
(z)    Exclusivity. An order of the Bankruptcy Court terminating the exclusive
right of any Debtor to file a Chapter 11 plan pursuant to section 1121 of the
Bankruptcy Code; or
(aa)    Chapter 11 Milestones. Failure to satisfy any of the Chapter 11
Milestones in accordance with the terms relating to such Chapter 11 Milestone.
(bb)    Restructuring Support Agreement. The Restructuring Support Agreement
terminates as a result of a breach thereof by any Group Member or an exercise of
a fiduciary out by any Group Member.
Section 10.02    Remedies.
(a)    In the case of an Event of Default, at any time thereafter during the
continuance of such Event of Default, and without further order of the
Bankruptcy Court but subject to the terms of the DIP Order, as applicable, the
Administrative Agent may, and at the request of the Majority Lenders, shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments and/or the LC
Commitments, and thereupon the Commitments and/or the LC Commitments shall
terminate immediately, and (ii) declare the Notes and the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder and under the Loans and the
other Loan Documents (including the payment of cash collateral to secure the LC
Exposure as provided in Section 2.09(j)), shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by each Loan Party.
(b)    In the case of the occurrence of an Event of Default and at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity; including, without limitation, all rights and remedies set forth in
the Interim Order or the Final Order, subject to any notice requirements set
forth therein.
(c)    All proceeds realized from the liquidation or other Disposition of, or
collection on, Collateral and any other amounts (whether in cash or otherwise)
received by the Administrative Agent or any Secured Party after the occurrence
and continuation of an Event of Default and/or maturity of the Loans, whether
from the Borrower, another Loan Party, by acceleration or otherwise, shall be
applied:
(i)    first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;
(ii)    second, pro rata to payment or reimbursement of that portion of the
Secured Obligations constituting fees, expenses and indemnities payable to the
Lenders;


95



--------------------------------------------------------------------------------





(iii)    third, pro rata to payment of accrued interest on the Loans payable to
the Lenders;
(iv)    fourth, pro rata to payment of principal outstanding on the Loans,
Secured Obligations referred to in clause (b) and (c) of the definition of
Secured Obligations and LC Disbursements payable to the Lenders;
(v)    fifth, pro rata to payment of any other Secured Obligations payable to
the Lenders;
(vi)    sixth, to serve as cash collateral to be held by the Administrative
Agent to secure the LC Exposure; and
(vii)    seventh, any excess, after all of the Secured Obligations shall have
been indefeasibly paid in full in cash, shall be paid to the Borrower or as
otherwise required by any Governmental Requirement.
ARTICLE XI    
THE ADMINISTRATIVE AGENT
Section 11.01    Appointment; Powers. Each Lender and Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 12.04) hereby authorizes and directs the Administrative
Agent to enter into the Security Instruments on behalf of such Lender, in each
case, as needed to effectuate the transactions permitted by this Agreement and
agrees that the Administrative Agent may take such actions on its behalf as is
contemplated by the terms of such applicable Security Instrument. Without
limiting the provisions of Sections 11.02 and 12.03, each Lender hereby consents
to the Administrative Agent and any successor serving in such capacity and
agrees not to assert any claim (including as a result of any conflict of
interest) against the Administrative Agent, or any such successor, arising from
the role of the Administrative Agent or such successor under the Loan Documents
so long as it is either acting in accordance with the terms of such documents
and otherwise has not engaged in gross negligence or willful misconduct.
Section 11.02    Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing (the use of the term “agent” herein and
in the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; rather, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and (c)
except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any other Group Member that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be


96



--------------------------------------------------------------------------------





responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Borrower and the other Group Members or
any other obligor or guarantor, or (vii) any failure by the Borrower or any
other Person (other than itself) to perform any of its obligations hereunder or
under any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Interim Facility Effective Date or Final Facility Effective
Date, as applicable, specifying its objection thereto.
Section 11.03    Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default or Event of Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders. In no
event, however, shall the Administrative Agent be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or Governmental Requirement. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.


97



--------------------------------------------------------------------------------





Section 11.04    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank(s) hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 11.05    Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
Section 11.06    Resignation of Administrative Agent. The Administrative Agent
may resign at any time by notifying the Lenders, the Issuing Bank(s) and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right,
in consultation with the Borrower, to appoint from among the Lenders a
successor. If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank(s),
appoint a qualified financial institution as successor Administrative Agent.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Section 11.07    Administrative Agent as a Lender. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
Section 11.08    No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on


98



--------------------------------------------------------------------------------





such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Administrative Agent shall not
be required to keep themselves informed as to the performance or observance by,
the Borrower or any of the other Group Members of this Agreement, the Loan
Documents or any other document referred to or provided for herein or to inspect
the Properties or books of any such Person. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Arranger shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower or any Group Member (or any of their Affiliates) which may come into
the possession of such agent or any of its Affiliates. In this regard, each
Lender acknowledges that Simpson Thacher & Bartlett LLP is acting in this
transaction as special counsel to the Administrative Agent only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.
Section 11.09    Administrative Agent May File Proofs of Claim. In the Cases or
in the case of the pendency of any other receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of the other Loan Parties,
the Administrative Agent (irrespective of whether the principal of any Loan or
LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.05 and Section 12.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 11.10    Authority of Administrative Agent to Release Guarantors and
Collateral and Liens. The Lenders, each Issuing Bank and each other Secured
Party:


99



--------------------------------------------------------------------------------





(a)    irrevocably authorize the Administrative Agent to comply with the
provisions of Section 12.18 (without requirement of notice to or consent of any
Person except as expressly required by Section 12.02(b)) and
(b)    authorize the Administrative Agent to execute and deliver to the Loan
Parties, any and all releases of Liens, termination statements, assignments or
other documents as reasonably requested by such Loan Party in connection with
any sale or other disposition of Property to the extent such sale or other
disposition is permitted by the terms of Section 9.11 or is otherwise authorized
by the terms of the Loan Documents.
Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under Article XIII pursuant to this Section
11.10 or Section 12.18.
Section 11.11    Duties of the Arranger. The Arranger shall not have any duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than its duties, responsibilities and liabilities in its
capacity as the Administrative Agent or a Lender hereunder.
Section 11.12    Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Majority Lenders, to
credit bid all or any portion of the Secured Obligations (including by accepting
some or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Credit Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be credit bid by the Administrative Agent at the direction of the Majority
Lenders on a ratable basis (with Secured Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Administrative Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
Disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Majority Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Majority Lenders contained in Section 12.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on


100



--------------------------------------------------------------------------------





account of the relevant Secured Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason, such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such Secured
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Secured Obligations of each Secured Party are
deemed assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
Section 11.13    [Reserved].
Section 11.14    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:such Lender is not using “plan assets” (within the
meaning of the Plan Asset Regulations) of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments,
(i)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,
(ii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


101



--------------------------------------------------------------------------------





(iii)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent or the
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender involved in the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).
(c)    The Administrative Agent, and the Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE XII    
MISCELLANEOUS
Section 12.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone and subject to Section 12.01(b), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:
(i)    if to the Borrower, to it at:
Lilis Energy, Inc.
Address:
201 Main Street, Suite 700
Fort Worth, TX 76102
Attention: Joseph C. Daches
Email: jdaches@lilisenergy.com


102



--------------------------------------------------------------------------------





With a copy to:
Vinson & Elkins, LLP
Address:
The Grace Building
1114 Avenue of the Americas
32nd Floor
New York, NY 10036
Attention: David Meyer
Email: dmeyer@velaw.com


(ii)    if to the Administrative Agent, to it at:
BMO Harris Bank N.A.
Address:
700 Louisiana Street, Suite 2100
Houston, TX 77002
Attention: Melissa Guzmann
Email: melissa.guzmann@bmo.com
(iii)    if to the Issuing Bank, to it at:
BMO Harris Bank N.A.
Address:
700 Louisiana Street, Suite 2100
Houston, TX 77002
Attention: Melissa Guzmann
Email: melissa.guzmann@bmo.com
(iv)    if to any other Lender or Issuing Bank, to it at its address (or fax
number) set forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II, Article III, Article IV and Article V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 12.02    Waivers; Amendments.
(a)    No failure on the part of the Administrative Agent, any Issuing Bank or
any Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under


103



--------------------------------------------------------------------------------





any of the Loan Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under any of the
Loan Documents preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. The rights and remedies of the
Administrative Agent, any Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender
or any Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.
(b)    Subject to Section 3.03(c) and Section 2.06(c)(ii)(G), neither this
Agreement nor any provision hereof nor any Loan Document nor any provision
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into (x) by the Borrower and/or the other
applicable Loan Parties and the Majority Lenders or (y) by the Borrower and/or
the other applicable Loan Parties and the Administrative Agent with the consent
of the Majority Lenders; provided that no such agreement shall:
(i)    (A) increase the Commitment of any Lender without the written consent of
such Lender or (B) increase the Interim Facility Commitment Cap without the
consent of each Lender,
(ii)    [Reserved],
(iii)    reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, or reduce
any other Secured Obligations hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby,
(iv)    postpone the scheduled date of (A) payment or prepayment of the
principal amount of any Loan or LC Disbursement, (B) any interest thereon, or
(C) any fees payable hereunder, or any other Secured Obligations hereunder or
under any other Loan Document, or reduce the amount of, waive or excuse any such
payment, or postpone the Termination Date without the written consent of each
Lender affected thereby,
(v)    change Section 4.01(b) or Section 4.01(c) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender,
(vi)    waive or amend Section 10.02(c) without the written consent of each
Lender (other than any Defaulting Lender); provided that any waiver or amendment
to Section 10.02(c) or to this proviso in this Section 12.02(b)(vi), or any
amendment or modification to any Security Instrument that results in the Secured
Swap Agreement secured by such Security Instrument no longer being secured
thereby on an equal and ratable basis with the principal of the Loans, or any
amendment or other change to the definition of the terms “Secured Swap
Agreement,” or “Secured Swap Provider”, which would result in an equivalent
effect shall also require the written consent of each Secured Swap Provider
adversely affected thereby,


104



--------------------------------------------------------------------------------





(vii)    release any Guarantor (other than as a result of a transaction
permitted hereby), release all or substantially all of the collateral (other
than as provided in Section 11.10) without the written consent of each Lender
(other than any Defaulting Lender), or
(viii)    change any of the provisions of this Section 12.02(b) or the
definitions of “Majority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or under any other Loan Documents or make any determination or grant
any consent hereunder or any other Loan Documents, without the written consent
of each Lender (other than Defaulting Lenders); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or Issuing Bank hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent or Issuing Bank,
as the case may be.
Notwithstanding the foregoing, any supplement to any Schedule shall be effective
simply by delivering to the Administrative Agent a supplemental schedule clearly
marked as such and, upon receipt, the Administrative Agent will promptly deliver
a copy thereof to the Lenders.
(c)    Notwithstanding anything to the contrary contained in the Loan Documents,
(A) in the case of clauses (i) through (iv), the Administrative Agent and the
Borrower or (B) in the case of clause (v), the Administrative Agent, in each
case may amend, modify or supplement any Loan Document without the consent of
any Lender in order to (i) correct, amend, cure or resolve any ambiguity,
omission, defect, typographical error, inconsistency or other manifest error
therein, (ii) add a guarantor or collateral or otherwise enhance the rights and
benefits of the Lenders, (iii) make administrative or operational changes not
adverse to any Lender, (iv) adhere to any local Governmental Requirement or
advice of local counsel not adverse to any Lender or (v) implement any Benchmark
Replacement or any Benchmark Replacement Conforming Changes or otherwise
effectuate the terms of Section 3.03(c) in accordance with the terms of Section
3.03(c).
(d)    Notwithstanding anything to the contrary contained in any Loan Documents,
the Commitment of any Defaulting Lender may not be increased without its
consent.
(e)    Notwithstanding anything to the contrary contained in any Loan Documents,
the Administrative Agent may (without the consent of the Lenders or any other
holder of any Secured Obligations) enter into amendments or modifications to
this Agreement or any of the other Loan Documents or to enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to effectuate the terms of Section 3.03(c) in accordance with the terms thereof.
Section 12.03    Expenses, Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental invasive and non-invasive assessments and audits and surveys and
appraisals, in connection with the syndication of this Agreement, the
preparation, negotiation, execution, delivery and administration (both before
and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); provided, that, counsel shall be
limited to one (1) counsel for the Administrative


105



--------------------------------------------------------------------------------





Agent and its Affiliates, taken as a whole one (1) firm of local counsel in each
relevant jurisdiction for the Administrative Agent, one (1) regulatory counsel
to the Administrative Agent and its Affiliates with respect to a relevant
regulatory matter, taken as a whole, and, solely in the case of a conflict of
interest, one (1) additional counsel (and if necessary, one local counsel and
one regulatory counsel in each relevant jurisdiction for each matter) for the
affected parties similarly situated, (ii) all reasonable and documented costs,
expenses, taxes, assessments and other charges incurred by the Administrative
Agent or any Lender in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein or conducting of
title reviews, mortgage matches and collateral reviews, (iii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iv) all documented out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the Issuing Bank or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b)    THE BORROWER SHALL AND SHALL CAUSE EACH LOAN PARTY TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ARRANGER, THE ISSUING BANK AND EACH LENDER, THEIR
RESPECTIVE AFFILIATES, AND THEIR RESPECTIVE RELATED PARTIES (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR THE INDEMNITEES (SUCH LEGAL EXPENSES TO BE LIMITED TO ONE COUNSEL FOR THE
INDEMNITEES TAKEN AS A WHOLE, ONE FIRM OF LOCAL COUNSEL IN EACH RELEVANT
JURISDICTION FOR THE INDEMNITEES TAKEN AS A WHOLE ONE REGULATORY COUNSEL TO THE
INDEMNITEES WITH RESPECT TO A RELEVANT REGULATORY MATTER, TAKEN AS A WHOLE, AND,
SOLELY IN THE CASE OF A CONFLICT OF INTEREST, ONE ADDITIONAL COUNSEL (AND IF
NECESSARY, ONE LOCAL COUNSEL AND ONE REGULATORY COUNSEL IN EACH RELEVANT
JURISDICTION FOR EACH MATTER) FOR THE AFFECTED INDEMNITEES SIMILARLY SITUATED),
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF, AND ANY ENFORCEMENT
AGAINST THE BORROWER OR ANY OTHER GROUP MEMBER OF ANY RIGHTS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, (ii) THE PERFORMANCE BY THE PARTIES
HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (iii) THE FAILURE OF THE BORROWER OR ANY
OTHER GROUP MEMBER TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iv) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
OTHER GROUP MEMBER SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS,
DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (v) ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING


106



--------------------------------------------------------------------------------





(A) ANY REFUSAL BY AN ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER
OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING
UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR
OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(vi) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vii) THE OPERATIONS OF THE
BUSINESS OF THE BORROWER OR ANY OTHER GROUP MEMBER BY SUCH PERSONS, (viii) ANY
ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED
PURSUANT TO THE SECURITY INSTRUMENTS, (ix) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS OR ANY LIABILITY UNDER ENVIRONMENTAL LAW RELATED
TO THE BORROWER OR ANY OTHER GROUP MEMBER, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY OTHER GROUP MEMBER OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY
ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE
TIME, COULD RESULT IN PRESENT LIABILITY OR (xi) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY ANY LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE
SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER
ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES INCLUDING ORDINARY NEGLIGENCE;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(x) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM (1) THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (2) A MATERIAL BREACH IN BAD FAITH BY SUCH
INDEMNITEE OF ITS EXPRESS OBLIGATIONS UNDER THIS AGREEMENT AT A TIME WHEN THE
BORROWER HAS NOT BREACHED ITS OBLIGATIONS HEREUNDER IN ANY MATERIAL RESPECT OR
(y) RELATE TO ANY PROCEEDING SOLELY BETWEEN OR AMONG INDEMNITEES OTHER THAN (1)
CLAIMS AGAINST ANY AGENT, ISSUING BANK OR ARRANGER OR THEIR RESPECTIVE
AFFILIATES IN THEIR CAPACITY OR IN FULFILLING THEIR ROLE UNDER ANY LOAN DOCUMENT
TO THE EXTENT SUCH INDEMNITEE IS OTHERWISE ENTITLED TO INDEMNIFICATION IN
ACCORDANCE WITH THIS SECTION 12.03(b) AND (2) LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES THAT ARISE OUT OF ANY ACT OR OMISSION ON THE
PART OF THE BORROWER OR ANY OTHER LOAN PARTY. NO INDEMNITEE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY OTHERS OF INFORMATION OR OTHER MATERIALS
OBTAINED THROUGH ELECTRONIC, TELECOMMUNICATIONS OR OTHER INFORMATION
TRANSMISSION SYSTEMS, EXCEPT TO THE EXTENT ANY SUCH DAMAGES ARE FOUND BY A FINAL
AND NON-APPEALABLE DECISION OF A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.
THIS SECTION 12.03(B) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES
THAT REPRESENT LOSSES, CLAIMS, OR DAMAGES ARISING FROM ANY NON-TAX CLAIM.


107



--------------------------------------------------------------------------------





(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Arranger or the Issuing Bank under
Section 12.03(a) or Section 12.03(b), each Lender severally agrees to pay to the
Administrative Agent, the Arranger or the Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Arranger or the Issuing Bank in its
capacity as such.
(d)    To the extent permitted by Governmental Requirements, the Borrower shall
not, and shall cause each Group Member not to, assert, and hereby waives and
agrees to cause each Group Member to waive, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof whether occurring
on, prior to or after the date hereof.
(e)    All amounts due under this Section 12.03 shall be payable not later than
thirty (30) days after written demand therefor.
Section 12.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated herein, the Related Parties of each of
the Administrative Agent, any Issuing Bank, the Lenders and the other Secured
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i) Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:
(A)    the Borrower (such consent not to be unreasonably withheld), provided
that no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund, or, if an Event of Default has
occurred and is continuing, to any Assignee; provided further, that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent with ten (10)
Business Days after having received written notice thereof; and
(B)    the Administrative Agent and each Issuing Bank; provided that no consent
of the Administrative Agent shall be required for an assignment to a Lender.


108



--------------------------------------------------------------------------------





(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (and
shall be in increments of $1,000,000 in excess thereof) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and the assignor shall have paid (or another
Person shall have paid on its behalf) in full any amounts owing by it to the
Administrative Agent and any Issuing Bank;
(D)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    the assignee must not be a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person), a Defaulting Lender or an Affiliate or a Subsidiary of
the Borrower or any other Loan Party; and
(F)    each assignment of any Lender’s Commitment and/or New Money Loans
(including any portion thereof) shall include an assignment in the same
proportion of such Lender’s Refinanced Loans.
(iii)     Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of (and stated interest on) the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank(s) and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to


109



--------------------------------------------------------------------------------





the contrary. The Register shall be available for inspection by the Borrower,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and,
at its election, forward a copy of such revised Annex I to the Borrower, each
Issuing Bank and each Lender.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire and, as required by Section 5.03(g), applicable tax forms (or
certifications (taking into account whether the Assignee shall already be a
Lender hereunder and shall have provided the required tax forms and
certifications)), the processing and recordation fee referred to in this Section
12.04(b) and any written consent to such assignment required by this Section
12.04(b), the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section 12.04(b).
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (other than the Borrower, any Affiliate of the Borrower or any natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person)) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (iv) such Lender shall continue
to give prompt attention to and process (including, if required, through
discussions with Participants) requests for waivers or amendments hereunder. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Participant may have consent rights with respect to any amendment,
modification or waiver described in clauses (i), (iii), (iv), (v), (vi) and
(vii) of the proviso to Section 12.02(b) that affects such Participant and for
which such Lender would have consent rights. In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03. The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, Section 5.02 and Section 5.03 (subject to the requirements and
limitations therein, including the requirements under Section 5.03(g) (it being
understood that the documentation required under Section 5.03(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 12.04; provided that such Participant (A) agrees to be subject to
the provisions of Section 5.02 and Section 5.03 as if it were an assignee under
paragraph (b) of this Section 12.04 and (B) shall not be entitled to receive any
greater payment under Section 5.02 or Section 5.03, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any law or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender. Each Lender that sells a
participation, acting


110



--------------------------------------------------------------------------------





solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register on which it enters the name and address of each Participant and the
principal amounts of (and stated interest on) each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section 12.04(d) shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto. The Borrower, upon
receipt of written notice from the relevant Lender, agrees to issues Notes to
any Lender requiring Notes to facilitate transactions described in this Section
12.04(d) in accordance with Section 2.02(d) or as the Borrower may otherwise
consent (such consent not to be unreasonably withheld or delayed).
(e)    Notwithstanding any other provisions of this Section 12.04, no transfer
or assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the other Loan Parties to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.
Section 12.05    Survival; Revival; Reinstatement.
(a)    All covenants, agreements, representations and warranties made by the
Loan Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until Payment in Full. The provisions of
Article III, Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
Article XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.
(b)    To the extent that any payments on the Secured Obligations or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common


111



--------------------------------------------------------------------------------





law or equitable cause, then to such extent, the Secured Obligations shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall, and shall cause each other Loan
Party to, take any action requested by the Administrative Agent and the Lenders
to effect such reinstatement.
Section 12.06    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of (x) this Agreement,
(y) any other Loan Document and/or (z) any document, amendment, approval,
consent, information, notice (including, for the avoidance of doubt, any notice
delivered pursuant to Section 12.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Loan Document and/or
any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on such
Electronic Signature purportedly given by or on behalf of the Borrower or any
other Loan Party without further verification thereof and without any obligation
to review the appearance or form of any such Electronic signature and (ii) upon
the request of the Administrative Agent or any Lender, any Electronic Signature
shall be promptly followed by a manually executed counterpart. Without limiting
the generality of the foregoing, the Borrower and each Loan Party hereby (i)
agrees that, for all purposes, including without limitation, in connection with
any workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among the Administrative Agent, the Lenders, the Borrower and the
Loan Parties, Electronic Signatures transmitted by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page and/or any electronic images of this Agreement, any other Loan Document
and/or any Ancillary Document shall have the same legal effect, validity and
enforceability as any paper original, (ii) the Administrative Agent and each of
the Lenders may, at its option, create one or more copies of this Agreement, any
other Loan Document and/or any Ancillary Document in the form of an imaged
electronic record in any format, which shall be deemed created in the ordinary
course of such Person’s business, and destroy the original paper document (and
all such electronic records shall be considered an original for all purposes and
shall have the same legal effect, validity and enforceability as a paper
record), (iii) waives any argument, defense or right to contest the legal
effect, validity or enforceability of this Agreement, any other Loan Document
and/or any Ancillary Document based solely on the lack of paper original copies
of this Agreement, such other Loan Document and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto and (iv)
waives any claim against any


112



--------------------------------------------------------------------------------





the Administrative Agent, the Arranger, any Issuing Bank and any Lender, and any
Related Party of any of the foregoing Persons for any liabilities arising solely
from the Administrative Agent’s and/or any Lender’s reliance on or use of
Electronic Signatures and/or transmissions by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page, including any Liabilities arising as a result of the failure of the
Borrower and/or any Loan Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature.
(b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. TO THE EXTENT THERE ARE ANY
INCONSISTENCIES BETWEEN THE TERMS OF THIS AGREEMENT OR ANY LOAN DOCUMENT AND THE
DIP ORDER, THE PROVISIONS OF THE DIP ORDER SHALL GOVERN.
(c)    Except as provided in Section 6.01 and Section 6.02, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by fax, facsimile or other
similar electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 12.07    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
Section 12.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
other Group Member against any of and all the obligations of the Borrower or any
other Group Member owed to such Lender now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured; provided that to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set off with respect to, any Guarantor
shall be applied to any Excluded Swap Obligations of such Guarantor. The rights
of each Lender under this Section 12.08 are in addition to other rights and
remedies (including other rights of setoff) which such Lender or its Affiliates
may have; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 10.02(c) and, pending such payment, shall be
segregated


113



--------------------------------------------------------------------------------





by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, Issuing Bank(s) and the Lenders, and (y)
such Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Secured Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, Issuing Bank(s) and their respective Affiliates under this Section
12.08 are in addition to other rights and remedies (including other rights of
setoff) that such Lender, Issuing Bank(s) or their respective Affiliates may
have. Each Lender and Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVER OF TRIAL BY JURY.
(a)    THIS AGREEMENT, THE NOTES AND THE LOAN DOCUMENTS SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL
BE BROUGHT IN THE BANKRUPTCY COURT OR, IF THE BANKRUPTCY COURT DOES NOT HAVE (OR
ABSTAINS FROM) JURISDICTION, IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY, AND CITY OF NEW YORK, BOROUGH OF MANHATTAN.
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR
ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.
(c)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.
(d)    EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT (I) SERVICE
OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL), POSTAGE PREPAID, TO THE BORROWER AT


114



--------------------------------------------------------------------------------





ITS ADDRESS SET FORTH IN SECTION 12.01 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO AND (II) AGREES
THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
Section 12.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 12.11    Confidentiality. Each of the Administrative Agent, each Issuing
Bank and each Lender agrees to keep confidential all Information (as defined
below); provided that nothing herein shall prevent the Administrative Agent, any
Issuing Bank or any Lender from disclosing any such Information (a) to the
Administrative Agent, any other Issuing Bank, any other Lender or any Affiliate
thereof, (b) subject to an agreement to comply with the provisions of this
Section 12.11, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential in compliance with the policies of the Administrative
Agent, such Issuing Bank or such Lender), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Governmental Requirement, (f) if requested or required to do so in connection
with any litigation or similar proceeding, (g) that has been publicly disclosed
other than as a result of a breach of this Section 12.11, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document, or (j) if agreed by the Borrower in its sole
discretion, to any other Person. “Information” means all information received
from the Borrower or any other Group Member relating to the Borrower or the
other Group Members or their business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any Group Member
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Section 12.12    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes and other Secured Obligations arising under the Loan
Documents, it is agreed as follows: (a) the aggregate of all consideration which
constitutes interest under law applicable to any Lender that is contracted for,
taken, reserved, charged or received by such Lender under any of the Loan
Documents or agreements or otherwise in connection with the Loans or Notes shall
under no circumstances exceed the maximum amount allowed by such applicable law,
and any excess shall be canceled automatically and if theretofore paid shall be
credited by such Lender on the


115



--------------------------------------------------------------------------------





principal amount of the Secured Obligations (or, to the extent that the
principal amount of the Secured Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower); and (b) in the event
that the maturity of the Loans or Notes is accelerated by reason of an election
of the holder thereof resulting from any Event of Default under this Agreement
or otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Secured Obligations (or, to the extent that the
principal amount of the Secured Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower). All sums paid or agreed
to be paid to any Lender for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by law applicable to such Lender, be
amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.
Section 12.13    Collateral Matters; Swap Agreements. The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
Collateral securing the Secured Obligations shall also extend to and be
available to the Secured Swap Providers in respect of the Secured Swap
Agreements as set forth herein. Except as set forth in Section 12.02(b)(vi), no
Lender or any Affiliate of a Lender shall have any voting rights under any Loan
Document as a result of the existence of obligations owed to it under any such
Swap Agreements.
Section 12.14    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and any Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including any other Loan Party of
the Borrower, any obligor, contractor, subcontractor, supplier or materialsman)
shall have any rights, claims, remedies or privileges hereunder or under any
other Loan Document against the Administrative Agent, Issuing Bank or Lender for
any reason whatsoever. There are no third party beneficiaries.
Section 12.15    EXCULPATION PROVISIONS. Each of the parties hereto hereby
acknowledges and agrees that (a) no fiduciary, advisory or agency relationship
between the Loan Parties and the Credit Parties is intended to be or has been
created in respect of any of the transactions contemplated by this Agreement or
the other Loan Documents, irrespective of whether the Credit Parties have
advised or are advising the Loan Parties on other matters, and the relationship
between the Credit Parties, on the one hand, and the Loan Parties, on the other
hand, in connection herewith and therewith is solely that of


116



--------------------------------------------------------------------------------





creditor and debtor, (b) the Credit Parties, on the one hand, and the Loan
Parties, on the other hand, have an arm’s length business relationship that does
not directly or indirectly give rise to, nor do the Loan Parties rely on, any
fiduciary duty to the Loan Parties or their affiliates on the part of the Credit
Parties, (c) the Loan Parties are capable of evaluating and understanding, and
the Loan Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents, (d)
the Loan Parties have been advised that the Credit Parties are engaged in a
broad range of transactions that may involve interests that differ from the Loan
Parties’ interests and that the Credit Parties have no obligation to disclose
such interests and transactions to the Loan Parties, (e) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Loan Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Credit Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties, any of their affiliates or any other Person, (g) none of the Credit
Parties has any obligation to the Loan Parties or their affiliates with respect
to the transactions contemplated by this Agreement or the other Loan Documents
except those obligations expressly set forth herein or therein or in any other
express writing executed and delivered by such Credit Party and the Loan Parties
or any such affiliate and (h) no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Credit Parties or among the Loan Parties and the Credit
Parties. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
Section 12.16    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower
and other Loan Parties, which information includes the name and address of the
Borrower and other Loan Parties and other information that will allow such
Lender to identify the Borrower and other Loan Parties in accordance with the
Patriot Act.
Section 12.17    Flood Insurance Provisions. Notwithstanding any provision in
this Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document.
Section 12.18    Releases of Guarantors and Collateral.
(a)    Each of the Lenders, the Issuing Bank, and by accepting the benefits of
the Collateral, each of the Secured Swap Providers and Secured Cash Management
Banks, irrevocably authorize the Administrative Agent to take the following
actions, and the Administrative Agent hereby agrees to take such actions at the
request of the Borrower (at the Borrower’s sole cost and expense): (a) release
any Lien on any Collateral granted to or held by the Administrative Agent, for
the ratable benefit of the Secured Parties, under any Loan Document (i) upon
Payment in Full, (ii) that is Disposed of or to be sold Disposed of as part of
or in connection with any Disposition permitted under the Loan Documents, (iii)
[reserved] or (iv) if approved, authorized or ratified in writing in accordance
with Section 12.02; (b) to subordinate any Lien on any Collateral granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien permitted by Section 9.03(c); and (c) to release any Guarantor from its
obligations under any Loan


117



--------------------------------------------------------------------------------





Documents if such Person (i) ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents, (ii) [reserved] or (iii) if
approved, authorized or ratified in writing in accordance with Section 12.02.
(b)    Upon request by the Administrative Agent at any time, the Majority
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under this Agreement pursuant to
Section 11.10 or this Section 12.18.
(c)    In connection with any release of any Guarantor or release or
subordination of any Liens in any portion of the Collateral, in each case, in
accordance with this Section 12.18, the Administrative Agent, at the request and
sole expense of the Borrower, shall promptly execute and deliver to the Borrower
all releases or other documents reasonably necessary or desirable to evidence
the release of the applicable Liens in such portion of the Collateral, to
subordinate its interest in such portion of the Collateral or release any
Guarantor from its obligations under this Agreement; provided that the
Administrative Agent may request that the Borrower provide, and may conclusively
rely on, without further inquiry, a certificate of a Responsible Officer of the
Borrower stating that (x) such transaction is in compliance with this Agreement
and the other Loan Documents and (y) no Guarantor or Collateral, as applicable,
other than the Guarantor or Collateral, as applicable, required to be released
is being released.
Section 12.19    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
Section 12.20    [Reserved].
Section 12.21    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power


118



--------------------------------------------------------------------------------





of the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
ARTICLE XIII    
GUARANTEE
Section 13.01    Guarantee of Payment. Each Guarantor unconditionally and
irrevocably guarantees to the Administrative Agent for the benefit of the
Secured Parties, the punctual payment of all Secured Obligations now or which
may in the future be owing by any Loan Party (the “Guaranteed Liabilities”).
This Guarantee is a guaranty of payment and not of collection only. The
Administrative Agent shall not be required to exhaust any right or remedy or
take any action against the Borrower or any other Person or any collateral. The
Guaranteed Liabilities include interest accruing after the commencement of a
proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at
the rate or rates provided in the Loan Documents. Each Guarantor agrees that, as
between the Guarantor and the Administrative Agent, the Guaranteed Liabilities
may be declared to be due and payable for the purposes of this Guarantee
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards the Borrower or any other Guarantor
and that in the event of a declaration or attempted declaration, the Guaranteed
Liabilities shall immediately become due and payable by each Guarantor for the
purposes of this Guarantee.
Section 13.01    Guarantee Absolute. Each Guarantor guarantees that the
Guaranteed Liabilities shall be paid strictly in accordance with the terms of
this Agreement. The liability of each Guarantor hereunder is absolute and
unconditional irrespective of: (a) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Loan Documents or the
Guaranteed Liabilities, or any other amendment or waiver of or any consent to
departure from any of the terms of any Loan Document or Guaranteed Liability,
including any increase or decrease in the rate of interest thereon; (b) any
release or amendment or waiver of, or consent to departure from, any other
guaranty or support document, or any exchange, release or non-


119



--------------------------------------------------------------------------------





perfection of any collateral, for all or any of the Loan Documents or Guaranteed
Liabilities; (c) any present or future law, regulation or order of any
jurisdiction (whether of right or in fact) or of any agency thereof purporting
to reduce, amend, restructure or otherwise affect any term of any Loan Document
or Guaranteed Liability; (d) without being limited by the foregoing, any lack of
validity or enforceability of any Loan Document or Guaranteed Liability; and (e)
any other setoff, defense or counterclaim whatsoever (in any case, whether based
on contract, tort or any other theory) with respect to the Loan Documents or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, the Borrower or a Guarantor (other than
the defense of payment or performance).
Section 13.02    Reinstatement. This Guarantee is a continuing guaranty of the
payment of all Guaranteed Liabilities now or hereafter existing under this
Agreement, and shall remain in full force and effect until Payment in Full.
Section 13.03    Subrogation. No Guarantor shall exercise any rights which it
may acquire by way of subrogation, by any payment made under this Guarantee or
otherwise, until Payment in Full. If any amount is paid to the Guarantor on
account of subrogation rights under this Guarantee at any time prior to Payment
in Full, the amount shall be held in trust for the benefit of the Secured
Parties and shall be promptly paid to the Administrative Agent to be credited
and applied to the Guaranteed Liabilities, whether matured or unmatured or
absolute or contingent, in accordance with the terms of this Agreement.
Following Payment in Full, if any Guarantor makes payment to any Secured Party
of all or any part of the Guaranteed Liabilities, the Administrative Agent and
the Secured Parties shall, at such Guarantor’s request, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Liabilities resulting from the
payment.
Section 13.04    Subordination. Without limiting the rights of the
Administrative Agent and the Secured Parties under any other agreement, any
liabilities owed by the Borrower to any Guarantor in connection with any
extension of credit or financial accommodation by any Guarantor to or for the
account of the Borrower, including but not limited to interest accruing at the
agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Guaranteed Liabilities, and such
liabilities of the Borrower to such Guarantor, if the Administrative Agent so
requests after the occurrence and during the continuation of a Default or Event
of Default, shall be collected, enforced and received by any Guarantor as
trustee for the Administrative Agent and shall be paid over to the
Administrative Agent on account of the Guaranteed Liabilities but without
reducing or affecting in any manner the liability of the Guarantor under the
other provisions of this Guarantee.
Section 13.05    Payments Generally. All payments by the Guarantors shall be
made in the manner, at the place and in the currency (the “Payment Currency”)
required by the Loan Documents; provided, however, that if the Payment Currency
is other than Dollars any Guarantor may, at its option (or, if for any reason
whatsoever any Guarantor is unable to effect payments in the foregoing manner,
such Guarantor shall be obligated to) pay to the Administrative Agent at its
principal office the equivalent amount in Dollars computed at the selling rate
of the Administrative Agent or a selling rate chosen by the Administrative
Agent, most recently in effect on or prior to the date the Guaranteed Liability
becomes due, for cable transfers of the Payment Currency to the place where the
Guaranteed Liability is payable. In any case in which any Guarantor makes or is
obligated to make payment in Dollars, the Guarantor shall hold the
Administrative Agent and the Secured Parties harmless from any loss incurred by
the Administrative Agent and any Secured Party arising from any change in the
value of Dollars in relation to the Payment Currency between the date the
Guaranteed Liability becomes due and the date the Administrative Agent or such
Secured Party is actually able, following the conversion of the Dollars


120



--------------------------------------------------------------------------------





paid by such Guarantor into the Payment Currency and remittance of such Payment
Currency to the place where such Guaranteed Liability is payable, to apply such
Payment Currency to such Guaranteed Liability.
Section 13.06    Setoff. Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the
Administrative Agent or any Secured Party may otherwise have, the Administrative
Agent or such Secured Party shall be entitled, at its option, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of any Guarantor at any office of the Administrative Agent or such
Secured Party, in Dollars or in any other currency, against any amount payable
by such Guarantor under this Guarantee which is not paid when due (regardless of
whether such balances are then due to such Guarantor), in which case it shall
promptly notify such Guarantor thereof; provided that the failure of the
Administrative Agent or such Secured Party to give such notice shall not affect
the validity thereof.
Section 13.07    Formalities. Each Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Guarantee or incurrence of any
Guaranteed Liability and any other formality with respect to any of the
Guaranteed Liabilities or this Guarantee.
Section 13.08    Limitations on Guarantee. The provisions of the Guarantee under
this Article XIII are severable, and in any action or proceeding involving any
state corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under this Guarantee would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guarantee, then, notwithstanding any other
provision of this Guarantee to the contrary, the amount of such liability shall,
without any further action by the Guarantors, the Administrative Agent or any
Secured Party, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant Guarantor’s “Maximum
Liability”). This Section 13.09, with respect to the Maximum Liability of the
Guarantors, is intended solely to preserve the rights of the Administrative
Agent and the Secured Parties hereunder to the maximum extent not subject to
avoidance under applicable law, and no Guarantor nor any other Person shall have
any right or claim under this Section 13.09 with respect to the Maximum
Liability, except to the extent necessary so that none of the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law.
Section 13.09    Survival. The agreements and other provisions in this Article
XIII shall survive, and remain in full force and effect regardless of, the
resignation or removal of the Administrative Agent or the Administrative Agent
or the replacement of any Lender.
Section 13.10    Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Agreement in respect of any
Swap Agreements (provided, however, that each Qualified Keepwell Provider shall
only be liable under this Section 13.11 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
13.11, or otherwise under this Agreement, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified Keepwell Provider under this Section
13.11 shall remain in full force and effect until Payment in Full. Each
Qualified Keepwell Provider intends that this Section 13.11 constitute, and this
Section 13.11 shall be deemed to constitute, a “keepwell, support,


121



--------------------------------------------------------------------------------





or other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
[SIGNATURES BEGIN NEXT PAGE]




122



--------------------------------------------------------------------------------






The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
 
 
 


BORROWER:


LILIS ENERGY, INC.
 
 
 
 
 
By: /s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President and Chief Financial Officer


GUARANTORS:


BRUSHY RESOURCES, INC.
 
HURRICANE RESOURCES LLC
 
IMPETRO OPERATING LLC
 
LILIS OPERATING COMPANY, LLC
 
IMPETRO RESOURCES, LLC
 
 
 
 
 
Each By: /s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President and Chief Financial Officer



Signature Page
DIP Credit Agreement

--------------------------------------------------------------------------------









 
BMO HARRIS BANK N.A., as Administrative Agent, Issuing Bank and a Lender
 
 
 
 
 
 
 
By: /s/ Melissa Guzmann   
 
Name: Melissa Guzmann
 
Title: Director





Signature Page
DIP Credit Agreement
    

--------------------------------------------------------------------------------











Signature Page
DIP Credit Agreement
    

--------------------------------------------------------------------------------






 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
By: /s/ Michael P. Robinson   
 
Name: Michael P. Robinson
 
Title: Vice President





Signature Page
DIP Credit Agreement

--------------------------------------------------------------------------------






 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
 
 
 
 
 
By: /s/ Didier Siffer   
 
Name: Didier Siffer
 
Title: Authorized Signatory
 
 
 
 
 
By: /s/ Megan Kane   
 
Name: Megan Kane
 
Title: Authorized Signatory





Signature Page
DIP Credit Agreement

--------------------------------------------------------------------------------








ANNEX I
LIST OF REFINANCED LOAN AMOUNTS, INTERIM FACILITY COMMITMENT CAP AND COMMITMENTS

Refinanced Loan Amounts, Interim Facility Commitment Cap and Aggregate
Commitments
Name of Lender
Applicable Percentage
Interim Refinanced Loan Amount
Interim Facility Commitment Cap
Refinanced Loan Amount
Commitment
BMO Harris Bank N.A.
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
Capital One, National Association
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
Credit Suisse AG, Cayman Islands Branch
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TOTAL:
100.000000000%
$1,500,000.00
$5,000,000.00
$15,000,000.00
$15,000,000.00






